[liventfirstamendmenttocr001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO CREDIT AGREEMENT FIRST AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”), dated as of May 6, 2020, by and among LIVENT
CORPORATION, a Delaware corporation (“Livent”), FMC LITHIUM USA CORP., a
Delaware corporation (together with Livent, collectively, the “Borrowers” and,
each, a “Borrower”), the Guarantors (as defined below), the lenders and issuing
banks listed on the signature pages hereof under the heading “Lenders” (the
“Lenders”) and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. W I T N E S S E T H: WHEREAS, the
Borrowers, the guarantors party thereto from time to time (the “Guarantors”),
the lenders from time to time party thereto and the Administrative Agent are
party to that certain Credit Agreement, dated as of September 28, 2018 (the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, the “Amended Credit Agreement”). WHEREAS, the Borrowers and the
Administrative Agent wish to amend certain provisions of the Existing Credit
Agreement to provide for, amongst other things, (a) financial covenant relief
until the Covenant Conversion Date (as defined in the Amendment), (b) certain
modifications to the definition of “Applicable Margin” and “Commitment Fee”, to
reflect changes in pricing and (c) certain other modifications and updates to
the Existing Credit Agreement as further detailed herein, in each case, subject
to the terms and conditions set forth herein. NOW, THEREFORE, in consideration
of the covenants and agreements contained herein, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: SECTION 1. Defined Terms.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Amended Credit Agreement.
SECTION 2. Amendments. (a) Effective as of the First Amendment Effective Date,
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A
attached hereto. (b) Effective as of the First Amendment Effective Date, Exhibit
B-1 (Form of Borrowing Notice) of the Existing Credit Agreement is hereby
amended and replaced in its entirety by the form attached hereto as Exhibit B.
(c) Effective as of the First Amendment Effective Date, Exhibit G (Form of
Compliance Certificate) of the Existing Credit Agreement is hereby amended and
replaced in its entirety by the form attached hereto as Exhibit C. SECTION 3.
Representations and Warranties. Each Loan Parties hereby represent and warrant
to the Lenders on the First Amendment Effective Date that: (a) The execution,
delivery and performance by each Loan Party of the First Amendment and the
consummation of the transactions contemplated hereby:
WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr002.jpg]
(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers; (ii) have been duly authorized by all necessary
action, including the consent of shareholders, partners and members where
required; (iii) do not and will not contravene such Loan Party’s or any other
Restricted Subsidiaries’ respective Constituent Documents, violate any other
Requirement of Law applicable to such Loan Party or any other Restricted
Subsidiary (including the Margin Regulations), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party or any other
Restricted Subsidiary, conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
Contractual Obligation of such Loan Party or any other Restricted Subsidiary, or
result in the creation or imposition of any Lien upon any property of such Loan
Party or any other Restricted Subsidiary; and (iv) do not require the consent
of, authorization by, approval of, notice to, permit from or filing or
registration with, any Governmental Authority or any other Person, other than
those that have been or will be, prior to the First Amendment Effective Date,
obtained or made, and each of which on the First Amendment Effective Date will
be in full force and effect. (b) This Agreement has been duly executed and
delivered by each Loan Party. This Agreement is the legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms. (c) Immediately prior to and after giving effect to the terms,
conditions, and provisions of this Amendment, no Default or Event of Default
exists. (d) The representations and warranties contained in the Loan Documents
are correct in all material respects (except any representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) with the same effect as though made on and as of such date, other than
any such representations or warranties that, by their terms, refer to an earlier
date, such representations and warranties are true and correct as of such
earlier date. SECTION 4. Conditions to Effectiveness of this Amendment. The
effectiveness of this Amendment is subject to the satisfaction (or waiver in
writing by the Administrative Agent (at the direction of the Required Lenders))
of the following conditions precedent (the date on which such conditions are
satisfied or waived being referred to herein as the “First Amendment Effective
Date”): (a) Each of the following documents, which shall be dated the First
Amendment Effective Date and in form and substance satisfactory to the
Administrative Agent: (i) This Amendment, duly executed and delivered by each of
the Borrowers, the Guarantors and the Lenders (which together constitute the
Required Lenders). (ii) Certified copies of the charter and by-laws of each Loan
Party, the resolutions of the board of directors (or equivalent governing body)
of each Loan Party authorizing the execution, delivery and performance of this
Amendment, all documents evidencing other - 2 - WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr003.jpg]
necessary corporate action and governmental approvals, if any, with respect to
this Amendment and a long form good standing certificate (or its equivalent) for
each such Loan Party from its jurisdiction of organization. (iii) A certificate
of the secretary or an assistant secretary (or equivalent officer) of each Loan
Party certifying the names and true signatures of the officers of each Loan
Party authorized to sign this Amendment and any other documents to be delivered
hereunder. (iv) A favorable opinion of Morgan, Lewis & Bockius LLP, counsel to
the Loan Parties, in form and substance reasonably accepted to the
Administrative Agent and Lenders and covering such customary matters relating
hereto as any Lender, through the Administrative Agent, may reasonably request.
(v) A certificate of an officer or any authorized person of Livent confirming
compliance with the conditions set forth in Sections 4(c) and 4(d). (b)
Confirmation that the Borrowers have paid (i) a consent fee to the
Administrative Agent, for the account of each applicable Lender (including
Citibank, N.A) consenting to the Amendment (each, a “Consenting Lender”), in an
amount equal to 0.15% of such Consenting Lender’s Commitment as of the First
Amendment Effective Date, due and payable on or before the First Amendment
Effective Date; (ii) all other fees required to be paid on or before the First
Amendment Effective Date and (iii) all expenses of the Administrative Agent and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) that are required to be paid pursuant to the terms of the Amended Credit
Agreement. (c) Immediately prior to and after giving effect to the terms,
conditions, and provisions of this Amendment, no Default or Event of Default
exists. (d) The representations and warranties contained in this Amendment and
the other Loan Documents are correct in all material respects (except any
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) with the same effect as though made on and as
of such date, other than any such representations or warranties that, by their
terms, refer to an earlier date, such representations and warranties are true
and correct as of such earlier date. SECTION 5. Effect on Loan Documents. (a) On
and after the effectiveness of this Amendment, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Amended Credit Agreement and each
reference in any other Loan Document to “the Credit Agreement” shall mean and be
a reference to the Amended Credit Agreement. (b) Except as specifically amended
hereby, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. (c) The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, except as provided
herein. - 3 - WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr004.jpg]
(d) The Borrowers and the other parties hereto acknowledge and agree that, on
and after the effective date of this Amendment, this Amendment shall constitute
a Loan Document for all purposes of the Amended Credit Agreement. SECTION 6.
Applicable Law; Waiver of Right; Trial by Jury; Jurisdiction. THIS AMENDMENT,
AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY TO THIS AMENDMENT, THE
EXECUTION OR PERFORMANCE OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW. The jurisdiction and waiver of
right to trial by jury provisions in Sections 9.12 and 9.13 of the Existing
Credit Agreement are incorporated herein by reference, mutatis mutandis. SECTION
7. Miscellaneous. (a) This Amendment shall be binding upon and inure to the
benefit of the Loan Parties and their respective successors and permitted
assigns, and upon the Administrative Agent and the Lenders and their respective
successors and permitted assigns. (b) The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Amendment or any instrument or agreement required
hereunder. (c) This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging (including in .pdf format)
means shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Amendment and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures (a defined below), deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act. For the purposes of the
foregoing, “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Amendment. SECTION 8. Reaffirmation.
Each of the Loan Parties signatory hereto as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Loan Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan - 4 -
WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr005.jpg]
Document as security for or otherwise guaranteed the Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties signatory hereto hereby consents to this Amendment and
acknowledges that each of the Loan Documents (as amended herby) remains in full
force and effect and is hereby ratified and reaffirmed. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or Lenders, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations. [Remainder
of page intentionally left blank.] - 5 - WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written. LIVENT CORPORATION, as Borrower By: Name: Gilberto Antoniazzi Title:
Vice President, Chief Financial Officer and Treasurer FMC LITHIUM USA CORP., as
Borrower By: Name: Gilberto Antoniazzi Title: Vice President and Chief Financial
Officer [SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr007.jpg]
FMC ASIA-PACIFIC, INC., as Guarantor By: Name: Gilberto Antoniazzi Title:
President FMC LITHIUM OVERSEAS LTD., as Guarantor By: Name: Gilberto Antoniazzi
Title: President and Treasurer [SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT
AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr008.jpg]
CITIBANK, N.A., as Administrative Agent and a Lender By:
___________________________________ Name: Michael Vondriska Title: Vice
President [SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr009.jpg]




--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr010.jpg]
GOLDMAN SACHS BANK USA, as a Lender By: Name: Title: [SIGNATURE PAGE TO FIRST
AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr011.jpg]




--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr012.jpg]
SUMITOMO MITSUI BANKING CORPORATION, as a Lender By: Name: Jun Ashley Title:
Director [SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr013.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuing Bank By:
Name: Nupur Kumar Title: Authorized Signatory By: Name: Brady Bingham Title:
Authorized Signatory [Signature Page to Livent Credit Agreement]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr014.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: Name: James A. Knight Title:
Executive Director [S IGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT ]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr015.jpg]
Industrial and Commercial Bank of China Limited, New York Branch, as a Lender
Digitally signed by: Christine Cai Date: 2020.05.05 By: 18:00:11 -05'00' Name:
Title: Digitally signed by: Gang Duan Date: 2020.05. 05 19:37:59 - By: 05'00'
Name: Title: [SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr016.jpg]
Exhibit A AMENDED CREDIT AGREEMENT [To be attached] A-1
WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr017.jpg]
EXECUTION VERSION Conformed through First Amendment
═══════════════════════════════════════ $400,000,000 CREDIT AGREEMENT Dated as
of September 28, 2018 among LIVENT CORPORATION and FMC LITHIUM USA CORP. as
Borrowers THE GUARANTORS PARTY HERETO FROM TIME TO TIME as Guarantors THE
LENDERS AND ISSUING BANKS PARTY HERETO and CITIBANK, N.A., as Administrative
Agent, * * * CITIBANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE LOAN FUNDING LLC, and GOLDMAN SACHS BANK USA as Joint Lead
Arrangers and as Joint Bookrunners, and BANK OF AMERICA, N.A., CREDIT SUISSE
LOAN FUNDING LLC, and GOLDMAN SACHS BANK USA, as Co-Syndication Agents
═══════════════════════════════════════ -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr018.jpg]
TABLE OF CONTENTS PAGE Article I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION
1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 3740
SECTION 1.03. Accounting Terms and Principles 3840 SECTION 1.04. Certain Terms
3841 SECTION 1.05. Times of Day 3941 SECTION 1.06. Timing of Payment or
Performance 3941 Article II AMOUNTS AND TERMS OF THE LOANS 3942 SECTION 2.01.
The Revolving Loans 3942 SECTION 2.02. The Letters of Credit 4042 SECTION 2.03.
Fees 4143 SECTION 2.04. Reductions and Increases of the Commitments and Term
Loan Tranches 4244 SECTION 2.05. Repayment 4749 SECTION 2.06. Interest 4951
SECTION 2.07. Interest Rate Determinations 4951 SECTION 2.08. Prepayments 5153
SECTION 2.09. Payments and Computations 5153 SECTION 2.10. Taxes 5355 SECTION
2.11. Sharing of Payments, Etc 5658 SECTION 2.12. Conversion or Continuation of
Revolving Loans 5759 SECTION 2.13. Defaulting Lender 5760 SECTION 2.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 6062
SECTION 2.15. Joint and Several Liability of the Borrowers 6063 Article III
MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT 6264 SECTION 3.01. Making the
Revolving Loans 6264 SECTION 3.02. Issuance of Letters of Credit 6365 SECTION
3.03. Increased Costs 6769 SECTION 3.04. Illegality 6971 SECTION 3.05.
Reasonable Efforts to Mitigate 6972 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr019.jpg]
SECTION 3.06. Right to Replace Affected Person or Lender 7072 SECTION 3.07. Use
of Proceeds 7072 Article IV CONDITIONS 7072 SECTION 4.01. Conditions Precedent
to Signing Date 7072 SECTION 4.02. Conditions Precedent to Effective Date 7173
SECTION 4.03. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance 7376 Article V REPRESENTATIONS AND WARRANTIES 7476 SECTION 5.01.
Corporate Existence; Compliance with Law; No Default 7477 SECTION 5.02.
Corporate Power; Authorization; Enforceable Obligations 7477 SECTION 5.03.
Financial Statements 7578 SECTION 5.04. Material Adverse Change 7578 SECTION
5.05. Litigation 7578 SECTION 5.06. Taxes 7578 SECTION 5.07. Full Disclosure
7678 SECTION 5.08. Margin Regulations and Investment Company Act 7678 SECTION
5.09. ERISA 7679 SECTION 5.10. Environmental Matters 7779 SECTION 5.11.
Ownership of Properties; Liens 7780 SECTION 5.12. Insurance 7880 SECTION 5.13.
Corporate Structure 7880 SECTION 5.14. Labor Matters 7880 SECTION 5.15. Solvency
7880 SECTION 5.16. Status of Loan as Senior Indebtedness 7881 SECTION 5.17. No
Default or Event of Default 7881 SECTION 5.18. Sanctions 7881 SECTION 5.19.
Anti-Corruption Laws; Anti-Money Laundering Laws; USA PATRIOT Act 7981 SECTION
5.20. Security Interest in Collateral 7981 SECTION 5.21. Not an EEA Financial
Institution 7982 SECTION 5.22. Material Agreements 7982 SECTION 5.23. Separation
Transactions 8082 Article VI COVENANTS OF THE COMPANY 8082 SECTION 6.01.
Financial Covenants 8082 ii -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr020.jpg]
SECTION 6.02. Reporting Covenants 8083 SECTION 6.03. Affirmative Covenants 8386
SECTION 6.04. Negative Covenants 8790 Article VII EVENTS OF DEFAULT 98101
SECTION 7.01. Events of Default 98101 SECTION 7.02. Actions in Respect of the
Letters of Credit Upon Event of Default; L/C Cash Collateral Account; Investing
of Amounts in the L/C Cash Collateral Account; Release 101104 Article VIII THE
ADMINISTRATIVE AGENT 103106 SECTION 8.01. Authorization and Action 103106
SECTION 8.02. Reliance, Etc 104107 SECTION 8.03. The Administrative Agent and
their Affiliates as Lenders 104107 SECTION 8.04. Lender Credit Decision 105108
SECTION 8.05. Indemnification 105108 SECTION 8.06. Successor Administrative
Agent 105108 SECTION 8.07. No Other Duties, Etc 106109 SECTION 8.08. Certain
ERISA Matters 106109 Article IX MISCELLANEOUS 107110 SECTION 9.01. Amendments,
Etc 107110 SECTION 9.02. Notices, Etc 108111 SECTION 9.03. No Waiver; Remedies
111114 SECTION 9.04. Costs and Expenses 111115 SECTION 9.05. Rights of Set-off;
Payments Set Aside 113116 SECTION 9.06. Binding Effect 114117 SECTION 9.07.
Assignments and Participations 114117 SECTION 9.08. No Liability of the Issuing
Banks 118122 SECTION 9.09. Governing Law 119122 SECTION 9.10. Execution in
Counterparts 119122 SECTION 9.11. Confidentiality 119122 SECTION 9.12.
Submission to Jurisdiction; Service of Process 120123 SECTION 9.13. WAIVER OF
JURY TRIAL 120124 SECTION 9.14. Judgment Currency 121124 SECTION 9.15. European
Monetary Union 121124 SECTION 9.16. USA PATRIOT Act 122125 iii -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr021.jpg]
SECTION 9.17. Appointment of Livent as Representative 122125 SECTION 9.18.
Entire Agreement 122125 SECTION 9.19. No Fiduciary Duty 122125 SECTION 9.20.
Appointment for Perfection 123126 SECTION 9.21. MIRE Events 123126 Article X
LOAN GUARANTY 123127 SECTION 10.01. Loan Guaranty 123127 SECTION 10.02.
Authorization; Other Agreements 124128 SECTION 10.03. Loan Guaranty Absolute and
Unconditional 125129 SECTION 10.04. Waivers 126130 SECTION 10.05. Reliance
126130 SECTION 10.06. Waiver of Subrogation and Contribution Rights 127130
SECTION 10.07. Subordination 127131 SECTION 10.08. Default; Remedies 127131
SECTION 10.09. Irrevocability 128131 SECTION 10.10. Setoff 128132 SECTION 10.11.
No Marshaling 128132 SECTION 10.12. Enforcement; Amendments; Waivers 128132
SECTION 10.13. Keepwell 128132 iv -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr022.jpg]
SCHEDULES AND EXHIBITS SCHEDULES Schedule I - Commitments Schedule 5.02 -
Consents Schedule 5.13 - Subsidiaries Schedule 5.22 - Material Agreements
Schedule 6.03(o) - Post-Closing Deliverables Schedule 6.04(a)(ii) - Existing
Debt Schedule 6.04(b)(iii) - Existing Liens Schedule 6.04(d)(ii) - Existing
Investments EXHIBITS Exhibit A - Form of Revolving Loan Note Exhibit B-1 - Form
of Notice of Borrowing Exhibit B-2 - Form of Notice of Conversion or
Continuation Exhibit C-1 - Form of Assignment and Acceptance Exhibit C-2 - Form
of Participation Agreement Exhibit C-3 - Form of New Commitment Acceptance
Exhibit D-1 - Form of Perfection Certificate Exhibit D-2 - Form of Perfection
Certificate Supplement Exhibit E - Form of Joinder Agreement Exhibit F - Form of
Security Agreement Exhibit G - Form of Compliance Certificate -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr023.jpg]
CREDIT AGREEMENT CREDIT AGREEMENT (this “Agreement”), dated as of September 28,
2018, among LIVENT CORPORATION, a Delaware corporation (“Livent”), FMC LITHIUM
USA CORP., a Delaware corporation (“Lithium Opco”, together with Livent,
collectively, the “Borrowers” and, each, a “Borrower”), the Guarantors (as
defined below) party hereto from time to time, the lenders and issuing banks
listed on the signature pages hereof under the heading “Lenders” (the “Lenders”)
and the other Lenders party hereto from time to time, and CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders hereunder. WHEREAS, the Board of Directors of FMC Corporation, a
Delaware corporation (“FMC”) has determined that it is in the best interests of
FMC and its stockholders to separate Livent’s Business from the other businesses
and operations of FMC (the “Separation”); WHEREAS, in connection with the
foregoing, on or prior to the date hereof, FMC, has transferred to the Borrowers
and their respective Subsidiaries (as defined below) all of the FMC Lithium
Assets (as defined below) and the Borrowers and their respective Subsidiaries
have previously assumed all of the FMC Lithium Liabilities (as defined below),
in each case in accordance with the Plan of Reorganization (as defined below),
all as more fully described in the Separation Agreements and the Plan of
Reorganization (as defined below) (the “FMC Lithium Assets Contribution”);
WHEREAS, in connection with the Separation, the Borrowers have requested that
the Lenders make available to them a revolving credit facility upon the terms
and conditions contained in this Agreement. WHEREAS, subject to the terms and
conditions contained in this Agreement, the Lenders are willing to make the
requested Loans (as defined below) to the Borrowers. NOW, THEREFORE, in
consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Acceptance” means an Assignment and Acceptance or a New Commitment Acceptance.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Stock of any Person,
or otherwise causing any Person to become a Subsidiary, or (c) a merger,
amalgamation or consolidation or any other combination with another Person
(other than -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr024.jpg]
a Person that is a Borrower or a Restricted Subsidiary); provided, that the
applicable Borrower or Restricted Subsidiary is the surviving entity.
“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement. “Administrative Agent’s Account” means, in respect of any
Currency, such account as the Administrative Agent shall designate in a notice
to Livent and the Lenders. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution. “Affected Person” has
the meaning specified in Sections 3.03(e), 3.04 and 3.06. “Affiliate” means,
with respect to any Person, any other Person directly or indirectly controlling
or that is controlled by or is under common control with such Person, each
officer, director, general partner or joint-venturer of such Person, and each
Person that is the beneficial owner of 5% or more of any class of Voting Stock
of such Person. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. “Agreement” has the meaning specified in the introductory
paragraph to this Agreement. “Alternate Currency” means any lawful currency
other than Dollars or Euros (approved by the Administrative Agent and each
Lender) which is freely transferable into Dollars. “Anti-Corruption Laws” means
all laws, rules, and regulations of any jurisdiction applicable to any Borrower
or its Subsidiaries from time to time concerning or relating to bribery or
corruption, including the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§
78dd-1, et seq. “Anti-Money Laundering Laws” means all laws, rules, and
regulations of any jurisdiction applicable to any Borrower or its Subsidiaries
from time to time concerning or relating to money laundering, including the
Patriot Act. “Applicable Lending Office” means, with respect to each Lender, and
for each Type and Currency of Loan, such Lender’s Domestic Lending Office in the
case of a Base Rate Loan and such Lender’s Eurocurrency Lending Office in the
case of a Eurocurrency Rate Loan. “Applicable Margin” means, as of any date, the
applicable margin set forth under the Eurocurrency Rate or Base Rate column set
forth below, as applicable, based upon Livent’s First Lien Leverage Ratio as of
the most recent determination date; provided, that until the delivery to the
Administrative Agent, pursuant to Section 6.02(a), of Livent’s annual or
quarterly consolidated financial statements and compliance certificate for
Livent’s first Fiscal Quarter ending after the First Amendment Effective Date,
the “Applicable Margin” shall be the applicable rate per annum set forth below
in Pricing Level IIII: First Lien Leverage Applicable Margin 2 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr025.jpg]
Pricing Ratio Eurocurrency Base Rate Loans Level Rate Loans I ≤ 1.00 to 1.00
2.002.25% 1.001.25% II > 1.00 to 1.00 but 2.252.50% 1.251.50% ≤ 2.00 to 1.00 III
> 2.00 to 1.00 but 2.502.75% 1.501.75% ≤ 3.00 to 1.00 IV > 3.00 to 1.00 but
2.753.00% 1.752.00% ≤ 4.00 to 1.00 V > 4.00 to 1.00 but 3.25% 2.25% ≤ 5.00 to
1.00 VI > 5.00 to 1.00 3.50% 2.50% For purposes of the foregoing, the Applicable
Margin shall be determined as of the end of each Fiscal Quarter of Livent based
upon Livent’s annual or quarterly consolidated financial statements and
compliance certificate delivered pursuant to Section 6.02(a) each change in the
Applicable Margin resulting from a change in the First Lien Leverage Ratio shall
be effective three (3) Business Days after the Administrative Agent has received
the annual or quarterly consolidated financial statements and compliance
certificate delivered pursuant to Section 6.02(a) and shall apply during the
period commencing on and including the effective date of such change and ending
on the date immediately preceding the effective date of the next such change;
provided, that the First Lien Leverage Ratio shall be deemed to be in Pricing
Level IVVI if Livent fails to deliver the annual or quarterly consolidated
financial statements or compliance certificate required to be delivered by it
pursuant to Section 6.02(a) during the period commencing three (3) Business Days
from the expiration of the time for delivery thereof until three (3) Business
Days after such consolidated financial statements are delivered. “Approved Fund”
means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Arrangers” means Citibank,
Merrill, Credit Suisse and Goldman, in their respective capacities as joint lead
arrangers. “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in accordance with Section 9.07 and in substantially the
form of Exhibit C-1 hereto. “Available Amount Basket” means, at any date (the
“Reference Date”), an amount, not less than zero in the aggregate, determined on
a cumulative basis equal to: (a) $25.0 million, plus 3 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr026.jpg]
(b) 50% of Livent’s and its Restricted Subsidiaries Consolidated net income
(determined in accordance with GAAP) (or if Consolidated net income (determined
in accordance with GAAP) is negative, 100% of such deficit) determined for the
period (taken as one accounting period) commencing with the Fiscal Quarter
ending on December 31, 2018, plus (c) the cumulative amount of cash and the fair
market value of returns (including dividends, interest, distributions, interest
payments, returns of principal, repayments, income and similar amounts) received
by Livent or any Restricted Subsidiary in respect of any Investments made using
the Available Amount Basket during the period from and including the Business
Day immediately following the Effective Date through and including the Reference
Date, provided, that in no event shall the amount added to the Available Amount
Basket pursuant to this clause (c) exceed the original amount of the applicable
Investment made using the Available Amount Basket; plus (d) in the case of the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary, the fair
market value at the time of the redesignation of such Unrestricted Subsidiary as
a Restricted Subsidiary of the amount of all Investments in such Unrestricted
Subsidiary made using the Available Amount Basket during the period from and
including the Business Day immediately following the Effective Date through and
including the Reference Date, provided, that in no event shall the amount added
to the Available Amount Basket pursuant to this clause (d) exceed the lesser of
(i) the original amount of the applicable Investment made using the Available
Amount Basket, and (ii) the fair market value at the time of the redesignation
of such Unrestricted Subsidiary as a Restricted Subsidiary, minus (e) an amount
equal to the sum of (i) Investments made in respect of the Available Amount
Basket, plus (ii) Restricted Payments made in respect of the Available Amount
Basket, in each case, after the Effective Date and prior to such time or
contemporaneously therewith. “Available LC Amount” means, at any time, with
respect to any Letter of Credit, the maximum amount available to be drawn under
such Letter of Credit at such time (assuming compliance at such time with all
conditions to drawing), provided, that if any Letter of Credit provides for
future increases in the maximum amount available to be drawn under such Letter
of Credit, then the “Available LC Amount” of such Letter of Credit shall mean,
at any time, the maximum amount available to be drawn under such Letter of
Credit after taking into account all increases in the availability thereunder.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution. “Bail-In Legislation” means, (a) with respect
to any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, regulation or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule. and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other 4 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr027.jpg]
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings). “Base Rate” means, for any
period, a fluctuating interest rate per annum as shall be in effect from time to
time which rate per annum shall at all times be equal to the highest of: (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as its “base rate”; (b) the Federal Funds Rate plus 1/2 of 1%; and (c)
Eurocurrency Rate for a one- (1) month period plus 1%; provided, that for
purposes of this clause (c), the Eurocurrency Rate shall be based on the
Eurocurrency Rate at approximately 11:00 A.M. (London time) on such day of
determination, but shall otherwise be calculated in accordance with the
definition of “Eurocurrency Rate” (including the interest rate floors set forth
therein); provided, in the event that the Base Rate is less than zero, it shall
be deemed to be zero for purposes of this Agreement. “Base Rate Loan” means a
Loan denominated in Dollars which bears interest as provided in Section
2.06(a)(i). “BHC Act Affiliate” means an “affiliate” (as such term is defined
under, and interpreted in accordance with 12 U.S.C. 1841(k)) of a party.
“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement. “Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type made by each of the Lenders pursuant to Section 2.01(a).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, on which dealings are carried on in the
London interbank market (or, in the case of Loans denominated in Euros, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open). “Capital Lease” means, with respect to any Person, any
lease of, or other arrangement conveying the right to use, property by such
Person as lessee that would be accounted for as a capital lease on a balance
sheet of such Person prepared in conformity with GAAP. “Capital Lease
Obligations” means, with respect to any Person, the capitalized amount of all
Consolidated obligations of such Person or any of its Subsidiaries under Capital
Leases. “Cash Collateralize” means, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or Alternate Currency specified by the Administrative Agent, at a
location and pursuant to documentation in form and 5 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr028.jpg]
substance reasonably satisfactory to the Administrative Agent (and “Cash
Collateral” and “Cash Collateralization” have corresponding meanings). “Cash
Equivalents” means: (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof; (b) investments
in commercial paper maturing within one (1) year from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or from Moody’s; (c) investments in certificates of deposit,
bankers’ acceptances and time deposits maturing within one (1) year from the
date of acquisition thereof issued or guaranteed by or placed with, and money
market deposit accounts issued or offered by any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500 million; (d) fully collateralized repurchase agreements with
a term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; (e) money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $5 billion; (f) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within one (1) year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s; and (g) other
short-term investments made by Restricted Subsidiaries that are not Domestic
Subsidiaries in accordance with normal investment practices for cash management
in the relevant jurisdiction in investments of a credit quality and tenor
comparable, in each case, in such Restricted Subsidiary’s ordinary course of
business, to the foregoing. “CFC” means a “controlled foreign corporation” as
defined in Section 957 of the Code. “Change in Law” means the occurrence, after
the date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel 6 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr029.jpg]
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued. “Change of Control” means the occurrence of any
of the following: (a) any Person or group of Persons (within the meaning of the
Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934) of 30% or more of the issued and outstanding Voting Stock of Livent;
provided, that such ownership by FMC and/or one of its Wholly-Owned Subsidiaries
shall not trigger a “Change of Control” pursuant to this clause (a), (b) Livent
shall fail to own directly 100% of the issued and outstanding Stock of Lithium
Opco or (c) during any period of twenty-four (24) consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Livent (together with any new directors whose election by the board
of directors of Livent or whose nomination for election by the stockholders of
Livent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office. “Citibank” means Citibank, N.A., a national banking association,
and its successors. “Code” means the Internal Revenue Code of 1986 and the
regulations promulgated and rulings issued thereunder. “Collateral” has the
meaning given to “Collateral” in the Security Agreement. “Collateral Documents”
means collectively, the Security Agreement, each Mortgage, each Intellectual
Property Security Agreement (as defined in the Security Agreement), all security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by any Borrower or any other Loan
Party creating (or purporting to create) a Lien upon Collateral in favor of the
Administrative Agent and any supplement or amendment to any of the foregoing
delivered to any Administrative Agent pursuant to the terms hereof or any other
Loan Document. “Commitment” means, as to any Lender, (a) the Dollar amount set
forth opposite its name on Schedule I hereto (it being understood that such
Commitment shall also constitute a Commitment with respect to Euros based on the
then applicable Dollar Equivalent) or (b) if such Lender has entered into one or
more Acceptances, the amount set forth for such Lender in the Register, in each
case as the same may be increased or reduced as expressly provided herein
(including pursuant to Sections 2.04, 3.06 and 9.07). “Commitment Fee” means, as
of any date, the commitment fee set forth below, based upon Livent’s First Lien
Leverage Ratio as of the most recent determination date; provided, that until
the delivery to the Administrative Agent, pursuant to Section 6.02(a), of
Livent’s annual or quarterly consolidated financial statements and related
compliance certificate for Livent’s first Fiscal Quarter ending after the First
Amendment Effective Date, the “Commitment Fee” shall be the applicable rate per
annum set forth below in Pricing Level IIII: 7 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr030.jpg]
First Lien Leverage Commitment Pricing Ratio Fee Level I ≤ 1.00 to 1.00 0.35% II
> 1.00 to 1.00 but 0.40% ≤ 2.00 to 1.00 III > 2.00 to 1.00 but 0.45% ≤ 3.00 to
1.00 IV > 3.00 to 1.00 but 0.50% ≤ 4.00 to 1.00 V > 4.00 to 1.00 but 0.50% ≤
5.00 to 1.00 VI > 5.00 to 1.00 0.50% For purposes of the foregoing, (a) the
Commitment Fee shall be determined as of the end of each Fiscal Quarter of
Livent based upon Livent’s annual or quarterly consolidated financial statements
and compliance certificate delivered pursuant to Section 6.02(a) and each change
in the Commitment Fee resulting from a change in the First Lien Leverage Ratio
shall be effective three (3) Business Days after the Administrative Agent has
received the annual or quarterly consolidated financial statements and
compliance certificate delivered pursuant to Section 6.02(a) and shall apply
during the period commencing on and including the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change; provided, that the First Lien Leverage Ratio shall be deemed to be in
Pricing Level IVVI if Livent fails to deliver the annual or quarterly
consolidated financial statements or compliance certificate required to be
delivered by it pursuant to Section 6.02(a) during the period commencing three
(3) Business Days from the expiration of the time for delivery thereof until
three (3) Business Days after such consolidated financial statements are
delivered. “Compliance Certificate” has the meaning specified in Section
6.02(a)(iii). “Confidential Information” has the meaning specified in Section
9.11. “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by Consolidated net income (determined in accordance with GAAP)
(however denominated) or that are franchise Taxes or branch profits Taxes.
“Consolidated” refers to the consolidation of accounts of each Borrower and its
Subsidiaries (or Restricted Subsidiaries where applicable) in accordance with
GAAP. “Consolidated Cash Balance” means, at any time, without duplication, the
aggregate amount of cash and Cash Equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case, held or owned by (either directly or indirectly)
or otherwise required to be reflected as cash or a cash equivalent asset on the
balance sheet of Livent and its Restricted Subsidiaries. 8 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr031.jpg]
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date. “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation and/or organization, certificate of incorporation or
certificate of formation (or the equivalent organizational documents) of such
Person, (b) the by-laws, operating agreement (or the equivalent governing
documents) of such Person and (c) any document setting forth the manner of
election and duties of the directors or managing members of such Person (if any)
and the designation, amount or relative rights, limitations and preferences of
any class or series of such Person’s Stock. “Contaminant” means any material,
substance or waste that is classified, regulated or otherwise characterized
under any Environmental Law as hazardous, toxic, a contaminant or a pollutant or
by other words of similar meaning or regulatory effect, including any greenhouse
gas, petroleum or petroleum-derived substance or waste, asbestos and
polychlorinated biphenyls. “Continuation”, “Continue” and “Continued” each refer
to a continuation of Eurocurrency Rate Loans for an additional Interest Period
pursuant to Section 2.12. “Contractual Obligation” means, as to any Person, any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its tangible or intangible property is bound. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with 12
C.F.R. § 47.3(b), or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the
meaning specified in Section 9.20(a). “Conversion”, “Convert” and “Converted”
each refer to a conversion of Revolving Loans of one Type into Revolving Loans
of the other Type pursuant to Section 2.12. “Convertible Indebtedness” means
Indebtedness of Livent (which may be guaranteed by the Guarantors) permitted to
be incurred hereunder that is either (a) convertible into common equity of
Livent (and cash in lieu of fractional shares) or cash (in an amount determined
by reference to the price of such common equity) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common equity of Livent or cash (in an
amount determined by reference to the price of such common equity). “Covenant
Conversion Date” means March 31, 2021. “Credit Suisse” means Credit Suisse
Securities (USA) LLC. “Currency” means Dollars or any Alternate Currency. 9 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr032.jpg]
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens: (a) Liens for taxes, assessments, governmental charges, claims
or levies in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves (in
the good faith judgment of the management of the respective Person) have been
established; (b) Liens of landlords, liens in favor of utilities and liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
liens imposed by law or contract which were incurred in the ordinary course of
business and (i) which secure amounts not yet due or (ii)(A) which do not in the
aggregate materially detract from the value of such property (other than
immaterial property) or materially impair the use thereof in the operation of
the business of any Person or (B) which Liens (or the amounts secured thereby)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien and with respect to which adequate reserves (in the good faith
judgment of the management of the respective Person) have been established; (c)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of trade contracts, bids,
tenders, statutory and regulatory obligations, sales, contracts (other than for
the repayment of borrowed money), performance bonds, bid bonds, appeal bonds,
leases, government contracts or customs bonds and other similar obligations
incurred in the ordinary course of business; (d) encumbrances arising by reason
of zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
encumbrances on the use of real property not materially detracting from the
value of such real property or not materially interfering with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property; (e) encumbrances, easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Person; (f) encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted at
such real property; (g) financing statements with respect to a lessor’s rights
in and to personal property leased to such Person in the ordinary course of such
Person’s business; (h) Liens arising from judgments, decrees or attachments and
Liens securing appeal bonds arising from judgments, in each case in
circumstances not constituting an Event of Default, provided, that no cash or
property is deposited or delivered to secure any such judgment or award; 10 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr033.jpg]
(i) Liens encumbering goods under production and arising from progress or
partial payments by any Borrower or any of its respective Restricted
Subsidiaries relating to the underlying goods; (j) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for the
sale of goods entered into by any Borrower or any of its respective Restricted
Subsidiaries in the ordinary course of business; (k) Liens of a collecting bank
arising in the ordinary course of business under Section 4-208 of the UCC in
effect in the relevant jurisdiction covering only the items being collected
upon; (l) Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary; (m) Liens arising by operation of law under Article
2 of the UCC in favor of a reclaiming seller of goods or buyer of goods; (n)
broker’s Liens, bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by each Borrower or any of its Restricted Subsidiaries,
in each case, granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, including any such Liens or
rights of setoff securing amounts owing in the ordinary course of business to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; (o)
licenses, sub-licenses and other similar encumbrances incurred in the ordinary
course of business that do not materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of either Borrower or any Restricted Subsidiary; (p) Liens on cash or
Cash Equivalents constituting earnest money deposits made by any Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement for a Permitted Acquisition; (q) non-exclusive licenses of
intellectual property granted by the Borrowers or any of their respective
Restricted Subsidiaries in the ordinary course of business that do not interfere
in any material respect with the ordinary conduct of the businesses of the
Borrowers or any of their respective Restricted Subsidiaries; and (r) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business. “Default” means any Event of Default or any event
that would constitute an Event of Default but for the requirement that notice be
given or time elapse or both. “Default Interest” has the meaning specified in
Section 2.06(b). 11 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr034.jpg]
“Default Right” has the meaning assigned to such term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Defaulting Lender” means at any time, subject to Section 2.13(e),
(a) any Lender that has failed to comply with its obligations under this
Agreement to make a Loan, make a payment to any Issuing Bank in respect of a
Letter of Credit, or pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder (each a “Funding Obligation”)
within two (2) Business Days of the date such Funding Obligation was required to
be funded hereunder unless such Lender notifies the Administrative Agent and
Livent in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) any Lender
that has notified the Administrative Agent, Livent or the Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
Funding Obligations hereunder (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) any Lender that has defaulted on its funding
obligations under any other loan agreements or credit agreements generally, (d)
any Lender that has, for three or more Business Days after written request of
the Administrative Agent or Livent, failed to confirm in writing to the
Administrative Agent and Livent that it will comply with its prospective funding
obligations hereunder (provided, that such Lender will cease to be a Defaulting
Lender pursuant to this clause (d) upon the Administrative Agent’s and Livent’s
receipt of such written confirmation), (e) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company or (f) any Lender that has, or has a Parent Company
that has, become the subject of a Bail-in Action (provided, in each case, that
neither the reallocation of Funding Obligations provided for in Section 2.13 as
a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated Funding Obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender). Notwithstanding anything to the contrary above, any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (a) through (e) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.13(e)) upon notification of such determination by the Administrative
Agent to Livent, the Issuing Banks and the Lenders. “Designated Non-Cash
Consideration” means the fair market value of non-cash consideration received by
any Borrower or any of its respective Restricted Subsidiaries in connection with
a Disposition made pursuant to Section 6.04(e)(xii) that is designated as
“Designated Non-Cash Consideration” on the date received pursuant to a
certificate of a responsible officer of Livent setting forth the basis of such
fair market value (with the amount of Designated Non-Cash Consideration in
respect of any Disposition being reduced for purposes of Section 6.04(e)(xii)
upon such Borrower or such Restricted Subsidiary converting the same to cash or
Cash Equivalents following the closing of the applicable Disposition).
“Disclosure Documents” means, collectively, the Form S-1 dated as of August 27,
2018, including the financial statements included therein, along with any
amendments thereto, filed by Livent with the SEC. 12 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr035.jpg]
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Documentary Letter of
Credit” means any Letter of Credit that is drawable upon presentation of
documents evidencing the sale or shipment of goods purchased by any Borrower or
any of its respective Restricted Subsidiaries in the ordinary course of its
business; provided, that neither Goldman, Credit Suisse nor any of their
respective Affiliates shall be required to provide Documentary Letters of
Credit. “Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency, the amount of Dollars that would be required to purchase
such amount of such Alternate Currency, based upon the rate at which such
Alternate Currency may be exchanged for Dollars (a) in the case of an amount
denominated in any Alternate Currency other than Euros, in the London foreign
exchange market at approximately 11:00 A.M. London time or (b) in the case of an
amount denominated in Euros, in the London foreign exchange market at
approximately 10:00 A.M. London time or, at the request of Livent, 11:00 A.M.,
Brussels time, in each case for delivery two (2) Business Days thereafter;
provided, that, solely for purposes of calculating the amount of any fronting
fee payable to any Issuing Bank pursuant to Section 2.03(b)(ii) that is
otherwise calculated in Euros or the amount of any Reimbursement Obligations
owing to any Issuing Bank pursuant to Section 3.02(g) or 3.02(h) in respect of
any Letter of Credit denominated in Euros, “Dollar Equivalent” shall be the
amount of Dollars that would be required to purchase such amount of Euros, based
upon the rate determined by such Issuing Bank through its principal foreign
exchange trading office at approximately 11:00 A.M. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made.
“Dollar Revolving Loan” has the meaning specified in Section 2.01(a). “Dollars”
and “$” mean lawful money of the United States of America. “Domestic Lending
Office” means, with respect to any Lender, the office of such Lender specified
as its “Domestic Lending Office” in its administrative questionnaire delivered
to the Administrative Agent or in the Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Livent and the Administrative Agent. “Domestic Subsidiary” means any
Subsidiary of any Borrower organized under the laws of any state of the United
States of America or the District of Columbia or any entity disregarded for U.S.
tax purposes wholly owned by any Borrower or a Domestic Subsidiary. “Early
Termination Date” means March 31, 2019, if the Lithium IPO has not occurred on
or before such date. “EBITDA” means, with respect to Livent and its Restricted
Subsidiaries, for any period, 13 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr036.jpg]
(a) Consolidated net income (determined in accordance with GAAP) for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated net income (determined in accordance with GAAP) for
such period, the sum of: (i) the aggregate amount of interest expense for such
period; (ii) the aggregate amount of income and franchise tax expense for such
period; (iii) all amounts attributable to depreciation and amortization for such
period; (iv) all other non-cash charges and non-cash losses for such period; (v)
all Non-Recurring Items for such period; (vi) all fees, expenses and charges
incurred in connection with or arising as a result of any proposed or actual
acquisitions, investments, asset sales or divestitures; and minus, without
duplication and to the extent added to revenues in determining Consolidated net
income (determined in accordance with GAAP) for such period, (b) the sum of: (i)
all non-recurring non-cash gains during such period; (ii) the amount of cash
used during such period to the extent charged against Consolidated net income
(determined in accordance with GAAP) in a different period (excluding any item
under clause (a)(vi) above); and (iii) the amount of cash used during such
period relating to a Non-Recurring Item, all as determined on a consolidated
basis with respect to Livent and its Restricted Subsidiaries in accordance with
GAAP. For the purposes of calculating EBITDA for any period, if during such
period Livent or any of its Restricted Subsidiaries shall have made a material
Acquisition, EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such material Acquisition occurred on the first day of such
period. Notwithstanding the foregoing, EBITDA shall be deemed to be $38 million,
$45 million, $51 million and $48 million for the fiscal quarters ending on or
about September 30, 2017, December 31, 2017, March 31, 2018 and June 30, 2018,
respectively. “ECP” means an “eligible contract participant” as defined in
Section 1(a)(18) of the Commodity Exchange Act or any regulations promulgated
thereunder and the applicable rules issued by the Commodity Futures Trading
Commission and/or the SEC. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established 14 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr037.jpg]
in an EEA Member Country which is a subsidiary of an institution described in
clause (a) or (b) of this definition and is subject to consolidated supervision
with its parent. “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway. “EEA Resolution Authority”
means any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Effective Date” has the meaning specified in Section 4.02. “Eligible Assignee”
means a Lender and any Affiliate of such Lender or any other Person approved in
writing by the Administrative Agent, the Issuing Banks (to the extent an
assignment relates to Revolving Loans and related Commitments) and Livent (in
the case of Livent, such approval not to be unreasonably withheld, delayed or
conditioned); provided, that none of the following shall be an Eligible
Assignee: (a) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(b) any Borrower or any Affiliates of such Borrower or (c) any Defaulting
Lender. “EMU” means economic and monetary union as contemplated in the Treaty on
European Union. “Employee Matters Agreement” shall mean the employee matters
agreement between Livent and FMC, as described in the Disclosure Documents, as
such agreement may be amended, restated, amended and restated or otherwise
modified from time to time. “EMU Legislation” means legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency (whether known as the euro or otherwise), being in
part the implementation of the third stage of EMU. “Environmental Law” means any
federal, state or local law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award relating to the environment, health,
safety or hazardous materials, including the Comprehensive Environmental
Response, Compensation and Liability Act, the Resource Conservation and Recovery
Act, the Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act, the
Occupational Safety and Health Act and Regulation (EC) No. 1907/2006 –
Registration, Evaluation, Authorization and Restrictions of Chemicals.
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute and whether
arising under any Environmental Law, Permit, order or agreement with any
Governmental Authority or other Person, in each case relating to any
environmental, health or safety condition or to any Release or threatened
Release 15 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr038.jpg]
and resulting from the past, present or future operations of, or ownership of
property by, such Person or any of its Subsidiaries. “Environmental Lien” means
any Lien in favor of any Governmental Authority for Environmental Liabilities
and Costs. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. “ERISA Affiliate” means any Person, trade or business (whether or
not incorporated) who for purposes of Title IV of ERISA is a member of any
Borrower’s controlled group, or is treated as a “single employer” within the
meaning of Section 414(b) or 414(c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event” means, with respect to any
Person, (a) the occurrence of a reportable event, within the meaning of Section
4043(b) or (c) of ERISA, with respect to any Plan of such Person or any of its
ERISA Affiliates unless the thirty- (30) day notice requirement with respect to
such event has been waived by the PBGC; (b) the provision by the administrator
of any Plan of such Person or any of its ERISA Affiliates of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA with respect to a
termination described in Section 4041(c)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (c)
the cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
complete or partial withdrawal by such Person or any of its ERISA Affiliates
from a Plan or Multiemployer Plan subject to Section 4063 of ERISA Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by such Person or any of
its ERISA Affiliates to make any payment or contribution to a Plan required
under the minimum funding standards of ERISA; (f) a determination that any Plan
is in “at risk” status (within the meaning of Section 303 of ERISA or Section
430 of the Code); (g) the institution by the PBGC of proceedings to terminate a
Plan of such Person or any of its ERISA Affiliates, pursuant to Section 4042 of
ERISA; or (h) any other event or condition with respect to a Plan that could
result in the liability of any Borrower or ERISA Affiliate. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Euro” means the single currency of Participating Member States of the
European Union. “Euro Revolving Loan” has the meaning specified in Section
2.01(a). “Eurocurrency Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” in its
administrative questionnaire delivered to the Administrative Agent or in the
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to Livent and the Administrative
Agent. 16 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr039.jpg]
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time. “Eurocurrency Rate” means, for any Interest Period for each
Eurocurrency Rate Loan comprising part of the same Borrowing, the rate per annum
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market, the “Screen Rate”) as the London interbank offered rate
for deposits in the applicable currency at approximately 11:00 A.M. (London
time) on the second Business Day immediately preceding the first day of such
Interest Period, for a term comparable to such Interest Period; provided, that
the Eurocurrency Rate shall not be less than zero; provided, further, that if
the applicable Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the relevant currency,
then the Eurocurrency Rate shall be the Interpolated Rate at such time,
provided, further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest period (for which that
Screen Rate is available in the relevant currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available in the relevant currency) that exceeds the
Impacted Interest Period, in each case, at such time. “Eurocurrency Successor
Rate” has the meaning specified in Section 2.07. “Eurocurrency Successor Rate
Conforming Changes” means, with respect to any proposed Eurocurrency Successor
Rate, any conforming changes to the definition of Base Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such Eurocurrency Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Eurocurrency Successor Rate exists, in such other manner of administration
as the Administrative Agent determines in consultation with Livent).
“Eurocurrency Rate Loan” means a Loan denominated in Dollars or Euros which
bears interest as provided in Section 2.06(a)(ii). “Eurocurrency Rate Reserve
Percentage” of any Lender for any Interest Period for any Eurocurrency Rate Loan
means the reserve percentage applicable during such Interest Period (or if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with 17 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr040.jpg]
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period. “Events of Default” has
the meaning specified in Section 7.01. “Excluded Domestic Holdco” means a
Domestic Subsidiary that has no material assets other than Stock (and, if
applicable, Stock and Indebtedness) of one or more Excluded Foreign Subsidiaries
described in clause (a) of the definition of “Excluded Foreign Subsidiary.”
“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a CFC that
has not guaranteed or pledged any of its assets to secure, or with respect to
which there shall not have been pledged two-thirds or more of the voting Stock
to secure, any Indebtedness (other than the Loans) of a Loan Party or any other
Subsidiary of Livent which is a United States person within the meaning of
Section 7701(a)(30) of the Code, or (b) a Foreign Subsidiary owned by a Foreign
Subsidiary described in clause (a). “Excluded Hedging Contract” means, with
respect to any Guarantor, any Hedging Obligation if, and to the extent that, all
or a portion of the Guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Hedging Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an ECP at the time the
Guarantee of such Guarantor or the grant of such security interest becomes or
would become effective with respect to such Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Subsidiary” means each Excluded Domestic Holdco and
each Excluded Foreign Subsidiary. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to a Recipient or required to be withheld or
deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Livent under Section 3.06) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.10, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.10(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA. 18 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr041.jpg]
“Facility” means the Commitments and the provisions herein relating to the
Revolving Loans and Letters of Credit. “Factoring or Receivables Transaction”
means (a) any transaction or series of transactions that may be entered into by
any Person pursuant to which such Person may directly or indirectly sell, convey
or otherwise transfer Receivables to any buyer, purchaser or lender of interests
in Receivables, including any factoring agreement or similar transaction and (b)
any transaction or series of transactions that may be entered into by any Person
pursuant to which such Person may directly or indirectly sell, convey or
otherwise transfer Receivables to another Person, or may grant a security
interest in, any Receivables of such Person, and any assets related thereto
including all collateral securing such Receivables, proceeds of such Receivables
and other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving Receivables. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code. “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it; provided, that the Federal Funds Rate shall not be less than
zero. “Fee Letter” means that certain Fee Letter in respect of the Facility,
dated as of August 28, 2018, between Livent and Citigroup Global Markets Inc.
“Final Maturity Date” means the date that is five (5) years after the Effective
Date (or if such day is not a Business Day, the immediately preceding Business
Day). “First Amendment Effective Date” means May 6, 2020. “Financial Covenant
Debt” of any Person means Indebtedness of the type specified in clauses (a),
(b), (c), (d), (e), (f), (g) and (h) of the definition of “Indebtedness”;
provided, however, that (a) in the case of clause (c), such obligations shall be
included in this definition of Financial Covenant Debt only to the extent such
obligations are in respect of unreimbursed drawings under letters of credit, and
(b) any obligations supported by a Letter of Credit shall not, to the extent so
supported, be included in this definition of Financial Covenant Debt. “First
Lien Leverage Ratio” means, with respect to Livent and its Restricted
Subsidiaries on a Consolidated basis as of any date, the ratio of (a) Financial
Covenant Debt as of such date that is secured by a Lien on any asset or property
of Livent or its Restricted 19 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr042.jpg]
Subsidiaries on a pari passu or senior basis with the Loans and the Commitments,
minus the amount of cash and Cash Equivalents that are or would be included on a
balance sheet of Livent and its Subsidiaries as of such date to the extent such
cash and Cash Equivalents is not or would not be listed as “restricted” on such
balance sheet in accordance with GAAP to (b) EBITDA for the last four Fiscal
Quarters ending on or before such date. “Fiscal Quarter” means each of the
three- (3) month periods ending on March 31, June 30, September 30 and December
31. “Fiscal Year” means the twelve- (12) month period ending on December 31.
“Flood Insurance” means, for any Material Real Property (including any personal
property Collateral located on such Material Real Property) located in a Special
Flood Hazard Area, Federal Flood Insurance or private insurance reasonably
satisfactory to the Administrative Agent, in either case, that (a) meets the
requirements of FEMA and any other applicable federal agencies, (b) includes a
deductible not to exceed $50,000 and (c) has a coverage amount equal to the
lesser of (i) the insurable value of the buildings and any personal property
Collateral located on the Material Real Property as determined by the
Administrative Agent or (ii) the maximum policy limits set under the National
Flood Insurance Program. “Flood Insurance Requirements” means, with respect to
any Mortgages, Administrative Agent shall have received: (i) evidence as to
whether the applicable Material Real Property is located in a Special Flood
Hazard Area pursuant to a standard flood hazard determination form ordered and
received by the Administrative Agent, and (ii) if such Material Real Property is
located in a Special Flood Hazard Area, (A) evidence as to whether the community
in which such Material Real Property is located is participating in the National
Flood Insurance Program, (B) the applicable Loan Party’s written acknowledgment
of receipt of written notification from Administrative Agent as to the fact that
such Material Real Property is located in a Special Flood Hazard Area and as to
whether the community in which such Material Real Property is located is
participating in the National Flood Insurance Program and (C) copies of the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance satisfactory to Administrative
Agent and naming Administrative Agent as sole loss payee on behalf of the
Secured Parties in the amounts required by an applicable Requirement of Law.
“FMC” has the meaning specified in the recitals to this Agreement. “FMC Lithium
Assets” shall mean the assets and operations of FMC and certain of its
Subsidiaries that are described as the “Lithium Assets” in the relevant
Separation Agreements. “FMC Lithium Liabilities” shall mean the liabilities of
FMC and certain of its Subsidiaries that are described as the “Lithium
Liabilities” in the relevant Separation Agreements. “FMC Lithium Assets
Contribution” has the meaning specified in the recitals to this Agreement.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the 20 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr043.jpg]
reciprocal of foreign exchange rate(s) specified in the definition of the term
“Dollar Equivalent”, as determined by the Administrative Agent. “Foreign Lender”
means any Lender that is not a “United States person” as defined in Section
7701(a)(30) of the Code. “Foreign Subsidiary” means any Subsidiary of Livent
that is not a Domestic Subsidiary. “GAAP” means generally accepted accounting
principles in the United States of America as in effect from time to time,
except that, with respect to the determination of compliance by the Borrowers
with the covenants set forth in Section 6.01, “GAAP” shall mean such principles
in the United States of America as in effect as of the date of, and used in, the
preparation of the audited combined financial statements of Livent referred to
in Section 5.03. “Goldman” means Goldman Sachs Bank USA. “Governmental
Authority” means any nation, sovereign or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory, taxing or administrative functions of or pertaining to
government, including any central bank and any supra-national bodies (such as
the European Union or the European Central Bank). “Granting Lender” has the
meaning specified in Section 9.07(a). “Guarantee” means, as applied to any
Person, any direct or indirect liability, contingent or otherwise, of such
Person with respect to any Indebtedness of another Person, if the purpose or
intent of such Person in incurring the Guarantee is to provide assurance to the
obligee of such Indebtedness that such Indebtedness will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of such Indebtedness will be protected (in whole or in part) against loss in
respect thereof, including (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of
Indebtedness of another Person and (b) any liability of such Person for
Indebtedness of another Person through any agreement (contingent or otherwise)
(i) to purchase, repurchase or otherwise acquire such Indebtedness or any
security therefor, or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments outside of the ordinary course of business, if
required, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance that Indebtedness of
another Person will be paid or discharged, that any agreement relating thereto
will be complied with or that any holder of such Indebtedness will be protected
21 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr044.jpg]
(in whole or in part) against loss in respect thereof. The amount of any
Guarantee shall be equal to the amount of the Indebtedness so guaranteed or
otherwise supported. “Guarantied Obligations” has the meaning specified in
Section 10.01(a). “Guarantor” means on and after the Effective Date, (a) each of
Livent’s Wholly- Owned Subsidiaries which is a Material Domestic Subsidiary
(other than Lithium Opco) and (b) each Borrower (other than as to its direct
obligations); provided, that subject to any administrative requirements of the
Administrative Agent and the Lenders (including with respect to any “know your
client” or similar requirements), Livent may elect to add additional Domestic
Subsidiaries as Guarantors so long as each such added Guarantor complies with
Section 6.03(m) of this Agreement as if it were a newly acquired Wholly-Owned
Subsidiary that is a Material Domestic Subsidiary at the time of such
designation. “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange contracts, currency swap or option agreements, forward contracts,
commodity swap, purchase or option agreements, other commodity price hedging
arrangements, and all other similar agreements or arrangements designed to alter
the risks of any Person arising from fluctuations in interest rates, currency
values or commodity prices. “Hedging Obligation” means, with respect to any
Person any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.
Notwithstanding anything to the contrary in the foregoing, any Permitted Bond
Hedge Transaction, any Permitted Warrant Transaction, and any obligations
thereunder, in each case, shall not constitute Hedging Obligations. “Immaterial
Domestic Subsidiary” means, as of any date, any Domestic Subsidiary of Livent
(a) having total assets of less than 5.0% of Consolidated Total Assets of Livent
and its Restricted Subsidiaries, and (b) the contribution to EBITDA of which
does not exceed 5.0% of EBITDA of Livent and its Restricted Subsidiaries, in
each case, as of the last day of the most recent Fiscal Year for which financial
statements have been delivered to the Administrative Agent pursuant to Section
6.02(a)(ii); provided, that (i) the Consolidated Total Assets of all Immaterial
Domestic Subsidiaries shall not exceed 7.5% of Consolidated Total Assets of
Livent and its Material Domestic Subsidiaries at any time, and (ii) the
contribution to EBITDA of all Immaterial Domestic Subsidiaries shall not exceed
7.5% of EBITDA of Livent and its Material Domestic Subsidiaries at any time.
“Increase Date” has the meaning specified in Section 2.04(b)(ii). “Increase
Notice” has the meaning specified in Section 2.04(b)(ii). “Increase Notice Date”
has the meaning specified in Section 2.04(b)(ii). “Increasing Lender” means, in
connection with any increase in the aggregate amount of the Commitments pursuant
to Section 2.04(b), a Lender whose Commitment is increased pursuant to Section
2.04(b)(vi). 22 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr045.jpg]
“Incremental Term Loan Amendment” has the meaning specified in Section
2.04(c)(vii). “Incremental Term Loan Commitments” has the meaning specified in
Section 2.04(c)(i). “Incremental Term Loan Facility” has the meaning specified
in Section 2.04(c)(i). “Incremental Term Loan Facility Date” has the meaning
specified in Section 2.04(c)(ii). “Incremental Term Loan Facility Notice” has
the meaning specified in Section 2.04(c)(ii). “Incremental Term Loan Facility
Notice Date” has the meaning specified in Section 2.04(c)(ii). “Indebtedness” of
any Person means, as of any date of determination, without duplication, (a)
indebtedness of such Person for borrowed money; (b) all obligations of such
Person evidenced by notes, bonds (other than surety and performance bonds, which
are covered in clause (c) below), debentures or similar instruments or that bear
interest; (c) all reimbursement and other obligations with respect to letters of
credit, bankers’ acceptances, surety bonds and performance bonds, whether or not
matured; (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue; (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases; (g) all Guarantees of such Person; (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends; 23 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr046.jpg]
(i) all net obligations payable by such Person in respect of Hedging Contracts
of such Person; and (j) all Indebtedness of the type referred to above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness. “Indemnified Party” has the meaning specified in Section 9.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes. “Interest Coverage Ratio” means, with respect to
Livent and its Restricted Subsidiaries on a Consolidated basis for any period,
the ratio of EBITDA for such period to Net Consolidated Interest Expense for
such period. “Interest Income” means, with respect to any Person, on a
Consolidated basis for any period, total interest income for such period on a
Consolidated basis in conformity with GAAP. “Interest Period” means, with
respect to each Eurocurrency Rate Loan, the period commencing on the date of
such Eurocurrency Rate Loan and ending one, two, three or six calendar months
thereafter, as any Borrower (on its own behalf and on behalf of the other
Borrower) may, upon notice received by the Administrative Agent not later than
11:00 A.M. on the third Business Day prior to the first day of such Interest
Period, select; provided, that: (a) the Borrowers may not select any Interest
Period that ends after the Final Maturity Date; (b) Interest Periods commencing
on the same date for Revolving Loans comprising part of the same Borrowing shall
be of the same duration; (c) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, in the case of any Interest Period for a Eurocurrency Rate Loan, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and (d) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period. “Interest Rate Contracts” means all interest rate
swap agreements, interest rate cap agreements, interest rate collar agreements
and interest rate insurance. 24 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr047.jpg]
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any security issued by, (ii) a beneficial
interest in any security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guarantees incurred by such Person
in respect of Indebtedness of any other Person. “IRS” means the United States
Internal Revenue Service. “Issue” means, with respect to any Letter of Credit,
to issue, extend the expiry of or increase the maximum amount (including by
deleting or reducing any scheduled decrease in such maximum amount) of, such
Letter of Credit. The terms “Issued” and “Issuance” shall have a corresponding
meaning “Issuing Bank” means each Lender or Affiliate of a Lender that (a) is
listed on the signature pages hereof as an “Issuing Bank” or (b) hereafter
becomes an Issuing Bank with the approval of the Administrative Agent and Livent
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and Livent to be bound by the terms hereof
applicable to Issuing Banks. “Joinder Agreement” has the meaning specified in
Section 6.03(m)(i). “L/C Cash Collateral Account” has the meaning specified in
Section 7.02(b). “L/C Cash Collateral Account Collateral” has the meaning
specified in Section 7.02(b). “L/C Cash Collateral Account Investments” has the
meaning specified in Section 7.02(c). “L/C Cash Collateral Account Obligations”
has the meaning specified in Section 7.02(e)(i). “Leaseholds” of any Person
means all the right, title and interest of such Person as lessee or licensee in,
to and under leases or licenses of land, improvements and/or fixtures. “Lender
Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by 25 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr048.jpg]
any Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. “Lenders” means the Lenders listed on the signature pages hereof
and each Eligible Assignee that shall become a party hereto pursuant to Section
9.07 and shall include the Issuing Banks. “Letter of Credit” has the meaning
specified in Section 2.02. “Letter of Credit Commitment” means, as to any
Issuing Bank, (a) the Dollar amount set forth opposite its name on Schedule I
hereto or (b) such other amount as agreed to by the Issuing Bank and Livent.
“Letter of Credit Loan” means a payment by an Issuing Bank of a drawing under
any Letter of Credit pursuant to Section 3.02 or, without duplication, a payment
by a Lender in respect thereof pursuant to Section 3.02. “Letter of Credit
Obligations” means, at any time, the aggregate of all liabilities at such time
of the Borrowers to all Issuing Banks with respect to Letters of Credit, whether
or not any such liability is contingent, including, without duplication, the sum
of (a) the Reimbursement Obligations in respect of the Letters of Credit at such
time and (b) Available LC Amount at such time. “Letter of Credit Reimbursement
Agreement” has the meaning specified in Section 3.02(d). “Letter of Credit
Request” has the meaning specified in Section 3.02(b). “Letter of Credit
Sub-Facility” has the meaning specified in Section 2.02. “Letter of Credit
Sublimit” has the meaning specified in Section 2.02. “Leverage Ratio” means,
with respect to Livent and its Restricted Subsidiaries on a Consolidated basis
as of any date, the ratio of (a) Financial Covenant Debt as of such date, minus
the amount of cash and Cash Equivalents that are or would be included on a
balance sheet of Livent and its Subsidiaries as of such date to the extent such
cash and Cash Equivalents is not or would not be listed as “restricted” on such
balance sheet in accordance with GAAP to (b) EBITDA for the last four Fiscal
Quarters ending on or before such date. “Lien” means any mortgage, deed of
trust, pledge, hypothecation, assignment, charge, deposit arrangement,
encumbrance, lien (statutory or other), intellectual property license, security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing 26 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr049.jpg]
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor. “Lithium IPO” shall mean the
initial underwritten public offering of common stock in Livent pursuant to an
effective registration statement filed with the SEC pursuant to the Securities
Act of 1933, as amended from time to time. “Lithium Opco” has the meaning
specified in the introductory paragraph to this Agreement. “Livent” has the
meaning specified in the introductory paragraph to this Agreement. “Livent’s
Accountants” means KPMG LLP or other independent nationally- recognized public
accountants acceptable to the Administrative Agent. “Livent’s Business” means
Livent’s business of developing, manufacturing and/or selling, and providing
research and development, marketing and/or other services and support for,
lithium products and related organic and inorganic materials and any business
reasonably related, incidental, complementary or ancillary thereto, as further
detailed in the Disclosure Documents. “Loan Documents” means this Agreement,
each Note, each Letter of Credit, the Collateral Documents, the Perfection
Certificate, any Perfection Certificate Supplement and each certificate,
agreement, instrument or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing, including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party. “Loan Guaranty” means Article X (Loan Guaranty) of this
Agreement. “Loan Parties” means each Borrower and each Guarantor and their
respective successors and assigns. “Loans” means all Revolving Loans and all
Letter of Credit Loans. “Local Time” means, with respect to any Loan
denominated, or any payment to be made, in Dollars, New York City time, and with
respect to any Loan denominated, or any payment to be made, in an Alternate
Currency, the local time in the Principal Financial Center for such Alternate
Currency. “Margin Regulations” means, collectively, Regulations T, U and X, as
from time to time in effect, and any regulation replacing the same, of the Board
of Governors of the Federal Reserve System, or any successor thereto. “Material
Adverse Change” means a material adverse change in any of (a) the business,
condition (financial or otherwise), operations or properties of Livent and its
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document, (c) the ability of the Loan Parties to repay the Obligations
or to perform their respective 27 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr050.jpg]
obligations under the Loan Documents or (d) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. “Material Adverse
Effect” means an effect that results in or causes, or could reasonably be
expected to result in or cause, a Material Adverse Change. “Material Contract”
means (a) Agreement, dated as of February 21, 1991, as amended, among the
Province of Catamarca, Argentina, FMC Corporation and Minera del Altiplano S.A.,
as such agreement may be further amended, restated, amended and restated or
otherwise modified from time to time, (b) the Separation Agreements and (c) all
contracts or agreements the loss of which could reasonably be expected to result
in a Material Adverse Effect on any Borrower or any of its respective Restricted
Subsidiaries. “Material Domestic Subsidiary” means any Domestic Subsidiary of
Livent that is not an Immaterial Domestic Subsidiary. “Material Real Property”
means (a) the North Carolina Facility, and (b) any parcel of Real Property owned
in fee by any Loan Party and acquired after the Effective Date by such Loan
Party having a fair market value in excess of $10 million. “Merrill” means
Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware corporation (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof). “Mine OpCo” means (a)
Minera del Altiplano SA, a corporation formed under the laws of Argentina, which
is involved in lithium mining and processing in Argentina and (b) any Subsidiary
of Livent to which the assets of such Person are transferred at any point. "Mine
OpCo Group Member" means (a) Mine OpCo, (b) any other Restricted Subsidiary that
owns substantially all or a material portion of the assets of Mine OpCo owned on
the Effective Date and (c) any direct or indirect parent or holding company of
Mine OpCo or such other Restricted Subsidiary (other than Livent). “Moody’s”
means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business. “Mortgages” means collectively, the deeds of
trust, trust deeds, hypothecs and mortgages made by any Loan Party in favor or
for the benefit of the Administrative Agent on behalf of the Secured Parties
creating and evidencing a Lien on Material Real Property in form and substance
reasonably satisfactory to the Administrative Agent and any other mortgage
executed and delivered pursuant to Section 6.03(m), in each case, as the same
may from time to time be amended, restated, supplemented or otherwise modified.
“Mortgage Requirements” means, with respect to any Material Real Property, (i)
provision of (a) a policy or policies of title insurance together with customary
endorsements requested by Administrative Agent issued by a nationally recognized
title insurance company insuring the Lien of each Mortgage as a first priority
Lien on the Material Real Property described therein free of any other Liens
other than those permitted by this Agreement, (b) a 28 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr051.jpg]
Mortgage executed by the applicable Loan Party in recordable form and otherwise
in form and substance reasonably acceptable to Livent and the Administrative
Agent, (c) a UCC fixture filing and (d) an ALTA survey which shall include all
endorsements and certifications requested by Administrative Agent, (ii)
recording of such Mortgage in the land records of the county in which such
Material Real Property to be so encumbered is located and the filing of the UCC
fixture filing, (iii) the Flood Insurance Requirements and (iv) a local counsel
opinion as to the enforceability of such Mortgage in the state in which the
Material Real Property described in such Mortgage is located in form and
substance reasonably acceptable to the Administrative Agent. “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that, among other things, mandates the purchase of flood
insurance to cover real property improvements and contents located in Special
Flood Hazard Areas in participating communities and may provide protection to
property owners through a federal insurance program. “Net Consolidated Interest
Expense” means, for any Person for any period, Consolidated interest expense for
such period less the sum of (a) amortization of debt discount and premium for
such period and (b) Interest Income for such period. “New Commitment Acceptance”
means a New Commitment Acceptance executed and delivered by a New Lender, and
accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C-3 hereto. “New Lender” means, for purposes
of Sections 2.04(b), 2.04(c), and 9.07(c), an Eligible Assignee, approved by the
Administrative Agent and the Issuing Banks (which approval shall not be
unreasonably withheld), that Livent has requested to become a Lender hereunder
pursuant to said Section 2.04(b) or 2.04(c), as applicable. “North Carolina
Facility” means those parcels of real property located in Gaston County, North
Carolina, and owned by Lithium Opco in fee simple as listed on Schedule 5(a) of
the Perfection Certificate executed and delivered by the Loan Parties as of the
Effective Date. “Non-Consenting Lender” means any Lender that does not approve
any consent, waiver or amendment that (a) requires the approval of all affected
Lenders in accordance with the terms of Section 9.01 and (b) has been approved
by the Required Lenders. “Non-Defaulting Lender” means, at any time, a Lender
that is not a Defaulting Lender. “Non-Recurring Items” means, to the extent
reflected in the determination of Consolidated net income (determined in
accordance with GAAP) for any period, provisions for restructuring, discontinued
operations, special reserves or other similar charges, including write- downs or
write-offs of assets (other than write-downs resulting from foreign currency
translations). 29 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr052.jpg]
“Note” means a Revolving Loan Note. “Notice of Borrowing” has the meaning
specified in Section 3.01(a). “Obligations” means principal of and interest on
the Loans made by each Lender to, and the Notes held by each Lender of, each
Borrower (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and all accrued and unpaid fees and all
expenses (including fees and expenses accruing during the pendency of any
bankruptcy, insolvency, reorganization or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), reimbursements, indemnities
and all other advances to, debts, liabilities and obligations of the Loan
Parties, including any obligations owed pursuant to a Loan Guaranty by a Loan
Party, to the Lenders or to any Lender, the Administrative Agent, any Issuing
Bank or any indemnified party arising under the Loan Documents in respect of any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute, contingent, due or to become due, now existing or
hereafter arising. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06). “Parent Company” means, with respect
to a Lender, the bank holding company (as defined in Federal Reserve Board
Regulation Y), if any, that is the direct or indirect parent of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the Stock of such Lender. “Participant” has the meaning specified in
Section 9.07(f). “Participant Register” has the meaning specified in Section
9.07(f). “Participating Member State” means each state so described in any EMU
Legislation. “Participation Agreement” means a loan participation agreement in
substantially the form of Exhibit C-2 hereto. 30 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr053.jpg]
“Patriot Act” has the meaning specified in Section 9.16. “PBGC” means the
Pension Benefit Guaranty Corporation or any successor. “Perfection Certificate”
means that certain perfection certificate in the form of Exhibit D-1 to be
executed and delivered by the Loan Parties, as it may be supplemented from time
to time by a Perfection Certificate Supplement or otherwise. “Perfection
Certificate Supplement” means a perfection certificate supplement in the form of
Exhibit D-2 to be executed and delivered by the Loan Parties, or any other form
approved by the Administrative Agent “Permit” means any permit, approval,
authorization, license, variance or permission required from a Governmental
Authority under an applicable Requirement of Law. “Permitted Acquisition” means
any Acquisition in which each of the following conditions is satisfied: (a) the
Person or business which is the subject of such Acquisition is in a similar or
complementary line of business as those of Livent and its Restricted
Subsidiaries on the Effective Date or in a business reasonably related,
incidental or ancillary thereto; (b) all governmental, corporate and material
third-party approvals and consents necessary in connection with such Acquisition
shall have been obtained and be in full force and effect; (c) if acquiring a
Person, unless such Person is contemporaneously merged with and into Lithium
OpCo or a Restricted Subsidiary of Livent, such Person becomes a Wholly-Owned
Subsidiary of Livent and, simultaneously with such Acquisition, a Loan Party to
the extent required by Section 6.03(m), with such Person’s Stock being pledged
as Collateral to the extent required by Section 6.03(m); (d) such Acquisition
shall be consummated in accordance with the terms of the purchase or acquisition
agreement executed in connection therewith and with all other material
agreements, instruments and documents implementing such Acquisition and in
compliance with applicable law and regulatory approvals; (e) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
all representations and warranties contained in the Loan Documents shall be true
and correct in all material respects on the date of the consummation of such
Acquisition, except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; and (f) after giving
effect to such Acquisition (including the incurrence, assumption or acquisition
of any Indebtedness in connection therewith) the Leverage Ratio, calculated on
a, Livent shall be in pro forma basiscompliance (as if such Acquisition had been
consummated at the beginning of such period, shall be in compliance with) with
(i) prior to the 31 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr054.jpg]
Covenant Conversion Date, Section 6.01(a) and (ii) on and following the Covenant
Conversion Date, Section 6.01(b). “Permitted Bond Hedge Transaction” means any
call or capped call option (or substantively equivalent derivative transaction)
on Livent’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of Livent) purchased
by Livent in connection with the issuance of any Convertible Indebtedness;
provided that the purchase price for such Permitted Bond Hedge Transaction, less
the proceeds received by Livent from the sale of any related Permitted Warrant
Transaction, does not exceed the net cash proceeds received by Livent or any
other Loan Party from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction. “Permitted Factoring or
Receivables Transaction” means one or more Factoring or Receivables
Transactions, but only to the extent that the aggregate outstanding principal
amount of Indebtedness in relation thereto does not exceed $75 million.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Livent’s common
stock (or other securities or property following a merger event,
reclassification or other change of the common stock of Livent) sold by Livent
in connection with and substantially concurrently with any purchase by Livent of
a related Permitted Bond Hedge Transaction. “Person” means an individual,
partnership, corporation (including a business trust), joint stock company,
trust, unincorporated association, limited liability company, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means any of (a) an “employee benefit plan” (as defined in Section 3(2)
of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “Plan Asset Regulations”
means 29 CFR § 2510.3-101 et seq., as modified by Section 3(42) of ERISA. “Plan
of Reorganization” shall mean the FMC Corporation Lithium Spin Transaction step
plan dated as of September 17, 2018, prepared by PricewaterhouseCoopers LLP, as
authorized and approved by the Board of Directors of Livent in connection with
the Separation Transactions. “Principal Financial Center” means, in the case of
any Currency, the principal financial center of the country of issue of such
Currency, as determined by the Administrative Agent. “property” or “properties”
means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible. “Proposed Aggregate
Commitment Increase” has the meaning specified in Section 2.04(b)(i). 32 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr055.jpg]
“Proposed Increased Commitment” has the meaning specified in Section
2.04(b)(iv). “Proposed Existing Lender Incremental Term Loan Commitment” has the
meaning specified in Section 2.04(c)(iv). “Proposed New Commitment” has the
meaning specified in Sections 2.04(b)(iii). “Proposed New Lender Incremental
Term Loan Commitment” has the meaning specified in Section 2.04(c)(iii). “PTE”
means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exception may be amended from time to time. “QFC” has the
meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support”
has the meaning specified in Section 9.20(a) “Qualified ECP Guarantor” means, in
respect of any Hedging Obligation, each Loan Party that has total assets
exceeding $10 million at the time the relevant Loan Guaranty or grant of the
relevant security interest becomes or would become effective with respect to
such Hedging Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Quarterly Dates” means the
first Business Day of each April, July, October and January, commencing on the
first such date to occur after the Effective Date. “Receivable” means a right to
receive payment arising from the sale or lease of goods or services by a Person
to another Person. “Recipient” means (a) the Administrative Agent, (b) any
Lender or (c) any Issuing Bank, as applicable. “Reference Date” has the meaning
specified in the definition of “Available Amount Basket”. “Register” has the
meaning specified in Section 9.07(d). “Registration Rights Agreement” shall mean
the registration rights agreement between Livent and FMC, as described in the
Disclosure Documents, as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time. “Reimbursement Date” has the
meaning specified in Section 3.02(g). 33 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr056.jpg]
“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrowers to any Issuing Bank with respect to amounts drawn
under Letters of Credit. “Related Party” has the meaning specified in Section
9.04(b). “Real Property” of any Person shall mean all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds and surface rights. “Release” means, with respect to any Person, any
release, spill, emission, leaking, pumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration, in each case, of any Contaminant
into the indoor or outdoor environment or into or out of any property owned by
such Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property. “Remedial Action” means all actions
required to (a) clean up, remove, treat or in any other way address any
Contaminant in the indoor or outdoor environment, (b) prevent the Release or
threat of Release or minimize the further Release so that a Contaminant does not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care. “Required Lenders” means
Lenders having more than 50% of the aggregate amount of the Commitments or, if
the Commitments shall have terminated, Lenders holding more than 50% of the sum
of (a) the aggregate unpaid principal amount of the Loans, plus (b) the
aggregate Available LC Amount of all Letters of Credit (computed, in the case of
Loans denominated in an Alternate Currency and Letters of Credit denominated in
Euros, as the Dollar Equivalent thereof, as determined by the Administrative
Agent); provided, that, for purposes hereof, neither any Borrower, nor any of
its Affiliates, if a Lender, shall be included in (i) the Lenders holding such
amount of the Loans or Available LC Amount of Letters of Credit or having such
amount of the Commitments or (ii) determining the aggregate unpaid principal
amount of the Loans or Available LC Amount of Letters of Credit or the total
Commitments. For purposes of this definition, (A) the Available LC Amount of
each Letter of Credit and the outstanding amount of each Letter of Credit Loan
shall be considered to be owed to the Lenders ratably according to the amounts
of their respective Revolving Loan Notes and Commitments (less, in the case of
any Lender which is a Defaulting Lender as a result of a breach of its
obligations under Section 3.02(c), the amount in respect of which such Lender is
in default) and (B) the unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time in accordance with the
second paragraph of Section 9.01. “Requirement of Law” means, with respect to
any Person, the common law and all federal, state, local and foreign laws, rules
and regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject. “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial Institution, a UK Resolution Authority. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Stock in or any of its respective
Restricted 34 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr057.jpg]
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Stock in or any of its respective Restricted Subsidiaries or any option, warrant
or other right to acquire any such Stock in or any of its respective Restricted
Subsidiaries. “Restricted Subsidiary” means any Subsidiary of any of Livent
(including Lithium Opco) other than an Unrestricted Subsidiary. “Revolving Loan”
means a Dollar Revolving Loan or a Euro Revolving Loan. “Revolving Loan Note”
means a promissory note of a Borrower payable to the order of any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Loans
made by such Lender to such Borrower. “Revolving Loan Outstandings” means, at
any time, the then aggregate outstanding principal amount of all Revolving Loans
(which shall be, in the case of Revolving Loans denominated in a Currency other
than Dollars, the Dollar Equivalent thereof at such time). “S&P” means Standard
& Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., or any
successor by merger or consolidation to its business. “Sanctioned Country” means
a country or territory that is subject or the target of a sanctions program
administered or enforced by OFAC, the European Union, Her Majesty’s Treasury of
the United Kingdom or the United Nations Security Council. “Sanctioned Person”
means a Person that is the subject or target of Sanctions, including (a) an
entity that is directly or indirectly controlled or owned 50% or more by the
government of a Sanctioned Country, (b) a Person located, organized, or resident
in a Sanctioned Country, to the extent the target of Sanctions or (c) any Person
listed in any Sanctions-related list of designated Persons maintained by OFAC,
the U.S. Department of State, the European Union, Her Majesty’s Treasury of the
United Kingdom, or the United Nations Security Council. Any Person directly or
indirectly controlled or owned 50 percent or more by any Sanctioned Person is
also a Sanctioned Person. “Sanctions” means economic sanctions administered or
enforced by OFAC, the U.S. Department of State, the European Union, Her
Majesty’s Treasury of the United Kingdom, or the United Nations Security
Council. “Scheduled Unavailability Date” has the meaning specified in Section
2.07. “Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate.” “SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all (a) obligations
owing to any Person under any Specified Cash Management Agreement and (b)
Hedging Obligations owing to any Person that, in each case under clauses (a) or
(b), as applicable, at the 35 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr058.jpg]
time of entering into such arrangement with a Loan Party or any Restricted
Subsidiary, was the Administrative Agent, a Lender or an Affiliate thereof;
provided, that (i) with respect to such Hedging Obligations, to the extent
designated by Livent in a written statement (including by way of email) to the
Administrative Agent as constituting Secured Obligations (provided, that, a
single notice with respect to a specified Hedging Contract may designate all
transactions thereunder as being Secured Obligations, without the need for
separate notices for each individual transaction thereunder) and (ii) the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Hedging Contract of such Guarantor for purposes of
determining any obligations of any Guarantor. “Secured Parties” means the
Administrative Agent, each Lender, each Issuing Bank, each provider under a
Specified Cash Management Agreement, each counterparty to a Hedging Contract and
each other provider of Secured Obligations as permitted pursuant to the
definition thereof. “Security Agreement” means that certain Pledge and Security
Agreement substantially in the form attached hereto as Exhibit F, appropriately
completed, to be entered into among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent, the Lenders and the other
Secured Parties, and any other pledge agreement or security agreement entered
into, after the date of this Agreement by any Loan Party (as required by this
Agreement or any other Loan Document). “Separation” has the meaning specified in
the recitals to this Agreement. “Separation Agreements” shall mean the
Separation and Distribution Agreement, the Transition Services Agreement,
Shareholders’ Agreement, the Tax Matters Agreement, the Registration Rights
Agreement, the Employee Matters Agreement, the Trademark License Agreement and
any other agreements, instruments or other documents entered into in connection
with any of the foregoing. “Separation and Distribution Agreement” shall mean
the separation and distribution agreement between Livent and FMC, as described
in the Disclosure Documents, as such agreement may be amended, restated, amended
and restated or otherwise modified from time to time. “Separation Transactions”
means the transactions contemplated by the Plan of Reorganization and the
Separation Agreements. “Shareholders’ Agreement” shall mean the shareholders’
agreement between FMC and Livent, as such agreement may be amended, restated,
amended and restated or otherwise modified from time to time (including any
additional or successor shareholder agreement between FMC and Livent). “Signing
Date” has the meaning specified in Section 4.01. “SPC” has the meaning specified
in Section 9.07(a). “Special Flood Hazard Area” means an area that FEMA has
designated as an area subject to special flood hazards, the current standard for
which is at least a one percent (1%) 36 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr059.jpg]
chance of a flood equal to or exceeding the base flood elevation (a 100-year
flood) in any given year, as per the applicable flood maps. “Specified Cash
Management Agreement” means any agreement providing for treasury, depositary,
cash management or commercial, credit or debit card services, including in
connection with any automated clearing house transactions, controlled
disbursements, return items, overdrafts, interstate depository network services
or any similar transactions between any Person (or guaranteed by any Person) and
any other Person that (a) was a Lender (or any affiliate thereof) at the time
such agreement was entered into or (b) with respect to any such agreement in
effect as of the Effective Date, is, as of the Effective Date or within ninety
(90) days thereafter, a Lender or an affiliate of such a Lender. Such
designation shall not create in favor of such Lender or affiliate of a Lender
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party hereunder or under any Collateral Document.
“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit. “Stock” means shares of capital stock (whether denominated as
common stock or preferred stock), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting. “Stock Equivalent” means all securities
convertible into or exchangeable for Stock and all warrants, options or other
rights to purchase or subscribe for any Stock, whether or not presently
convertible, exchangeable or exercisable. “Subsidiary” of any Person means any
corporation, partnership, limited liability company, joint venture, trust or
estate of which more than 50% of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, limited liability company or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Subsidiary Redesignation” has the meaning specified in the definition
“Unrestricted Subsidiary.” “Supported QFC” has the meaning specified in Section
9.20. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Tax Matters Agreement” means
the tax matters agreement, between Livent and FMC, as described in the
Disclosure Documents, as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time. 37 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr060.jpg]
“Termination Date” means the earlier of (a) the Early Termination Date, (b) the
date of termination in whole of the Commitments pursuant to the second sentence
of Section 2.04(a), pursuant to Section 2.08(b) or pursuant to Section 7.01, or
(c) the Final Maturity Date. “Total Committed Increase” has the meaning
specified in Section 2.04(b)(v). “Total Committed Incremental Term Loan” has the
meaning specified in Section 2.04(c)(v). “Total Commitments” means $400 million,
as such amount may be increased or reduced as provided in Section 2.04 or as
otherwise expressly provided in this Agreement. “Total Leverage Ratio” means,
with respect to Livent and its Restricted Subsidiaries on a Consolidated basis
as of any date, the ratio of (a) Financial Covenant Debt as of such date, minus
the amount of cash and Cash Equivalents that are or would be included on a
balance sheet of Livent and its Subsidiaries as of such date to the extent such
cash and Cash Equivalents is not or would not be listed as “restricted” on such
balance sheet in accordance with GAAP to (b) EBITDA for the last four Fiscal
Quarters ending on or before such date. “Total Outstandings” means, at any time,
the sum of (a) the Revolving Loan Outstandings and (b) the Letter of Credit
Obligations, at such time. “Trademark License Agreement” shall mean the
trademark license agreement between Livent and FMC, as described in the
Disclosure Documents, as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time. “Transactions” means (a) the
Separation Transactions and (b) the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder,
including, in the case of clauses (a) and (b), the payment of taxes, fees and
expenses incurred in connection therewith and the other transactions
contemplated by or related to the foregoing. “Transition Services Agreement”
shall mean the transitions services agreement between Livent and FMC, as
described in the Disclosure Documents, as such agreement may be amended,
restated, amended and restated or otherwise modified from time to time. “Treaty
on European Union” means the Treaty of Rome of March 25, 1957, as amended by the
Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992, and came into force on November 1, 1993). “Type”
means a Base Rate Loan or a Eurocurrency Rate Loan. “UCC” has the meaning
specified in Section 7.02(e)(ii). “UK Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended form
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any person falling within IFPRU 11.6 of the FCA Handbook (as amended from
time to time) promulgated by the United Kingdom Financial 38 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr061.jpg]
Conduct Authority, which includes certain credit institutions and investment
firms, and certain affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “Unrestricted Subsidiary” means, (a) any Subsidiary of
Livent designated by Livent as an Unrestricted Subsidiary after the Signing Date
pursuant to Section 6.03(n), provided, that Livent shall only be permitted to so
designate an Unrestricted Subsidiary so long as: (i) no Default or Event of
Default has occurred and is continuing or would result therefrom; (ii)
immediately after giving effect to such designation, Livent shall be in pro
forma compliance with (A) theprior to the Covenant Conversion Date, the Total
Leverage Ratio specified in Section 6.01(a) and, (B) on and following the
Covenant Conversion Date, the First Lien Leverage Ratio specified in Section
6.01(b) and (C) the Interest Coverage Ratio specified in Section 6.01(bc), in
each case, after giving effect to such designation; (iii) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by Livent or any
Restricted Subsidiary) through Investments as permitted by, and in compliance
with, Section 6.04(d) (valued at the fair market value of such Investments at
the time of such designation); (iv) without duplication of preceding clause
(iii), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to Section
6.04(d) (valued at the fair market value of such Investments at the time of such
designation); (v) Livent shall have delivered to the Administrative Agent a
certificate executed by Livent, certifying compliance with the requirements of
preceding clauses (i) through (iv), and containing the calculations required by
the preceding clause (ii); (b) any Subsidiary of an Unrestricted Subsidiary.
Additionally, Livent may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement by written notice to the
Administrative Agent (each, a “Subsidiary Redesignation”); provided, that (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom; (b) Livent shall be in pro forma compliance with (A) theprior to the
Covenant Conversion Date, the Total Leverage Ratio specified in Section 6.01(a)
and, (B) on and after the Covenant Conversion Date, the First Lien Leverage
Ratio specified in Section 6.01(b) 39 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr062.jpg]
and (C) the Interest Coverage Ratio specified in Section 6.01(bc), in each case,
after giving effect to such designation; (c) any Indebtedness of the applicable
Subsidiary and any Liens encumbering its property existing as of the time of
such Subsidiary Redesignation shall be deemed newly incurred or established, as
applicable, at such time; (d) Livent shall have delivered to the Administrative
Agent a certificate certifying compliance with the requirements of preceding
clauses (a) and (b), and containing the calculations required by the preceding
clause (b). In addition to the foregoing, on and after the Signing Date, (i)
Livent may not designate any Mine Opco (or any direct or indirect parent or
holding company thereof)OpCo Group Member to be an Unrestricted Subsidiary, (ii)
Livent may not designate Lithium OpcoOpCo (or any direct or indirect parent or
holding company thereof) to be an Unrestricted Subsidiary and (iii) no
Restricted Subsidiary may be designed as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary. “Unused Commitments” means, at
any time, the aggregate amount of the Commitments then unused and outstanding
after deducting the Total Outstandings. “U.S. Special Resolution Regimes” has
the meaning specified in Section 9.20(a). “Voting Stock” means capital stock
issued by a corporation or equivalent interests in any other Person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even though the right to so vote has been suspended by the happening of
such contingency. “Wholly-Owned Subsidiary” of any Person means any Subsidiary
of such Person 100% of the Voting Stock of which (other than directors’
qualifying shares or other shares held to satisfy legal or regulatory
requirements) are directly or indirectly owned by such Person, or by one or more
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person. “Withdrawal Liability” means liability
to a Multiemployer Plan as a result of a complete or partial withdrawal from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA. “Withholding Agent” means any Loan Party, the Administrative
Agent and any other withholding agent as applicable. “Write-Down and Conversion
Powers” means, (a) with respect to any EEA Resolution Authority, the write-down
and conversion powers of such EEA Resolution Authority from time to time under
the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule. and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to 40 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr063.jpg]
provide that any such contract or instrument is to have effect as if a right had
been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers. SECTION 1.02. Computation of Time
Periods. In this Agreement in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding” and the
word “through” means “to and including.” SECTION 1.03. Accounting Terms and
Principles. (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Section 6.01 shall, unless expressly otherwise
provided herein, be made in conformity with GAAP. (b) If any change in the
accounting principles used in the preparation of the most recent financial
statements referred to in Section 6.02(a) is hereafter required or permitted by
the rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
any successors thereto) and such change is adopted by Livent with the agreement
of the Livent’s Accountants and results in a change in any of the calculations
required by Article V (Representations and Warranties or Section 6.01 had such
accounting change not occurred, for purposes of the calculation of such
covenants and the definitions related thereto, such calculation shall be made
using GAAP as used by each Borrower in its December 31, 2017 financial
statements. (c) Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed and all
computations of amounts and ratios referred to in Article VI (Covenants of the
Company) shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Borrower or any of its respective Restricted Subsidiaries at “fair value”.
(d) Notwithstanding anything to the contrary contained in this Section 1.03 or
in the definitions of “Capital Lease Obligations” or “Capital Lease,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute Capital Leases in conformity with GAAP on the
date hereof shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith (provided, that together with
all financial statements delivered to the Administrative Agent in accordance
with the terms of this Agreement after the date of any such accounting change,
the Borrowers shall deliver a schedule showing the adjustments necessary to
reconcile such financial statements with GAAP as in effect immediately prior to
such accounting change). 41 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr064.jpg]
SECTION 1.04. Certain Terms. (a) The terms “herein,” “hereof” and “hereunder”
and similar terms refer to this Agreement as a whole, and not to any particular
Article, Section, subsection or clause in, this Agreement. (b) Unless otherwise
expressly indicated herein, (i) references in this Agreement to an Exhibit,
Schedule, Article, Section, clause or sub-clause refer to the appropriate
Exhibit or Schedule to, or Article, Section, clause or sub-clause in this
Agreement and (ii) the words “above” and “below”, when following a reference to
a clause or a sub-clause of any Loan Document, refer to a clause or sub-clause
within, respectively, the same Section or clause. (c) Each agreement defined in
this Article I shall include all appendices, exhibits and schedules thereto.
Unless the prior written consent of the Required Lenders is required hereunder
for an amendment, restatement, supplement or other modification to any such
agreement and such consent is not obtained, references in this Agreement to such
agreement shall be to such agreement as so amended, restated, amended and
restated, supplemented or modified. (d) References in this Agreement to any
statute shall be to such statute as amended or modified from time to time and to
any successor legislation thereto, in each case as in effect at the time any
such reference is operative. (e) The term “including” when used in any Loan
Document means “including without limitation” except when used in the
computation of time periods. (f) The terms “Lender,” “Issuing Bank” and
“Administrative Agent” include, without limitation, their respective successors.
SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City Time (daylight savings or
standard, as applicable). SECTION 1.06. Timing of Payment or Performance. When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as specifically provided
herein (including in the definition of Interest Period) or performance shall
extend to the immediately succeeding Business Day. SECTION 1.07. Interpretive
Provisions Relating to Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, limited partnership or trust, or an allocation of assets to a
series of a limited liability company, limited partnership or trust (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any series of a limited liability
company, limited partnership or trust and any entity surviving or resulting from
the division of a limited liability company, limited partnership or trust shall
constitute a separate Person hereunder (and each series of a limited liability
company or entity surviving or resulting from the division of any limited
liability company that is a Subsidiary, Material Domestic Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity). 42 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr065.jpg]
ARTICLE II AMOUNTS AND TERMS OF THE LOANS SECTION 2.01. The Revolving Loans. (a)
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Loans denominated in Dollars (each, a “Dollar Revolving Loan”)
or Euros (each a “Euro Revolving Loan”, and collectively with any Dollar
Revolving Loans, the “Revolving Loans”) to either Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date of such Lender in an aggregate amount as to all Borrowers not to exceed at
any time outstanding the amount of such Lender’s Commitment. (b) Anything in
this Agreement to the contrary notwithstanding, the Total Outstandings shall (1)
not on the date of any extension of credit under this Agreement nor on the last
day of an Interest Period for any outstanding Borrowing exceed the Total
Commitments or (2) not on the last Business Day of any week exceed 103% of the
Total Commitments. (c) Each Borrowing shall be in an aggregate amount of not
less than the Dollar Equivalent of $1 million and integral multiples of the
Dollar Equivalent of $500,000 in excess thereof or, in the case of Eurocurrency
Rate Loans denominated in Euros, the Dollar Equivalent thereof (or, if less, an
aggregate amount equal to the then remaining Unused Commitments of the Lenders
participating in such Borrowing, as applicable). (d) Each Borrowing shall
consist of Revolving Loans of the same Type in the same Currency made on the
same day by the Lenders ratably according to their respective Commitments. (e)
Within the limits set forth above and subject to Section 2.13, each Borrower may
from time to time borrow, repay pursuant to Section 2.05 or prepay pursuant to
Section 2.08 and reborrow under this Section 2.01. (f) Each Lender may, at its
option, make any Revolving Loan available to any Borrower by causing any branch
or Affiliate of such Lender to make such Revolving Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Revolving Loan in accordance with the terms of this Agreement. Each
reference to any Lender shall be deemed to include any of such Lender’s
Affiliates which make Revolving Loans; provided that no such Lender shall be
relieved of its obligations hereunder until such Lender’s Affiliates have
actually performed such Lender’s obligations. Notwithstanding the foregoing, the
Borrowers and the Administrative Agent shall be permitted to deal solely and
directly with, and may rely conclusively on, such Lender in connection with such
Lender’s rights and obligations under this Agreement. SECTION 2.02. The Letters
of Credit. On the terms and subject to the conditions contained in this
Agreement, $50 million of the Facility is available (the “Letter of Credit
Sublimit”) for the issuance of letters of credit, in Dollars or Euros, for the
account of each Borrower (the “Letter of Credit Sub-Facility”), and each Issuing
Bank agrees to Issue at the request of any Borrower one or more Standby Letters
of Credit and, at the sole discretion of the relevant Issuing Bank, Documentary
Letters of Credit (each a “Letter of Credit”) from time to time on any Business
Day during the period commencing on the Effective Date and ending on or 43 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr066.jpg]
before the day that is thirty (30) days prior to the Final Maturity Date in an
amount not to exceed at any time outstanding the amount of such Issuing Bank’s
Letter of Credit Commitment; provided, however, that each Letter of Credit shall
expire (or be subject to termination or non- renewal by notice from the
applicable Issuing Bank to the beneficiary thereof) at or prior to the close of
business on the earlier of (a) the date that is one (1) year after the date of
the issuance of such Letter of Credit and (b) the date that is five (5) Business
Days prior to the Final Maturity Date. Upon any Borrower’s request (a) any
Letter of Credit which is issued in the final year prior to the Final Maturity
Date may have an expiry date which is one (1) year after the Final Maturity Date
if cash collateralized or covered by standby letter(s) of credit five (5)
Business Days prior to the Final Maturity Date and (b) any Letter of Credit with
a one-year tenor may provide for the extension thereof for additional one (1)
calendar year periods, which shall in no event extend beyond the Final Maturity
Date (after giving effect to the foregoing clause (a)). SECTION 2.03. Fees. (a)
Commitment Fee. Each Borrower agrees on a joint and several basis to pay to the
Administrative Agent for the account of each Lender a Commitment Fee on the
average daily amount of the Unused Commitment of such Lender from the Effective
Date (in the case of each Lender), and from the effective date specified in the
Acceptance pursuant to which it became a Lender (in the case of each other
Lender), until the Termination Date of such Lender, payable in Dollars in
arrears on each Quarterly Date during the term of such Lender’s Commitment, and
on the Termination Date of such Lender, at a rate per annum equal to the
applicable rate for Commitment Fees in effect from time to time. (b) Letter of
Credit Compensation. (i) Each Borrower agrees on a joint and several basis to
pay to the Administrative Agent for the account of each Lender a commission on
such Lender’s pro rata share of the average daily aggregate Available LC Amount
of (A) all Standby Letters of Credit outstanding from time to time and (B) all
Documentary Letters of Credit outstanding from time to time, in each case at the
Applicable Margin in effect from time to time for Eurocurrency Rate Loans,
payable in Dollars (the amount of which commission shall be determined, in the
case of the Available LC Amount of Letters of Credit denominated in Euros on the
basis of the Dollar Equivalent of such amount on the date payable) in arrears
quarterly on each Quarterly Date and on the Termination Date of such Lender,
commencing on the first Quarterly Date after the date hereof. (ii) Each Borrower
agrees on a joint and several basis to pay to each Issuing Bank, for its own
account, (x) a fronting fee with respect to each Letter of Credit issued by such
Issuing Bank, payable quarterly in arrears on each Quarterly Date during which
such Issuing Bank has acted in such capacity, and on the scheduled Termination
Date of such Issuing Bank (if such Issuing Bank acted in such capacity up to
such date), in an amount equal to the product of fifteen (15) basis points per
annum of the average daily Available LC Amount of such Letter of Credit
multiplied by the actual number of days such Letter of Credit was outstanding in
such period, divided by 360, as applicable, which amount shall be payable in
Dollars and calculated based on the Dollar Equivalent of any amount otherwise
calculated in Euros on the date when such amount is payable, and (y) such
customary fees and charges in connection with the issuance or 44 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr067.jpg]
administration of each Letter of Credit as may be agreed in writing between any
Borrower and such Issuing Bank from time to time. (c) Defaulting Lender Fees.
Notwithstanding anything in this Agreement to the contrary, if any Lender is a
Defaulting Lender, such Defaulting Lender will not be entitled to any fees
accruing pursuant to clauses (a) and (b) above, in each case with respect to the
entire accrual period with respect to such fees (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees); provided, that (i) to
the extent that a ratable portion of the Letter of Credit Obligations of such
Defaulting Lender has been reallocated in accordance with Section 2.13(a)(i) to
the Non-Defaulting Lenders, the fees that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (ii) to the extent any portion of such Letter of Credit
Obligations cannot be so reallocated to such Non-Defaulting Lenders, such fees
will instead accrue for the benefit of and be payable to the Issuing Bank as its
interests appear (and the pro rata payment provisions of Section 2.09 will
automatically be deemed adjusted to reflect the provisions of this Section
2.03(c)). (d) Other Fees. Each Borrower agrees on a joint and several basis to
pay to the Administrative Agent such fees as from time to time may be separately
agreed between any Borrower and the Administrative Agent, including as set forth
in the Fee Letter. SECTION 2.04. Reductions and Increases of the Commitments and
Term Loan Tranches. (a) Commitment Reductions, Etc. The Commitment of each
Lender shall be automatically reduced to zero on the Termination Date of such
Lender. In addition, Livent shall have the right, upon at least three (3)
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders, provided, that (A) the Total Commitments shall not be reduced pursuant
to this sentence to an amount which is less than the Total Outstandings, (B)
each partial reduction shall be in an aggregate amount of at least $10 million
or any integral multiple of $1 million in excess thereof and (C) a reduction in
the Commitments shall not be allowed if, as a result thereof, the Commitments
would be reduced to an amount which is less than the sum of the Letter of Credit
Sub-Facility. Each Commitment reduction pursuant to this Section 2.04(a) shall
be permanent (subject, however, to the rights of the Borrowers under Sections
2.04(b) and 2.04(c)). (b) Optional Increases of Commitments. (i) Subsequent to
the Effective Date and not more than twice in any calendar year, Livent may
propose to increase the Total Commitments by an aggregate amount of not less
than $20 million or an integral multiple of $10 million in excess thereof (a
“Proposed Aggregate Commitment Increase”) in the manner set forth below,
provided, that: (A) no Default or Event of Default shall have occurred and be
continuing either as of the date on which Livent shall notify the Administrative
Agent of its request to increase the Total Commitments or as of the related
Increase Date (as hereinafter defined); 45 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr068.jpg]
(B) the representations and warranties contained in the Loan Documents shall be
correct in all material respects (except any representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
both as of the date on which Livent shall notify the Administrative Agent of its
request to increase the Total Commitments and as of the related Increase Date,
as though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a different date, which shall be true
and correct as of such earlier date; and (C) after giving effect to such
Proposed Aggregate Commitment Increase, the aggregate amount of all such
Proposed Aggregate Commitment Increases and Incremental Term Loan Facilities
entered into since the Effective Date shall not exceed $200 million. (ii) Livent
may request an increase in the aggregate amount of the Commitments by delivering
to the Administrative Agent a notice (an “Increase Notice”, the date of delivery
thereof to the Administrative Agent being the “Increase Notice Date”) specifying
(1) the Proposed Aggregate Commitment Increase, (2) the proposed date (the
“Increase Date”) on which the Commitments would be so increased (which Increase
Date may not be fewer than thirty (30) nor more than sixty (60) days after the
Increase Notice Date) and (3) the New Lenders, if any, to whom Livent desires to
offer the opportunity to commit to all or a portion of the Proposed Aggregate
Commitment Increase. The Administrative Agent shall in turn promptly notify each
Lender of Livent’s request by sending each Lender a copy of such notice. (iii)
Not later than the date that is five (5) days after the Increase Notice Date,
the Administrative Agent shall notify each New Lender, if any, identified in the
related Increase Notice of the opportunity to commit to all or any portion of
the Proposed Aggregate Commitment Increase. Each such New Lender may irrevocably
commit to all or a portion of the Proposed Aggregate Commitment Increase,
representing Revolving Commitments and Incremental Term Loan Commitments, as
applicable (such New Lender’s “Proposed New Commitment”) by notifying the
Administrative Agent (which shall give prompt notice thereof to Livent) before
11:00 A.M. on the date that is ten (10) days after the Increase Notice Date;
provided, that: (A) the Proposed New Commitment of each New Lender shall be in
an aggregate amount not less than $10 million; and (B) each New Lender that
submits a Proposed New Commitment shall execute and deliver to the
Administrative Agent (for its acceptance and recording in the Register) a New
Commitment Acceptance in accordance with the provisions of Section 9.07 hereof.
(iv) If the aggregate Proposed New Commitments of all of the New Lenders shall
be less than the Proposed Aggregate Commitment Increase, then (unless Livent
otherwise requests) the Administrative Agent shall, on or prior to the date that
is fifteen (15) days after the Increase Notice Date, notify each Lender of the
opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to Section
2.04(b)(iii). Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to commit to all or a portion of such 46 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr069.jpg]
remainder, representing Revolving Commitments (such Lender’s “Proposed Increased
Commitment”), by notifying the Administrative Agent (which shall give prompt
notice thereof to Livent) no later than 11:00 A.M. on the date five (5) days
before the Increase Date. In no event shall any Lender be obligated to increase
its Commitments hereunder. (v) If the aggregate amount of Proposed New
Commitments and Proposed Increased Commitments (such aggregate amount, the
“Total Committed Increase”) equals or exceeds $20 million, then, subject to the
conditions set forth in Section 2.04(b)(i): (A) effective on and as of the
Increase Date, the Total Commitments shall be increased by the Total Committed
Increase (provided, that the aggregate amount of the Commitments shall in no
event be increased pursuant to this Section 2.04(b) to more than $600 million,
less the amount of any reductions of the Total Commitments under Section
2.04(a)) and shall be allocated among the New Lenders and the Lenders as
provided in Section 2.04(b)(vi); and (B) on the Increase Date, if any Revolving
Loans are then outstanding, the Borrowers shall borrow Revolving Loans from all
or certain of the Lenders and/or (subject to compliance by the Borrowers with
Section 9.04(c)) prepay Revolving Loans of all or certain of the Lenders (other
than any Defaulting Lender) such that, after giving effect thereto, the
Revolving Loans (including the Types, Currencies and Interest Periods thereof)
shall be held by the Lenders (including for such purposes New Lenders) ratably
in accordance with their respective Commitments. If the Total Committed Increase
is less than $20 million, then the Total Commitments shall not be changed. (vi)
The Total Committed Increase shall be allocated among New Lenders having
Proposed New Commitments and Lenders having Proposed Increased Commitments as
follows: (A) If the Total Committed Increase shall be at least $20 million and
less than or equal to the Proposed Aggregate Commitment Increase, then (1) the
initial Commitment of each New Lender shall be such New Lender’s Proposed New
Commitment and (2) the Commitment of each Lender shall be increased by such
Lender’s Proposed Increased Commitment. (B) If the Total Committed Increase
shall be greater than the Proposed Aggregate Commitment Increase, then the Total
Committed Increase shall be allocated: (1) first to New Lenders (to the extent
of their respective Proposed New Commitments) in such a manner as Livent and the
Administrative Agent shall agree; and (2) then to Lenders (to the extent of
their respective Proposed Increased Commitments, if any) in such a manner as
Livent 47 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr070.jpg]
shall determine in its sole discretion upon consultation with the Administrative
Agent. (vii) No increase in the Commitments contemplated hereby shall become
effective until the Administrative Agent shall have received (A) to the extent
requested, Revolving Loan Notes payable by each of the Borrowers to each New
Lender and each Increasing Lender, (B) evidence satisfactory to the
Administrative Agent that such increases in the Commitments, and Borrowings
thereunder, have been duly authorized and (C) a favorable opinion of counsel to
the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent, Lender, if any, and New Lenders, if any, and covering such
customary matters relating to the Proposed Increased Commitments as the
Administrative Agent may request including as to continuing perfection. (c)
Incremental Term Loan Tranches. (i) Subsequent to the Effective Date and not
more than twice, Livent may request one or more incremental term loan tranches
in an aggregate amount of not less than $50 million or an integral multiple of
$10 million in excess thereof (a “Incremental Term Loan Facility”; and the
commitments with in respect thereof, the “Incremental Term Loan Commitments”) in
the manner set forth below, provided, that: (A) no Default or Event of Default
shall have occurred and be continuing either as of the date on which Livent
shall notify the Administrative Agent of their request for an Incremental Term
Loan Facility or as of the related Incremental Term Loan Facility Notice Date
(as hereinafter defined); (B) the representations and warranties contained in
the Loan Documents shall be correct in all material respects (except any
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) both as of the date on which Livent shall
notify the Administrative Agent of their request for an Incremental Term Loan
Facility and as of the related Incremental Term Loan Facility Notice Date, as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a different date, which shall be true
and correct as of such earlier date; (C) after giving effect to such Incremental
Term Loan Facility, the aggregate amount of all such Incremental Term Loan
Facilities and Proposed Aggregate Commitment Increases entered into since the
Effective Date shall not exceed $200 million; and (D) after giving effect to
such Incremental Term Loan Facility, Livent shall be in pro forma compliance
with Section 6.01. (ii) Livent may request an incremental term loan facility by
delivering to the Administrative Agent a notice (an “Incremental Term Loan
Facility Notice”, the date of delivery thereof to the Administrative Agent being
the “Incremental Term Loan Facility Notice Date”) specifying (1) the Incremental
Term Loan Facility, (2) the proposed date (the “Incremental Term Loan Facility
Date”) on which the Incremental Term Loan Facility would become effective (which
Incremental Term Loan Facility Date may not be 48 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr071.jpg]
fewer than thirty (30) nor more than sixty (60) days after the Incremental Term
Loan Facility Notice Date) and (3) the New Lenders, if any, to whom Livent
desires to offer the opportunity to commit to all or a portion of the
Incremental Term Loan Facility. The Administrative Agent shall in turn promptly
notify each Lender of Livent’s request by sending each Lender a copy of such
notice. (iii) Not later than the date that is five (5) days after the
Incremental Term Loan Facility Notice Date, the Administrative Agent shall
notify each New Lender, if any, identified in the related Incremental Term Loan
Facility Notice of the opportunity to commit to all or any portion of the
Incremental Term Loan Facility. Each such New Lender may irrevocably commit to
all or a portion of the Incremental Term Loan Facility (such New Lender’s
“Proposed New Lender Incremental Term Loan Commitment”) by notifying the
Administrative Agent (which shall give prompt notice thereof to Livent) before
11:00 A.M. on the date that is ten (10) days after the Incremental Term Loan
Facility Notice Date; provided, that: (A) the Proposed New Lender Incremental
Term Loan Commitment of each New Lender shall be in an aggregate amount not less
than $10 million; and (B) each New Lender that submits a Proposed New Lender
Incremental Term Loan Commitment shall execute and deliver to the Administrative
Agent (for its acceptance and recording in the Register) a New Commitment
Acceptance in accordance with the provisions of Section 9.07 hereof. (iv) If the
aggregate Proposed New Lender Incremental Term Loan Commitments of all of the
New Lenders shall be less than the Incremental Term Loan Facility, then (unless
Livent otherwise requests) the Administrative Agent shall, on or prior to the
date that is fifteen (15) days after the Incremental Term Loan Notice Date,
notify each Lender of the opportunity to so commit to all or any portion of the
Incremental Term Loan Facility not committed to by New Lenders pursuant to
Section 2.04(c)(iii). Each Lender may, if, in its sole discretion, it elects to
do so, irrevocably offer to commit to all or a portion of such remainder (such
Lender’s “Proposed Existing Lender Incremental Term Loan Commitment”), by
notifying the Administrative Agent (which shall give prompt notice thereof to
Livent) no later than 11:00 A.M. on the date five (5) days before the
Incremental Term Loan Facility Notice Date. In no event shall any Lender be
obligated to increase its Commitments hereunder. (v) If the aggregate amount of
Proposed New Lender Incremental Term Loan Commitments and Proposed Existing
Lender Incremental Term Loan Commitments (such aggregate amount, the “Total
Committed Incremental Term Loan”) equals or exceeds $50 million, then, subject
to the conditions set forth in Section 2.04(c)(i), effective on and as of the
Incremental Term Loan Date, the Total Commitments shall be increased by the
Total Committed Incremental Term Loan (provided, that the aggregate amount of
the Commitments shall in no event be increased pursuant to this Section 2.04(c)
to more than $600 million, less the amount of any reductions of the Total
Commitments under Section 2.04(a)) and shall be allocated among the New Lenders
and the Lenders as provided in Section 2.04(c)(vi). 49 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr072.jpg]
If the Total Committed Incremental Term Loan is less than $50 million, then the
Total Commitments shall not be changed. (vi) The Total Committed Incremental
Term Loan shall be allocated among New Lenders having Proposed New Lender
Incremental Term Loan Commitments and Lenders having Proposed Existing
Incremental Term Loan Commitments as follows: (A) If the Total Committed
Incremental Term Loan shall be at least $20 million and less than or equal to
the Incremental Term Loan Facility, then (1) the initial Commitment of each New
Lender shall be such New Lender’s Proposed New Lender Incremental Term Loan
Commitment and (2) the Commitment of each Lender shall be increased by such
Lender’s Proposed Existing Lender Incremental Term Loan Commitment. (B) If the
Total Committed Incremental Term Loan shall be greater than the Incremental Term
Loan Facility, then the Total Committed Incremental Term Loan shall be allocated
as determined by Livent in consultation with the Administrative Agent. (vii) No
increase in the Commitments contemplated hereby shall become effective until the
Administrative Agent shall have received (A) an amendment (an “Incremental Term
Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Lender agreeing to provide such
Incremental Term Loan Commitments, if any, each New Lender, if any, and the
Administrative Agent pursuant to Section 9.07, provided, the Incremental Term
Loan Amendment may, without need for the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Livent, to effect the provisions of this Section 2.04(c), (B) to the extent
requested, term loan notes payable by each of the Borrowers to each Lender or
each New Lender, as applicable, (C) evidence satisfactory to the Administrative
Agent that such Incremental Term Loan Amendment has been duly authorized by each
of the Loan Parties and (D) a favorable opinion of counsel to the Loan Parties,
in form and substance reasonably acceptable to the Administrative Agent, Lender,
if any, and New Lenders, if any, and covering such customary matters relating to
the Incremental Term Loan Amendment as the Administrative Agent may request
including as to continuing perfection. (viii) Any Incremental Term Loan Facility
shall (A) be ratably secured with the Loans, (B) not mature earlier than the
Final Maturity Date nor have amortization of greater than 1.00% or less of the
original principal amount of such Incremental Term Loan Facility per year, (C)
bear interest and other fees as agreed between Livent and the Lenders, if any,
or New Lenders, if any, providing such Incremental Term Loan Facility and (D)
otherwise be on terms and pursuant to documentation to be determined by Livent
and the Persons willing to provide such Incremental Term Loan Facility;
provided, that to the extent such terms and documentation are not consistent
with the then existing Commitments or Incremental Term Loan Commitments (other
than with respect to pricing, amortization and maturity) they shall be
reasonably satisfactory to the Administrative Agent (it being agreed that
Incremental Term Loan Facilities may contain customary mandatory prepayments,
voting rights and prepayment premiums). 50 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr073.jpg]
(ix) The Borrowers may use the proceeds of the Incremental Term Loan Facility
for any purpose not prohibited by this Agreement. SECTION 2.05. Repayment. (a)
Revolving Loans. Subject to Section 2.13(a), each Borrower shall repay to the
Administrative Agent for the account of each Lender the principal amount of each
Revolving Loan made by such Lender to such Borrower, and each Revolving Loan
made by such Lender shall mature on the Termination Date of such Lender. (b)
Letter of Credit Loans. The Letters of Credit shall be repaid as set forth in
Section 3.02. (c) Certain Prepayments. (i) If, as of the last Business Day of
any week during the period from the Effective Date until the Final Maturity
Date, (A) the sum of (1) the aggregate amount of all Loans (for which purpose
the amount of any Loan that is denominated in an Alternate Currency shall be
deemed to be the Dollar Equivalent thereof) plus (2) the Available LC Amount of
all Letters of Credit (for which purpose the Available LC Amount of any Letter
of Credit denominated in an Alternate Currency shall be deemed to be the Dollar
Equivalent thereof as of the date of determination) exceeds (B) 103% of the then
Total Commitments, the Administrative Agent shall use all reasonable efforts to
give prompt written notice thereof to Livent, specifying the amount to be
prepaid under this clause (i), and the Borrowers shall, within two (2) Business
Days of the date of such notice, prepay the Loans in an amount so that after
giving effect thereto the aggregate outstanding principal amount of the Loans
(determined as aforesaid) plus the Available LC Amount of all Letters of Credit
(determined as aforesaid) does not exceed the Total Commitments; provided, that
any such payment shall be accompanied by any amounts payable under Section
9.04(c). (ii) In addition, if on the last day of any Interest Period the
aggregate outstanding principal amount of the Loans (after giving effect to any
Loans being made to repay Loans maturing on that date) plus the Available LC
Amount of all Letters of Credit would exceed 100% of the aggregate amount of the
Commitments, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to Livent, specifying the amount to be prepaid
under this clause (ii), and the Borrowers shall, within two (2) Business Days of
the date of such notice, prepay the Loans, or cause Loans to be prepaid, or
reduce the requested Loans in such amounts that after giving effect to such
action the aggregate outstanding principal amount of the Loans (after giving
effect to any Loans being made to repay Loans maturing on that date) plus the
Available LC Amount of all Letters of Credit does not exceed the aggregate
amount of the Commitments; provided, that any such payment shall be accompanied
by any amounts payable under Section 9.04(c). (iii) The determinations of the
Administrative Agent under this Section 2.05(c) shall be conclusive and binding
on each Borrower in the absence of manifest error. 51 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr074.jpg]
(d) If any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed
to have assigned any and all payments in respect of the Obligations due to it
from or for the benefit of any Borrower pursuant to this Section 2.05 to the
Non-Defaulting Lenders for application to, and reduction of, their ratable
portion of all Obligations until such Non-Defaulting Lenders have been repaid in
full. Such Defaulting Lender hereby authorizes the Administrative Agent to
distribute such payments in accordance with Section 2.13(a)(iii). This Section
2.05 shall (i) apply and be effective regardless of whether an Event of Default
has occurred and is continuing and notwithstanding (A) any other provision of
this Agreement to the contrary or (B) any instruction of any Borrower as to its
desired application of payments and (ii) not be deemed to relieve or otherwise
release any Borrower from any of its Obligations due or owing to any Lender,
including a Defaulting Lender. SECTION 2.06. Interest. (a) Ordinary Interest.
Each Borrower shall pay interest on the unpaid principal amount of each Loan
made by each Lender to such Borrower, from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum and in
each case subject to Section 2.13(a)(iii): (i) Base Rate Loans and Letter of
Credit Loans. If such Loan is either a Revolving Loan or a Letter of Credit Loan
which, in each case, bears interest at the Base Rate, a rate per annum equal at
all times to the Base Rate in effect from time to time plus the Applicable
Margin, payable on (A) each Quarterly Date while such Base Rate Loan is
outstanding or (B) the last day of each month during which such Letter of Credit
Loan is outstanding, and in each case, on the date such Base Rate Loan or Letter
of Credit Loan shall be paid in full. (ii) Eurocurrency Rate Loans. If such Loan
is a Eurocurrency Rate Loan, a rate per annum equal at all times during each
Interest Period for such Loan to the sum of the Eurocurrency Rate for such
Interest Period plus the Applicable Margin, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
(3) months, at three- (3) month intervals following the first day of such
Interest Period. (b) Default Interest. Upon the occurrence and during the
continuance of any Event of Default under Section 7.01(a) or Section 7.01(e)
that has not been waived, the Administrative Agent may, and upon the request of
the Required Lenders shall, require the Borrowers to pay to the fullest extent
permitted by law interest (“Default Interest”) on all outstanding Obligations at
the rate then applicable to Base Rate Loans plus two percentage points (2%) per
annum; provided, however, that following the acceleration of the Loans and other
Obligations pursuant to Section 7.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Administrative
Agent. SECTION 2.07. Interest Rate Determinations. (a) The Administrative Agent
shall give prompt notice to Livent and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.06(a)(i)
and (ii). 52 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr075.jpg]
(b) If prior to 10:00 A.M. on any date on which an interest rate is to be
determined pursuant to the definition of “Eurocurrency Rate”, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding on each Borrower) that adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan, or (ii) the
Administrative Agent shall have received notice from the Required Lenders in
respect of the relevant facility that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan for such Interest Period, then the Administrative Agent
shall promptly notify Livent and each Lender of such circumstances, whereupon
the right of Livent to select Eurocurrency Rate Loans for any requested
Borrowing (or for the purposes of Section 2.12, any requested Conversion or
Continuance) or any subsequent Borrowing (or for the purposes of Section 2.12,
any subsequent Conversion or Continuance) shall be suspended until the first
date on which the circumstances causing such suspension cease to exist. If
Livent shall not, in turn, before 11:00 A.M. on such date notify the
Administrative Agent that a Notice of Borrowing with respect to such
Eurocurrency Rate shall be converted to a Notice of Borrowing for a Eurocurrency
Rate Loan in a different Currency or a Base Rate Loan, such Notice of Borrowing
shall be deemed to be canceled and of no force or effect, and no Borrower shall
be liable to the Administrative Agent or any Lender with respect thereto except
as set forth in Section 3.01(c). In the event of such a suspension, the
Administrative Agent shall review the circumstances giving rise to such
suspension at least weekly and shall notify Livent and the Lenders promptly of
the end of such suspension, and thereafter Livent shall be entitled, on the
terms and subject to the conditions set forth herein, to borrow Eurocurrency
Rate Loans in such Currency. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to Livent) that the
Required Lenders have determined, that: (i) adequate and reasonable means do not
exist for ascertaining the Screen Rate or Interpolated Rate for any requested
Interest Period, including because the Eurocurrency Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or (ii) the supervisor for the administrator of the Eurocurrency Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
Eurocurrency Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), then, after such determination by the Administrative Agent or receipt by
the Administrative Agent of such notice, as applicable, the Administrative Agent
and Livent may amend this Agreement to replace the Eurocurrency Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of the then current
Eurocurrency Rate (any such proposed rate, a “Eurocurrency Successor Rate”),
together with any proposed Eurocurrency Successor Rate Conforming Changes and,
notwithstanding anything to the contrary in Section 9.01, any such amendment
shall become effective at 5:00 P.M. on the fifth 53 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr076.jpg]
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and Livent unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment. If no
Eurocurrency Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods). Upon receipt of such notice,
Livent may revoke any pending request for a Eurocurrency Rate Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (in the case of Borrowings in Dollars) in the amount specified
therein (or Dollar Equivalent thereof, as applicable). SECTION 2.08.
Prepayments. (a) The Borrowers shall have no right to prepay any principal
amount of any Revolving Loan other than as provided in subsection (b) below. (b)
Each Borrower may without premium or penalty, upon at least the number of
Business Days’ prior notice specified in the first sentence of Section 3.01(a)
with respect to any Revolving Loan of the same Type given to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amounts of the Loans made to such Borrower comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount not less than $1 million or an integral multiple of $500,000 in
excess thereof (or the Foreign Currency Equivalent of such respective amounts in
the case of Loans denominated in an Alternate Currency) and (ii) if any
prepayment of any Eurocurrency Rate Loans shall be made on a date which is not
the last day of an Interest Period for such Loans, such Borrower shall also pay
any amounts owing to each Lender pursuant to Section 9.04(c) so long as such
Lender makes written demand upon such Borrower therefor (with a copy of such
demand to the Administrative Agent) within twenty (20) Business Days after such
prepayment. (c) If, as of the final Business Day of each weekly period starting
from the first complete calendar week after the First Amendment Effective Date
(for the avoidance of doubt, with the first such final Business Day being May
15, 2020) until the Covenant Conversion Date, (i) the Total Outstandings exceeds
$50,000,000 and (ii) the Consolidated Cash Balance exceeds $50,000,000, in each
case, as of the end of such applicable Business Day, then Livent shall, on the
next Business Day thereafter, prepay the Loans in an aggregate principal amount
equal to such excess. SECTION 2.09. Payments and Computations. (a) All payments
of principal of and interest on each Loan in a particular Currency shall be made
in such Currency. 54 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr077.jpg]
(b) (i) All payments of principal of and interest on the Loans and all other
amounts whatsoever payable by a Borrower under this Agreement and the Notes
shall be made in immediately available funds, without deduction, setoff or
counterclaim, to the Administrative Agent’s Account for the relevant Currency,
not later than 11:00 A.M. (in the case of amounts payable in Dollars) or 11:00
A.M. Local Time in the location of the Administrative Agent’s Account (in the
case of amounts payable in an Alternate Currency), on the day when due. (ii) The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.10 or 3.03 or as contemplated by Section
2.03(c) or 2.13) to the Lenders entitled thereto for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. (iii) Upon its acceptance of an Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date specified in such Acceptance
the Administrative Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned or assumed thereby to the Lender assignee or
New Lender thereunder (as the case may be). The parties to each Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. (c) All computations
of interest based on the Base Rate (other than if the Base Rate is computed on
the basis of the Federal Funds Rate) and of commitment fees and letter of credit
commission shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurocurrency Rate or the Base Rate based on the Federal Funds Rate shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error. (d)
Whenever any payment hereunder or under the Notes shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest, commitment fees or, letter of credit
commission, as the case may be; provided, however, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Loans to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day. (e) Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each relevant Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed 55 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr078.jpg]
to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate. (f) Anything in Section 2.05 or
2.06 to the contrary notwithstanding, and without prejudice to Section 2.06(b)
or 7.01(a), if any Borrower shall fail to pay any principal or interest
denominated in an Alternate Currency within one (1) Business Day after the due
date therefor in the case of principal and three (3) Business Days after the due
date therefor in the case of interest (without giving effect to any acceleration
of maturity under Article VII (Events of Default)), the amount so in default
shall automatically be redenominated in Dollars on the day one (1) Business Day
after the due date therefor in the case of a principal payment and three (3)
Business Days after the due date therefor in the case of an interest payment in
an amount equal to the Dollar Equivalent of such principal or interest. (g) If
any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed to
have assigned any and all payments in respect of the Obligations subject to this
Section 2.09 due to it from and for the benefit of the Borrowers to the
Non-Defaulting Lenders for application to, and reduction of, the Non-Defaulting
Lenders’ ratable portion of all Obligations until such Non- Defaulting Lenders
have been repaid in full. Each Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments in accordance with Section
2.13(a)(iii). This Section 2.09(g) shall (i) apply at any time such Lender is a
Defaulting Lender and be effective regardless of whether an Event of Default has
occurred or is continuing and notwithstanding (A) any other provision of this
Agreement to the contrary or (B) any instruction of any Borrower as to its
desired application of payments and (ii) not be deemed to relieve or otherwise
release any Borrower from any of its Obligations due or owing to any Lender,
including a Defaulting Lender. SECTION 2.10. Taxes. (a) Defined Terms. For
purposes of this Section 2.10, the term “Lender” includes any Issuing Bank and
the term “Applicable Law” includes FATCA. (b) Payments Free of Taxes. Any and
all payments by or on account of any obligation of the Borrowers under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrowers shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.10) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (c) Payment of Other Taxes by Borrower. The Borrowers shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. (d) Indemnification by Borrower. The Borrowers shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 56 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr079.jpg]
2.10) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). (f) Evidence of Payments. As soon as practicable after any payment
of Taxes by the Borrowers to a Governmental Authority pursuant to this Section
2.10, the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (g) Status of
Lenders. (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Livent and the Administrative Agent, at the time or times reasonably
requested by Livent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Livent or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Livent or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Livent or the
Administrative Agent as will enable Livent or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (g)(ii)(A),
(ii)(B) and (ii)(D) of this Section 2.10) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, (A) any Lender that is a U.S.
Person shall deliver to Livent and the Administrative Agent on or about the date
on which such Lender becomes a 57 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr080.jpg]
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Livent or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to Livent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Livent or the Administrative
Agent), whichever of the following is applicable: (1) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit B-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
either Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrowers as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-2 or Exhibit B-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to Livent and the Administrative
Agent (in such number of copies as 58 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr081.jpg]
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Livent or the Administrative Agent), executed
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Livent or the Administrative Agent to determine the
withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Livent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Livent or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Livent or the Administrative Agent as may be necessary for Livent
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Livent and the Administrative Agent in writing
of its legal inability to do so. (h) Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.10 (including by the payment of additional amounts pursuant to this
Section 2.10), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.10 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (h) shall not be construed to require any
indemnified party to make 59 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr082.jpg]
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (i)
Survival. Each party’s obligations under this Section 2.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. SECTION 2.11. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Loans or the Letter of Credit
Loans made by it (other than as expressly provided herein) in excess of its
ratable share of payments on account of the Revolving Loans or the Letter of
Credit Loans obtained by all such Lenders, such Lender shall forthwith purchase
from such other Lenders such participations in the Revolving Loans or the Letter
of Credit Loans made by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them, provided, however,
that, if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.11
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation. SECTION 2.12. Conversion or Continuation of Revolving Loans. (a)
Each Borrower may elect (i) at any time on any Business Day to Convert Base Rate
Loans or any portion thereof to Eurocurrency Rate Loans or (ii) at the end of
any applicable Interest Period, to Convert Eurocurrency Rate Loans denominated
in Dollars or any portion thereof into Base Rate Loans or to Continue
Eurocurrency Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurocurrency Rate
Loans Converted or Continued for each Interest Period must be in the amount of
at least $5 million or an integral multiple of $1 million in excess thereof.
Each Conversion or Continuation shall be allocated among the Revolving Loans of
each Lender in accordance with such Lender’s pro rata share. Subject to clause
(b) below, each such election shall be in substantially the form of Exhibit B-2
(Form of Notice of Conversion or Continuation) (a “Notice of Conversion or
Continuation”) and shall be made by giving the Administrative Agent (A) in the
case of a Continuation or Conversion into Eurocurrency Rate Loans, at least
three (3) Business Days’ prior written notice, and (B) in the case of a
Conversion into Base Rate Loans, at least one (1) Business Day’s prior written
notice, in each case, specifying (1) the amount and Type of Revolving Loan being
Converted or Continued, (2) in the case of a Conversion to or a Continuation of
Eurocurrency Rate Loans, the applicable Interest Period and (3) in the case of a
Conversion, the date of Conversion (which date shall be a Business Day and, if a
Conversion from Eurocurrency Rate Loans, shall also be the last day of the
applicable Interest Period). (b) The Administrative Agent shall promptly notify
each Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. Notwithstanding the 60 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr083.jpg]
foregoing, no Conversion in whole or in part of Base Rate Loans to Eurocurrency
Rate Loans, and no Continuation in whole or in part of Eurocurrency Rate Loans
upon the expiration of any applicable Interest Period, shall be permitted at any
time at which (i) a Default or an Event of Default shall have occurred and be
continuing or (ii) the Continuation of, or Conversion into, a Eurocurrency Rate
Loan would violate any provision of Section 2.07, 3.03 or 3.04. If, within the
time period required under the terms of this Section 2.12, the Administrative
Agent does not receive a Notice of Conversion or Continuation from the
applicable Borrower containing a permitted election to Continue any Eurocurrency
Rate Loans for an additional Interest Period or to Convert any such Revolving
Loans, then, upon the expiration of the applicable Interest Period, such
Revolving Loans, if denominated in Dollars, shall be automatically Converted to
Base Rate Loans and such Revolving Loans, if denominated in Euros, shall be
automatically Continued as Eurocurrency Rate Loans with an interest period of
one (1) month (or if consented by all Lenders, seven (7) days). Each Notice of
Conversion or Continuation shall be irrevocable. (c) Notwithstanding the
foregoing, upon the occurrence and during the continuance of any Event of
Default, each Eurocurrency Rate Loan shall, upon the expiration of the
applicable Interest Period, be automatically Converted to a Base Rate Loan.
SECTION 2.13. Defaulting Lender. (a) Reallocation of Defaulting Lender
Commitments. If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply: (i) in the case of each Defaulting
Lender, the ratable portion of such Defaulting Lender with respect to any such
outstanding Obligations will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Lenders that are Non-Defaulting Lenders pro rata in
accordance with such Non-Defaulting Lenders’ respective Commitments; provided,
that (A) the sum of each Non-Defaulting Lender’s ratable portion of the Total
Outstandings may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim any Borrower, the Administrative
Agent, any Issuing Bank or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender; and
provided, further, any such reallocation shall only be permitted to the extent
that the conditions set forth in Section 4.03(a)(i) and Section 4.03(a)(ii) have
been satisfied at the time of such reallocation. (ii) in the case of each
Defaulting Lender, to the extent that any portion (the “unreallocated portion”)
of the ratable portion of such Defaulting Lender with respect to any such
outstanding and future Letter of Credit Obligations cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrowers will (on a joint and several basis), not later than five (5) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Banks), (A) Cash Collateralize (pursuant to procedures similar to those detailed
in Section 7.02 and reasonably acceptable to the Administrative Agent) the
Obligations of the Borrowers to the Issuing Banks in respect of such Obligations
or (B) make other arrangements reasonably satisfactory to the Administrative
Agent and to the Issuing Banks, in their reasonable 61 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr084.jpg]
discretion, to protect them against the risk of non-payment by such Defaulting
Lender; and (iii) in the case of each Defaulting Lender, any amount paid by any
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity payments or other amounts)
will not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated, non-interest bearing
account until (subject to Section 2.03(c)) the termination of the Commitments
and payment in full of all the Obligations and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to any Issuing Bank (pro rata as to the respective amounts
owing to any Issuing Bank) under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders as a result of such Defaulting Lender’s
breach of its obligations under this Agreement as determined in any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder as a result of
such Defaulting Lender’s breach of its obligations under this Agreement as
determined in any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against such Defaulting Lender, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal and Reimbursement Obligations in respect of the Letters of
Credit at such time then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders as a result of such Defaulting Lender’s breach of its
obligations under this Agreement as determined in any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Banks against such
Defaulting Lender, seventh after the termination of the Commitments and payment
in full of all the Obligations, to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. (b) Cash Collateral Call. If any Lender becomes, and during the period
it remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, the Issuing Banks may (except, in the case of a Defaulting Lender,
to the extent the Commitments have been fully reallocated pursuant to Section
2.13(a)), by notice to Livent and such Defaulting Lender through the
Administrative Agent, require any Borrower (i) to deposit in a cash collateral
account maintained by the Administrative Agent an amount at least equal to 105%
of the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender to be applied pro rata in respect thereof,
or (ii) to make other arrangements satisfactory to the Administrative Agent, and
to the Issuing Banks, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender. (c) Right to
Give Drawdown Notices. In furtherance of the foregoing, if any Lender becomes,
and during the period it remains, a Defaulting Lender, and the applicable
Borrower fails to Cash Collateralize (pursuant to procedures similar to those
detailed in Section 7.02 and 62 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr085.jpg]
reasonably acceptable to the Administrative Agent) or prepay its obligations in
respect of Letter of Credit Obligations within five (5) Business Days after
demand by the Administrative Agent pursuant to this Section 2.13, any Issuing
Bank is hereby authorized by the Borrowers (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 3.01 in such
amounts and in such times as may be required to (i) pay matured Reimbursement
Obligations and/or (ii) Cash Collateralize (pursuant to procedures similar to
those detailed in Section 7.02 and reasonably acceptable to the Administrative
Agent) the Obligations of the applicable Borrower in respect of Letters of
Credit Obligations in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit. (d) Termination of Defaulting Lender Commitments. Livent
may terminate the unused amount of the Commitment of a Defaulting Lender upon
not less than ten (10) Business Days’ prior notice to the Administrative Agent
(who will promptly notify the Lenders thereof), and in such event the provisions
of Section 2.09 will apply to all amounts thereafter paid by any Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided, that such
termination will not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, the Issuing Banks or any Lender may have
against such Defaulting Lender. (e) Cure. If Livent, Administrative Agent and
the Issuing Banks, as applicable, agree in writing in their discretion that a
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, as the case may be, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in Section
2.13(a)), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans (including the purchase at par of any Revolving Loans and
related Commitments that were reallocated pursuant to Section 2.13(a)) of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause such Lender’s ratable portion to be on a pro
rata basis in accordance with their respective Commitment, whereupon such Lender
will cease to be a Defaulting Lender and will become a Non-Defaulting Lender;
provided, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.
(f) Non-Defaulting Lender. Notwithstanding the foregoing, the occurrence of any
Lender becoming a Defaulting Lender shall not relieve any other Lender of its
obligations to make such Loan or payment on any date required under this
Agreement and no other Lender shall be responsible for the failure of any
Defaulting Lender to make any Loan or payment required under this Agreement.
SECTION 2.14. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan 63 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr086.jpg]
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEAthe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEAAffected Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEAthe applicable Resolution Authority.
SECTION 2.15. Joint and Several Liability of the Borrowers. (a) Each of the
Borrowers is accepting joint and several liability with respect to the Loans and
all other Secured Obligations in consideration of the financial accommodation to
be provided by the Lenders under this Agreement and the other Loan Documents,
for the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each of the Borrowers to accept joint and
several liability for the obligations of each of them, regardless of which
Borrower actually receives the benefit of such Loan or other Secured Obligations
or the manner in which the Lenders account for such Loans or other Secured
Obligations on their books and records. Each Borrower’s obligations with respect
to the Loans made to it, and each Borrower’s obligations arising as a result of
the joint and several liability of such Borrower hereunder, with respect to the
Loans of the other Borrower hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each
Borrower. (b) Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to the Secured
Obligations in respect of the other Borrower hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability or subordination of such Secured Obligations of the other
Borrower, (ii) the absence of any attempt to collect such Secured Obligations
from the other Borrower, any other guarantor, or any other security therefor, or
the absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
or the Lenders with respect to such Secured Obligations of the other Borrower,
or any part thereof, or any other agreement now or hereafter executed by the
other Borrower and delivered to the Administrative Agent or the Lenders, (iv)
the failure by the Administrative Agent or the Lenders to take any steps to
perfect and maintain their security interest in, or to preserve their rights to,
any security or collateral for such Secured Obligations of 64 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr087.jpg]
the other Borrower or (v) any other circumstances which might constitute a legal
or equitable discharge or defense of a guarantor or of the other Borrower (other
than the occurrence of the Termination Date and the irrevocable payment in full
of the Secured Obligations). With respect to each Borrower’s obligations arising
as a result of the joint and several liability of such Borrower hereunder with
respect to the Loans and other Secured Obligations of the other Borrower
hereunder, such Borrower waives, until the Termination Date and the irrevocable
payment in full of the Secured Obligations, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now has
or may hereafter have against such Borrower, any endorser or any guarantor of
all or any part of such Secured Obligations, and any benefit of, and any right
to participate in, any security or collateral given to the Administrative Agent
or any Lender to secure payment of such Secured Obligations or any other
liability of the Borrowers to the Administrative Agent or the Lenders. (c) Upon
the occurrence and during the continuation of any Event of Default, the Lenders
may proceed directly and at once, without notice, against either Borrower to
collect and recover the full amount, or any portion of, the Secured Obligations,
without first proceeding against the other Borrower or any other Person, or
against any security or collateral for such Secured Obligations. Each Borrower
consents and agrees that the Lenders shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of such
Secured Obligations. ARTICLE III MAKING THE LOANS AND ISSUING THE LETTERS OF
CREDIT SECTION 3.01. Making the Revolving Loans. (a) Each Borrowing shall be
made on notice, given not later than (i) 11:00 A.M. on the third Business Day
prior to the date of a Eurocurrency Rate Loan Borrowing, and (ii) 11:00 A.M. on
the day of a Base Rate Loan Borrowing, by Livent to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each notice
of a Borrowing (a “Notice of Borrowing”) shall be made in writing by telecopier
or electronic mail in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (A) date of such Borrowing (which shall be a Business
Day), (B) Currency and Type of Revolving Loan comprising such Borrowing, (C)
aggregate amount of such Borrowing, (D) in the case of a Borrowing comprised of
Eurocurrency Rate Loans, the Interest Period for each such Revolving Loan, and
(E) the name of the applicable Borrower. Each Lender shall (1) before 11:00 A.M.
Local Time on the date of such Borrowing (in the case of a Eurocurrency Rate
Loan Borrowing) and (2) before 1:00 P.M. on the date of such Borrowing (in the
case of a Base Rate Loan Borrowing), make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account for the relevant Currency in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV (Conditions), the Administrative Agent will make such funds available
to the relevant Borrower in such manner as the Administrative Agent and such
Borrower may agree; provided, however, that the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Letter of Credit Loans as to which a Borrower has received timely notice made by
the Issuing Banks and by any other Lender and outstanding on the date of such 65
-



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr088.jpg]
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the relevant Issuing Banks and such other Lenders for repayment of
such Letter of Credit Loans. (b) Anything in clause (a) above to the contrary
notwithstanding, a Borrower may not select Eurocurrency Rate Loans for any
Borrowing if the aggregate amount of such Borrowing is less than $1 million or
the Foreign Currency Equivalent thereof. (c) Subject to Sections 2.07(b) and
3.04, each Notice of Borrowing shall be irrevocable and binding on the
Borrowers. In the case of any Borrowing by a Borrower which the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Loans, such
Borrower shall indemnify each relevant Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article IV (Conditions), including any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Loan to be made by such Lender as part of such Borrowing
when such Revolving Loan, as a result of such failure, is not made on such date.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time any Borrowing is required to be made that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with clause (a) of this Section 3.01 and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of such Borrower, the interest rate applicable at the time to
Revolving Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate, provided, that such Borrower retains its rights against
such Lender with respect to any damages it may incur as a result of such
Lender’s failure to fund, and notwithstanding anything herein to the contrary,
in no event shall such Borrower be liable to such Lender or any other Person for
the interest payable by such Lender to the Administrative Agent pursuant to this
sentence. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Loan as part of such Borrowing for purposes of this Agreement. (e) The
failure of any Lender to make the Revolving Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any Borrowing.
SECTION 3.02. Issuance of Letters of Credit. (a) No Issuing Bank shall be under
any obligation to Issue any Letter of Credit upon the occurrence of any of the
following: 66 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr089.jpg]
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from Issuing
such Letter of Credit or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the Issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated) not in effect on the date of this Agreement or that would result in
any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuing Bank as of the date of this Agreement and that such
Issuing Bank in good faith deems material to it; (ii) such Issuing Bank shall
have received any written notice of the type described in clause (c) below;
(iii) after giving effect to the Issuance of such Letter of Credit, (A) the
aggregate Total Outstandings would exceed the aggregate of the Commitments in
effect at such time, (B) the Letter of Credit Obligations at such time would
exceed the Letter of Credit Sublimit or (C) the aggregate of all liabilities of
the Borrowers to such Issuing Bank with respect to Letters of Credit would
exceed the Letter of Credit Commitment of such Issuing Bank; (iv) any fees due
in connection with any Issuance have not been paid; (v) such Letter of Credit is
requested to be Issued in a form that is not acceptable to such Issuing Bank or
such issuance would violate any policies of the Issuing Bank applicable to
Letters of Credit, including, without limitation, any “know your client” or
similar requirements; (vi) such Letter of Credit is a Documentary Letter of
Credit unless such Issuing Bank has agreed in its sole discretion to provide
Documentary Letters of Credit; or (vii) such Letter of Credit is requested to be
denominated in any currency other than Dollars or Euros. None of the Lenders
(other than the Issuing Banks in their capacity as such) shall have any
obligation to Issue any Letter of Credit. (b) In connection with the Issuance of
each Letter of Credit, a Borrower shall give the relevant Issuing Bank and the
Administrative Agent at least two (2) Business Days’ prior written notice, in
form and substance acceptable to the applicable Issuing Bank, of the requested
Issuance of such Letter of Credit (a “Letter of Credit Request”). Such notice
shall be irrevocable and shall specify the Issuing Bank of such Letter of
Credit, the Currency of Issuance (Dollars or Euros) and face amount of the
Letter of Credit requested, the date of Issuance of such requested Letter of
Credit, the date on which such Letter of Credit is to expire (which date shall
be a Business Day) and the Person for whose benefit the requested Letter of
Credit is to be issued. Such notice, to be effective, must be received by the
relevant Issuing Bank and the 67 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr090.jpg]
Administrative Agent not later than 11:00 A.M. on the second Business Day prior
to the date of the requested Issuance of such Letter of Credit. (c) Subject to
the satisfaction of the conditions set forth in this Section 3.02 and in Section
2.02 (including, for certainty, the completion of any “know your client” or
similar requirements), the relevant Issuing Bank shall, on the requested date,
Issue a Letter of Credit for the account of the applicable Borrower in
accordance with such Issuing Bank’s usual and customary business practices. No
Issuing Bank shall Issue any Letter of Credit in the period commencing on the
first Business Day after it receives written notice from any Lender that one or
more of the conditions precedent contained in Section 4.03 shall not on such
date be satisfied or duly waived and ending when such conditions are satisfied
or duly waived. The relevant Issuing Bank shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 4.03 have been satisfied in connection with the Issuance of any Letter
of Credit. (d) If requested by the relevant Issuing Bank, prior to the issuance
of each Letter of Credit by such Issuing Bank, and as a condition of such
Issuance and of the participation of each Lender in the Letter of Credit
Obligations arising with respect thereto in accordance with clause (f) below,
the applicable Borrower shall have delivered to such Issuing Bank a letter of
credit reimbursement agreement, in such form as the Issuing Bank may employ in
its ordinary course of business for its own account (a “Letter of Credit
Reimbursement Agreement”), signed by such Borrower, and such other documents or
items as may be required pursuant to the terms thereof. In the event of any
conflict between the terms of any Letter of Credit Reimbursement Agreement and
this Agreement, the terms of this Agreement shall govern. (e) Each Issuing Bank
shall: (i) give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing, which writing may be a telecopy or
electronic mail) of the Issuance of a Letter of Credit Issued by it, of all
drawings under a Letter of Credit Issued by it and the payment (or the failure
to pay when due) by the applicable Borrower of any Reimbursement Obligation when
due; (ii) upon the request of any Lender, furnish to such Lender, copies of any
Letter of Credit Reimbursement Agreement to which such Issuing Bank is a party
and such other documentation as may reasonably be requested by such Lender; and
(iii) no later than ten (10) Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and Livent
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it under the Letter of Credit Sub-Facility, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
aggregate Letter of Credit Obligations outstanding at the end of each month and
any information requested by any Borrower or the Administrative Agent relating
thereto. (f) Immediately upon the issuance by an Issuing Bank of a Letter of
Credit in accordance with the terms and conditions of this Agreement, such
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Bank, without recourse or 68 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr091.jpg]
warranty, an undivided interest and participation, to the extent of such
Lender’s pro rata share of the Commitments, in such Letter of Credit and the
obligations of the applicable Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto. (g) Each Borrower agrees to pay to the Issuing Bank
of any Letter of Credit the Dollar Equivalent of the amount of all Reimbursement
Obligations owing to such Issuing Bank under any Letter of Credit issued for its
account no later than the date that is the next succeeding Business Day after
such Borrower receives written notice from such Issuing Bank that payment has
been made under such Letter of Credit (the “Reimbursement Date”), irrespective
of any claim, set-off, defense or other right that such Borrower may have at any
time against such Issuing Bank or any other Person. In the event that the
Commitments of each Lender terminate under this Agreement on the Early
Termination Date, each of the Borrowers agrees to cash collateralized or cover
by standby letter(s) all Letters of Credit that are outstanding on the Early
Termination Date. (h) In the event that any Issuing Bank makes any payment under
any Letter of Credit and the applicable Borrower shall not have repaid the
Dollar Equivalent of such amount to such Issuing Bank pursuant to clause (g) or
any such payment by such Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Lender’s pro rata share of such payment in Dollars
(based upon the Dollar Equivalent of such amount on the date of such payment)
and in immediately available funds. If the Administrative Agent so notifies such
Lender prior to 11:00 A.M. on any Business Day, such Lender shall make available
to the Administrative Agent for the account of such Issuing Bank its pro rata
share of the amount of such payment on such Business Day in immediately
available funds. Upon such payment by a Lender, such Lender shall, except during
the continuance of a Default or Event of Default under Section 7.01(e) and
notwithstanding whether or not the conditions precedent set forth in Section
4.03 shall have been satisfied (which conditions precedent the Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan to applicable
Borrower in the principal amount of such payment. Whenever any Issuing Bank
receives from any Borrower a payment of a Reimbursement Obligation as to which
the Administrative Agent has received for the account of such Issuing Bank any
payment from a Lender pursuant to this clause (h), such Issuing Bank shall pay
to the Administrative Agent and the Administrative Agent shall promptly pay to
each Lender, in immediately available funds, an amount equal to such Lender’s
pro rata share of the amount of such payment adjusted, if necessary, to reflect
the respective amounts the Lenders have paid in respect of such Reimbursement
Obligation. (i) If and to the extent such Lender shall not have so made its pro
rata share of the amount of the payment required by clause (h) above, as
applicable, available to the Administrative Agent for the account of such
Issuing Bank, such Lender agrees to pay to the Administrative Agent for the
account of such Issuing Bank forthwith on demand any such unpaid amount together
with interest thereon, for the first Business Day after payment was first due at
69 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr092.jpg]
the Federal Funds Rate and, thereafter until such amount is repaid to the
Administrative Agent for the account of such Issuing Bank, at the rate per annum
applicable to Base Rate Loans under the Facility. (j) Each Borrower’s obligation
to pay each Reimbursement Obligation and the obligations of the Lenders to make
payments to the Administrative Agent for the account of the Issuing Banks with
respect to Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of any of the following: (i) any
lack of validity or enforceability of any Letter of Credit or any Loan Document,
or any term or provision therein; (ii) any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document; (iii) the existence of any claim, set off, defense or other right
that such Borrower, any other party guaranteeing, or otherwise obligated with,
such Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any other Lender or any other Person, whether
in connection with this Agreement, any other Loan Document or any other related
or unrelated agreement or transaction; (iv) any drawing or document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a drawing or document that does not comply with the terms of
such Letter of Credit; and (vi) any other act or omission to act or delay of any
kind of the Issuing Bank, the other Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 3.02 or Section 2.02, constitute a legal or equitable discharge of such
Borrower’s obligations hereunder. Any action taken or omitted to be taken by the
relevant Issuing Bank under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment, shall not put such Issuing Bank under any resulting liability to the
applicable Borrower or any Lender. In determining whether drawings and documents
presented under a Letter of Credit comply with the terms thereof, the Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, the Issuing Bank may rely exclusively on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any drawing presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such drawing and whether or not any document presented pursuant to
such Letter of Credit proves to 70 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr093.jpg]
be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and any noncompliance in any immaterial respect of the documents presented under
such Letter of Credit with the terms thereof shall, in each case, be deemed not
to constitute willful misconduct or gross negligence, as determined by a court
of competent jurisdiction in a final non- appealable judgment, of the Issuing
Bank. SECTION 3.03. Increased Costs. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurocurrency Rate Reserve Percentage, in
each case as of the date of determination thereof) in or in the interpretation
of any law or regulation, in each case after the date hereof or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which implements
any introduction or change specified in clause (i) above, there shall be (x) any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans or (y) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, or (B) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
then the Borrowers (on a joint and several basis) shall from time to time,
within ten (10) Business Days after written demand by such Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost incurred during the six (6) month period prior to
the date of such demand. A certificate as to the amount of such increased cost,
submitted to Livent and the Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such costs. (b) If any Lender determines that compliance with (i)
the introduction of or any change in or in the interpretation of, any law or
regulation, in each case after the date hereof, or (ii) any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) which implements any introduction or change specified in clause
(i) above, affects or would affect the amount of capital or liquidity required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type,
then, within ten (10) Business Days after written demand by such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers (on a joint and
several basis) shall from time to time pay to the Administrative Agent for the
account of such Lender, additional amounts sufficient to compensate such Lender
or such corporation in the light of such circumstances for such increase in
capital or liquidity incurred during the six (6) month period prior to the date
of such demand, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder. A certificate as to such amounts submitted to Livent and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof shall be prima facie evidence of such costs. 71 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr094.jpg]
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided, that no Borrower
shall be required to compensate a Lender pursuant to the foregoing provisions of
this Section 3.03 for any increased costs incurred or reductions suffered more
than six (6) months prior to the date that such Lender notifies Livent of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof). (d) Without limiting the effect of the
foregoing, the Borrowers shall, on a joint and several basis, pay to each Lender
on the last day of each Interest Period so long as such Lender is maintaining
reserves against Eurocurrency Liabilities (or so long as such Lender is
maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to Livent
through the Administrative Agent) equal to the product of the following for each
Eurocurrency Rate Loan for each day during such Interest Period: (i) the
principal amount of such Eurocurrency Rate Loan outstanding on such day; and
(ii) the remainder of (A) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (B) such numerator; and (iii) 1/360. (e)
If any Borrower is required to pay any Lender any amounts under this Section
3.03, the applicable Lender shall be an “Affected Person”, and each Borrower
shall have the rights set forth in Section 3.06 to replace such Affected Person.
Notwithstanding anything to the contrary, for purposes of this Section 3.03,
each of (i) the Dodd- Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines and directives promulgated thereunder and (ii)
all requests, rules, guidelines or directives concerning capital adequacy or
liquidity effective after the date hereof promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities in each case pursuant to Basel III, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted. SECTION 3.04. Illegality. Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Loans or to fund or maintain Eurocurrency Rate Loans, then, subject to the
provisions of Section 3.06, (i) the 72 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr095.jpg]
obligation of such Lender to make Eurocurrency Rate Loans hereunder shall be
suspended until the first date on which the circumstances causing such
suspension cease to exist (and, to the extent required by applicable Law,
cancelled), (ii) any Eurocurrency Rate Loans made or to be made by such Lender
shall be converted automatically to Base Rate Loans and (iii) such Lender shall
be an “Affected Person”, and each Borrower shall have the right set forth in
Section 3.06 to replace such Affected Person. In the event of such a suspension,
such Lender shall review the circumstances giving rise to such suspension at
least weekly and shall notify Livent, the Administrative Agent and the Lenders
promptly of the end of such suspension, and thereafter the applicable Borrower
shall be entitled to borrow Eurocurrency Rate Loans from such Lender.
Notwithstanding anything to the contrary, for purposes of this Section 3.04,
each of (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines and directives promulgated thereunder and (B)
all requests, rules, guidelines or directives concerning capital adequacy or
liquidity effective after the date hereof promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities in each case pursuant to Basel III, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted. SECTION 3.05. Reasonable Efforts to Mitigate. Each
Lender shall use its commercially reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to minimize any amounts
payable by the Borrowers under Section 3.03 and to minimize any period of
illegality described in Section 3.04. Without limiting the generality of the
foregoing, each Lender agrees that, to the extent reasonably possible to such
Lender, it will change its Eurocurrency Lending Office if such change would
eliminate or reduce amounts payable to it under Section 3.03 or eliminate any
illegality of the type described in Section 3.04, as the case may be. Each
Lender further agrees to notify Livent promptly after such Lender learns of the
circumstances giving rise to such a right to payment or such illegality have
changed such that such right to payment or such illegality, as the case may be,
no longer exists. 73 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr096.jpg]
SECTION 3.06. Right to Replace Affected Person or Lender. In the event (i) the
Borrowers are required to pay any Taxes with respect to an Affected Person
pursuant to Section 2.10 or any amounts with respect to an Affected Person
pursuant to Section 3.03, (ii) any Borrower receives a notice from an Affected
Person pursuant to Section 3.04, or (iii) any Lender is a Defaulting Lender or
Non-Consenting Lender (treating such Lender as an “Affected Person” for purposes
of this Section 3.06), Livent may elect, if such amounts continue to be charged
or such notice is still effective, to replace such Affected Person as a party to
this Agreement, provided, that, concurrently therewith, (A) another financial
institution which is an Eligible Assignee and is reasonably satisfactory to
Livent and the Administrative Agent (or if the Lender then serving as
Administrative Agent is the Person to be replaced and the Administrative Agent
has resigned its position, the Lender becoming the successor Administrative
Agent) and satisfactory to the Issuing Banks, shall agree, as of such date, to
purchase for cash and at par the Loans and participation in Letters of Credit of
the Affected Person, pursuant to an Assignment and Acceptance and to become a
Lender for all purposes under this Agreement and to assume all obligations
(including all outstanding Loans) of the Affected Person to be terminated as of
such date and to comply with the requirements of Section 9.07 applicable to
assignments and (B) the Borrowers shall, on a joint and several basis, pay to
such Affected Person in same day funds on the day of such replacement all
interest, fees and other amounts then due and owing to such Affected Person by
any Borrower hereunder to and including the date of termination, including
payments due such Affected Person under Section 2.10, costs incurred under
Section 3.03 or 9.15 and payments owing under Section 9.04(c). SECTION 3.07. Use
of Proceeds. The Letters of Credit and the proceeds of the Loans shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes (including capital expenditures and Permitted Acquisitions)
of each Borrower and its Subsidiaries or for the purposes of making any payments
described pursuant to the terms of the Plan of Reorganization; provided, that
neither any Lender nor the Administrative Agent shall have any responsibility
for the use of any of the Letters of Credit or the proceeds of Loans. ARTICLE IV
CONDITIONS SECTION 4.01. Conditions Precedent to Signing Date. The obligation of
each Lender to enter into this Agreement shall be on a date (the “Signing Date”)
no later than September 28, 2018 and that each of the following conditions is
satisfied (or waived in accordance with Section 9.01): (a) This Agreement, dated
the Signing Date and in form and substance satisfactory to the Administrative
Agent, duly executed and delivered by each of the Borrowers, and duly executed
and delivered copies of any other Loan Documents as the Administrative Agent
shall reasonably request; (b) Confirmation that the Borrowers have paid all fees
(including amounts then payable under the Fee Letter) required to be paid on or
before the Signing Date and all expenses of the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
for which invoices have been presented at least one (1) Business Day prior to
the Signing Date; 74 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr097.jpg]
(c) The representations and warranties contained in the Loan Documents (except
any representations and warranties relating to the Separation Transactions) are
correct in all material respects (except any representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
on and as of the Signing Date; (d) Such certificates, documents, agreements and
information respecting any Borrowers as any Lender through the Administrative
Agent may reasonably request, including at least three (3) Business Days prior
to the Signing Date, all documentation and other information relating to the
Loan Parties required by bank regulatory authorities under applicable
“know-your- customer” and anti-money laundering rules and regulations, including
the Patriot Act and to the extent applicable to any Borrower that constitutes a
“legal entity customer” under 31 C.F.R. §1010.230, a certification regarding
beneficial ownership as required by 31 C.F.R. §1010.230, in each case, as
reasonably requested by any of the Administrative Agent and the Lenders at least
ten (10) Business Days prior to the Signing Date, and a properly completed and
signed IRS Form W-9 for each Loan Party; and (e) The Administrative Agent shall
have received satisfactory evidence of Livent and its Restricted Subsidiaries
compliance with the Flood Insurance Requirements, copies of which have been
provided to the Lenders who have requested such evidence. SECTION 4.02.
Conditions Precedent to Effective Date. Each Lender’s respective Commitments
hereunder shall become effective, on the terms and subject to the other
conditions set forth herein, on the date (the “Effective Date”) that each of the
following conditions is satisfied (or waived in accordance with Section 9.01):
(a) Each of the following documents, which shall be dated the Effective Date and
in form and substance satisfactory to the Administrative Agent: (i) Upon request
of any Lender, the Revolving Loan Notes payable by any Borrower to the order of
each such Lender; (ii) A Joinder Agreement to this Agreement, duly executed and
delivered by each of the Guarantors, pursuant to which each of the Guarantors
guarantee the Secured Obligations, and the Loan Parties shall duly executed and
delivered copies of any other Loan Documents as the Administrative Agent shall
reasonably request; (iii) Certified copies of (A) the charter and by-laws of
each Loan Party, (B) the resolutions of the board of directors (or equivalent
governing body) of each Loan Party authorizing the execution, delivery and
performance of each of the Loan Documents to which it is a party, (C) all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Loan Documents and (D) a long form good
standing certificate (or its equivalent) for each such Loan Party from its
jurisdiction of organization; (iv) A certificate of the secretary or an
assistant secretary (or equivalent officer) of each Loan Party certifying the
names and true signatures of the officers of each Loan Party authorized to sign
this Agreement, the Loan Guaranty and the Notes and the other documents to be
delivered hereunder; 75 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr098.jpg]
(v) A favorable opinion of (A) Morgan, Lewis & Bockius LLP, counsel to the Loan
Parties, and (B) McGuireWoods LLP, local counsel to the Loan Parties, in each
case, in form and substance reasonably accepted to the Administrative Agent and
Lenders and covering such customary matters relating hereto as any Lender,
through the Administrative Agent, may reasonably request; (vi) A certificate of
an officer or any authorized person of Livent to the effect that (A) the
representations and warranties contained in the Loan Documents are correct
(other than any such representations or warranties which, by their terms, refer
to a prior date) and (B) no event has occurred and is continuing which
constitutes a Default; and (vii) A completed Perfection Certificate duly
executed and delivered by each Loan Party, together with all attachments
contemplated thereby; (b) The results of recent customary lien searches, which
shall reveal no Liens on any of the assets of any Loan Party except for Liens
permitted by Section 6.04(b) or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent; (c) The Administrative Agent shall have received (i)
the certificates representing the shares of Stock pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) to the extent required to be delivered pursuant to the Security
Agreement, each promissory note (if any) pledged to the Administrative Agent
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof; (d)
Each document (including any UCC financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein (but only to the extent required therein), prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.04(b), shall be in proper form for filing, registration
or recordation; (e) Evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 6.03(e) of this Agreement and Section 4.10 of the
Security Agreement; (f) Confirmation that the Borrowers have paid all fees
(including amounts then payable under the Fee Letter) required to be paid on or
before the Effective Date and all expenses of the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
for which invoices have been presented at least one (1) Business Day prior to
the Effective Date; (g) The representations and warranties contained in the Loan
Documents (except any representations and warranties relating to the Lithium
IPO) are correct in all material respects (except any representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the Effective Date; 76 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr099.jpg]
(h) Such certificates, documents, agreements and information respecting any
Borrowers as any Lender through the Administrative Agent may reasonably request
at least three (3) Business Days prior to the Effective Date, all documentation
and other information relating to the Loan Parties required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act and to the extent applicable to
any Borrower that constitutes a “legal entity customer” under 31 C.F.R.
§1010.230, a certification regarding beneficial ownership as required by 31
C.F.R. §1010.230, in each case, as reasonably requested by any of the
Administrative Agent and the Lenders at least ten (10) Business Days prior to
the Effective Date, and a properly completed and signed IRS Form W-9 for each
Loan Party; (i) The Arrangers shall have received, to the extent not included as
exhibits in the Disclosure Documents, substantially final drafts of the
Separation Agreements prior to the Effective Date. The FMC Lithium Assets
Contribution shall have been consummated in compliance with applicable Law and
in accordance with the terms of the applicable Separation Agreements, in each
case, except with respect to any changes that would not be materially adverse to
the Lenders without the prior written consent of the Arrangers. None of the
Separation Agreements in effect on the Effective Date shall have been altered,
amended or otherwise modified or supplemented and no condition therein shall
have been waived and no consent shall have been given thereunder, in each case,
in a manner materially adverse to the Lenders without the prior written consent
of the Arrangers; (j) All material governmental and third-party consents or
approvals necessary in connection with this Agreement and the FMC Lithium Assets
Contribution or material to the continuing operations of the Borrowers and their
respective Subsidiaries shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any governmental authority having appropriate
jurisdiction which would restrain or prevent or otherwise impose materially
adverse conditions thereon or the financing thereof, including: (i) final
approval by the board of directors of FMC, (ii) consents to assignments or other
satisfactory evidence of continuity, without material disruption or the
incurring of costs materially in excess of those described in the Disclosure
Documents as in effect on the Effective Date, of material existing operations
and contractual arrangements and commitments of the assets transferred to either
Borrower pursuant to the FMC Lithium Assets Contribution, and (iii) releases of
Liens on the assets transferred to either Borrower pursuant to the FMC Lithium
Assets Contribution attributable to FMC or its lien creditors other than Liens
permitted under this Agreement; and (k) The Lenders shall have received at least
five (5) Business Days before the Effective Date, the financial statements and
other financial information delivered by Livent in connection with the filing of
a registration statement on Form S-1 with the SEC for the Lithium IPO. SECTION
4.03. Conditions Precedent to Each Borrowing and Letter of Credit Issuance. The
obligation of each Lender to make a Loan (other than a Letter of Credit Loan
made by a Lender pursuant to Section 3.02(c)) on the occasion of each Borrowing
(including the initial Borrowing), and the right of the Borrowers to request the
issuance of a Letter of Credit, shall be subject to the further conditions
precedent that: (a) On the date of such Borrowing or issuance of a Letter of
Credit the following statements shall be true (and the acceptance by a Borrower
of the proceeds of such Borrowing or 77 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr100.jpg]
of such Letter of Credit shall constitute a representation and warranty by such
Borrower that on the date of such Borrowing or issuance such statements are
true): (i) The representations and warranties contained in the Loan Documents
are correct in all material respects (except any representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) on and as of the date of such Borrowing or issuance, before and after
giving effect to such Borrowing or issuance and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such Borrowing or issuance, which are true and correct as of such
earlier date; (ii) No event has occurred and is continuing, or would result from
such Borrowing or issuance or from the application of the proceeds therefrom,
which constitutes a Default; and (iii) delivery of a Notice of Borrowing in
accordance with Section 3.01(a) or Letter of Credit Request in accordance with
Section 3.02(b).; (iv) commencing on the First Amendment Effective Date and
ending on the Covenant Conversion Date, the Consolidated Cash Balance on and as
of the date of such Borrowing does not exceed $50,000,000, before and
immediately after giving effect to such Borrowing, to the extent Total
Outstandings will exceed $50,000,000 following such Borrowing; and (v)
commencing on the First Amendment Effective Date and ending on the Covenant
Conversion Date, the Total Outstandings on and as of the date of such Borrowing
does not exceed $325,000,000, before and immediately after giving effect to such
Borrowing. ARTICLE V REPRESENTATIONS AND WARRANTIES Each Loan Party represents
and warrants to the Lenders as follows: SECTION 5.01. Corporate Existence;
Compliance with Law; No Default. Each Borrower and each of their respective
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing (where such concept is legally relevant) under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign corporation and in good standing (where such concept is legally
relevant) under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing
(where such concept is legally relevant) would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, (c) has all requisite power and
authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (f) has all
necessary licenses, permits, consents or approvals from or by, has made all
necessary filings with, and has given all necessary notices to, each 78 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr101.jpg]
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. SECTION 5.02. Corporate Power; Authorization; Enforceable Obligations.
(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby: (i) are within such Loan Party’s corporate, limited
liability company, partnership or other powers; (ii) have been or, at the time
of delivery thereof pursuant to Article IV (Conditions) will have been, duly
authorized by all necessary action, including the consent of shareholders,
partners and members where required; (iii) do not and will not (A) contravene
such Loan Party’s or any other Restricted Subsidiaries’ respective Constituent
Documents, (B) violate any other Requirement of Law applicable to such Loan
Party or any other Restricted Subsidiary (including the Margin Regulations), or
any order or decree of any Governmental Authority or arbitrator applicable to
such Loan Party or any other Restricted Subsidiary, (C) conflict with or result
in the breach of, or constitute a default under, or result in or permit the
termination or acceleration of, any Contractual Obligation of such Loan Party or
any other Restricted Subsidiary, or (D) result in the creation or imposition of
any Lien upon any property of such Loan Party or any other Restricted
Subsidiary; (iv) do not require the consent of, authorization by, approval of,
notice to, permit from or filing or registration with, any Governmental
Authority or any other Person, other than those listed on Schedule 5.02
(Consents) and that have been or will be, prior to the Effective Date, obtained
or made, copies of which have been or will be delivered to the Administrative
Agent pursuant to Sections 4.02(a)(iii)(C) and Section 4.02(j), and each of
which on the Effective Date will be in full force and effect. (b) This Agreement
has been, and each of the other Loan Documents will have been upon delivery
thereof pursuant to the terms of this Agreement, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and the other Loan Documents
will be, when delivered hereunder, the legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms. SECTION 5.03. Financial Statements. The annual combined
financial statements included in the Disclosure Documents fairly present the
combined financial condition of Livent and its Subsidiaries as at such dates and
the combined results of the operations of Livent and its Subsidiaries for the
period ended on such date, all in conformity with GAAP. SECTION 5.04. Material
Adverse Change. Since December 31, 2017, there has been no Material Adverse
Change and there have been no events or developments that, in the aggregate,
have had a Material Adverse Effect. 79 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr102.jpg]
SECTION 5.05. Litigation. There are no pending or, to the knowledge of each
Borrower and its respective Restricted Subsidiaries, threatened actions,
investigations or proceedings affecting any Borrower and its respective
Restricted Subsidiaries before any court, Governmental Authority or arbitrator
other than those that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The performance of any action by any Borrower
and its respective Restricted Subsidiaries required or contemplated by any Loan
Document is not restrained or enjoined (either temporarily, preliminarily or
permanently). SECTION 5.06. Taxes. Each Borrower and its respective Restricted
Subsidiaries have filed, have caused to be filed or have been included in all
tax returns (federal, state, local and foreign) required to be filed, all such
tax returns are true and correct in all material respects and have paid (or have
accrued any taxes shown that are not due with the filing of such returns) all
taxes shown thereon to be due, together with applicable interest and penalties,
except in any case where the failure to file any such return or pay any such tax
is not in any respect material to any Borrower or any Borrower and its
respective Restricted Subsidiaries taken as a whole. SECTION 5.07. Full
Disclosure. The information prepared or furnished by or on behalf of each
Borrower and its respective Restricted Subsidiaries in connection with this
Agreement or the consummation of the transactions contemplated hereunder and the
Separation Transactions taken as a whole, including the information contained in
the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein in light of the time and circumstances under which they were
made, not misleading. SECTION 5.08. Margin Regulations and Investment Company
Act. None of the Borrowers nor any of their respective Restricted Subsidiary (a)
are engaged in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System and (b) is an “investment company” or an “affiliated Person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No proceeds of any Loan
hereunder will be used by the Borrowers or any of their respective Restricted
Subsidiaries for any purpose that violates the Margin Regulations. SECTION 5.09.
ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that, when taken individually or together with all such
other ERISA Events, has resulted or would reasonably be expected to result in a
Material Adverse Effect. (b) None of the Loan Parties or other Restricted
Subsidiary nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that it has incurred any Withdrawal Liability, and none of
the Loan Parties or other Restricted Subsidiary nor any of their respective
ERISA Affiliates, to the best of each Loan Party’s or other Restricted
Subsidiary’s knowledge and belief, is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan, in each case other than any
Withdrawal Liability that would not have a Material Adverse Effect. (c) None of
the Loan Parties or other Restricted Subsidiary nor any of their respective
ERISA Affiliates has been notified by the sponsor of a Multiemployer Plan that
such 80 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr103.jpg]
Multiemployer Plan is insolvent or in endangered or critical status within the
meaning of Title IV of ERISA, or has been terminated, within the meaning of
Title IV of ERISA, except where such event would not reasonably be expected to
have a Material Adverse Effect. (d) Subject to the accuracy of Sections
8.08(a)(i) through (iii), no Loan Party is or will be using “plan assets”
(within the meaning of the Plan Asset Regulations). SECTION 5.10. Environmental
Matters. Except as disclosed in the Disclosure Documents: (a) The operations of
each Borrower and each of their Restricted Subsidiaries have been and are in
compliance with all Environmental Laws, including obtaining and complying with
all required Permits required under or by Environmental Laws (collectively,
“Environmental Permits”), other than non-compliances that, individually or in
the aggregate, would not reasonably be expected to result in the Borrowers or
their respective Restricted Subsidiaries incurring material Environmental
Liabilities and Costs. (b) None of the Borrowers nor any of their respective
Restricted Subsidiaries or any real property currently or, to the knowledge of
each Borrower, previously owned, operated or leased by or for such Borrower or
any of its Restricted Subsidiaries is subject to any pending or, to the
knowledge of such Borrower, threatened, claim, order, agreement, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws, including
any Remedial Action, other than those that, individually or in the aggregate,
would not reasonably be expected to result in the Borrowers or their Restricted
Subsidiaries incurring material Environmental Liabilities and Costs. (c) None of
the real property owned or operated by any Borrower or any of its respective
Restricted Subsidiaries that is a Domestic Subsidiary is a treatment, storage or
disposal facility requiring an Environmental Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder. (d) There are no facts, circumstances or conditions arising out of
or relating to the operations or ownership of any Borrower or of real property
owned, operated or leased by any Borrower or any of its respective Material
Domestic Subsidiaries that are not specifically included in the financial
information furnished to the Lenders other than those that, individually or in
the aggregate, would not reasonably be expected to result in the Borrowers or
their respective Restricted Subsidiaries incurring material Environmental
Liabilities and Costs. (e) As of the date hereof, no Environmental Lien has
attached to any property of any Borrower or any of its respective Material
Domestic Subsidiaries and, to the knowledge of each Borrower, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Environmental Lien attaching to any such property. SECTION 5.11.
Ownership of Properties; Liens. (a) Each Borrower and its Restricted
Subsidiaries has good title to, a valid leasehold interest in, or other valid
legal rights to use, all of the real and personal property used in the ordinary
course of its business, and none of such property is subject to any Lien (other
than as 81 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr104.jpg]
permitted by Section 6.04(b)), except to the extent that the absence of such
title, leasehold interest or legal right, in the aggregate, would reasonably be
expected to have a Material Adverse Effect. (b) Each Borrower and its respective
Restricted Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by each Borrower and its respective Restricted Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. SECTION 5.12. Insurance. Each
Borrower maintains for itself and for each of its Restricted Subsidiaries,
insurance with responsible and reputable insurance companies or associations in
such amounts (subject to customary retentions and deductibles) and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Borrower or
such Restricted Subsidiary operates. SECTION 5.13. Corporate Structure. Schedule
5.13 sets forth, as of the date hereof, (a) all equity ownership of Livent as of
the Signing Date, (b) a correct and complete list of the name and relationship
to each Borrower and such Borrower’s Subsidiaries, (c) the type of entity and
jurisdiction of organization of each Borrower and each of their respective
Subsidiaries, and (d) which of each Borrower’s Subsidiaries are Material
Domestic Subsidiaries. As of the date hereof, there are no Unrestricted
Subsidiaries. All of the issued and outstanding Stock owned by any Loan Party
has been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and is fully paid and non
assessable. SECTION 5.14. Labor Matters. Except as individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Borrower or any of
its respective Restricted Subsidiaries pending or, to the knowledge of any
Borrower or any of its Restricted Subsidiaries, threatened and (b) hours worked
by and payment made to employees of any Borrower or any of its respective
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other Requirements of Law dealing with such matters. SECTION 5.15.
Solvency. As of the Effective Date, (a) the fair value of the assets of each
Borrower and its respective Restricted Subsidiaries, at a fair valuation,
exceeds its debts and liabilities, subordinated, contingent or otherwise; (b)
the present fair saleable value of the property of each Borrower and its
respective Restricted Subsidiaries is greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Borrower and its respective Restricted
Subsidiaries will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Borrower nor any of its respective Restricted Subsidiaries
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date. SECTION 5.16. Status of Loan as Senior Indebtedness.
The Obligations under this Agreement constitute “senior debt,” “senior
indebtedness,” “guarantor senior debt,” “senior secured financing” and
“designated senior indebtedness” (or any comparable term) under the 82 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr105.jpg]
documentation for all Indebtedness that is subordinated in right of payment to
the Obligations (if applicable). SECTION 5.17. No Default or Event of Default.
No Default or Event of Default has occurred and is continuing under this
Agreement or Loan Documents. SECTION 5.18. Sanctions. Each of the Borrowers and
their respective Restricted Subsidiaries are in compliance with applicable
Sanctions. None of the Borrowers, their respective Subsidiaries or any of their
respective directors, officers, employees, agents, brokers or affiliates, or
other Persons acting for or on behalf of a Borrower or any Restricted Subsidiary
of a Borrower is a Sanctioned Person. The Letters of Credit or the proceeds of
any Loan, directly or indirectly, will not be used and have not been used, (a)
to fund any operations in or with, finance any investments or activities in or
with, or make any payments to, a Sanctioned Person or a Sanctioned Country or
(b) in any other manner that would result in a violation by any Person of any
Sanctions. SECTION 5.19. Anti-Corruption Laws; Anti-Money Laundering Laws; USA
PATRIOT Act. (a) Each of the Borrowers and its respective Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees, brokers and agents with Anti- Corruption Laws and
Anti-Money Laundering Laws and applicable Sanctions, and the Borrowers, their
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrowers, their and their respective Subsidiaries’ respective directors,
brokers and agents, are in compliance with Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects. No part of any Letter of Credit,
Borrowing, the use of proceeds therefrom or any other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or Anti-Money Laundering
Laws. (b) To the extent applicable, each Borrower and its respective
Subsidiaries is in compliance, in all material respects, with the Patriot Act.
SECTION 5.20. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Lenders,
and, upon filing a UCC financing statement in each of the Loan Parties’
applicable jurisdiction of organization such Liens, will constitute perfected
and continuing Liens on the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Customary Permitted Liens or other Liens permitted by Section 6.04(b), to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement, and (b) Liens
perfected only by possession (including possession of any certificate of title),
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral. SECTION 5.21. Not an EEAAffected Financial
Institution. No Loan Party is an EEAAffected Financial Institution. 83 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr106.jpg]
SECTION 5.22. Material Agreements. Schedule 5.22 sets forth, as of the Signing
Date, a complete and accurate list of all Material Contracts of the Borrowers
and each of their respective Restricted Subsidiaries, showing the parties and
subject matter thereof and amendments and modifications thereto. Each such
Material Contract (a) is in full force and effect and is binding upon and
enforceable against each Borrower and Restricted Subsidiary party thereto and,
to the knowledge of such Borrower or Restricted Subsidiary, all other parties
thereto in accordance with its terms, (b) has not been otherwise amended or
modified, and (c) both before and after giving effect to the transactions
contemplated in the Loan Documents (including any grant of security over such
Material Contract to the extent constituting Collateral), is not in default or
subject to early termination or cancellation, in each case due to the action of
any Borrower or any of its respective Restricted Subsidiaries, provided, that
this Section 5.22 shall only apply to the Separation Agreements to the extent
the Separation Agreements are (i) executed and delivered by the applicable
parties thereto and (ii) not terminated in accordance with the applicable terms
thereunder and such termination shall be consistent with the Disclosure
Documents, in each case, prior to the time of the making of any representation
or warranty pursuant to any Loan Document. SECTION 5.23. Separation
Transactions. The Separation Transactions have been duly authorized by and are,
or will be, enforceable against FMC, the Borrowers and each of their respective
Restricted Subsidiaries, and the Separation Transactions do not, or will not,
require any consent or authorization that has not already been obtained, does
not, or will not, violate any Requirement of Law, and does not, or will not,
result in a default under any agreement of the Borrowers or their Restricted
Subsidiaries (except to the extent that a Material Adverse Effect would not
reasonably be expected to result therefrom), does not, or will not, result in
the creation/imposition of any Lien on the assets of the Borrowers and their
respective Restricted Subsidiaries and will not violate any of the
organizational documents of FMC, the Borrowers or their respective Restricted
Subsidiaries. ARTICLE VI COVENANTS OF THE COMPANY SECTION 6.01. Financial
Covenants. So long as any obligations under this Agreement or any Note shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender shall
have any Commitment hereunder, the Borrowers agree with the Administrative Agent
to each of the following, unless the Required Lenders shall otherwise consent in
writing: (a) Maximum Total Leverage Ratio. Commencing on June 30, 2020 and
ending on the last day of each Fiscal Quarter prior to the Covenant Conversion
Date, Livent shall maintain on the last day of each such Fiscal Quarter a Total
Leverage Ratio of not more than a ratio of 6.00 to 1.00. (b) (a) Maximum
NetFirst Lien Leverage Ratio. On the Covenant Conversion Date and on the last
day of each Fiscal Quarter following the Covenant Conversion Date, Livent shall
maintain on the last day of each such Fiscal Quarter a First Lien Leverage Ratio
of not more than a ratio of 3.50 to 1.00. 84 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr107.jpg]
(c) (b) Minimum Interest Coverage Ratio. Livent shall maintain an Interest
Coverage Ratio, as determined as of the last day of each Fiscal Quarter, for the
four Fiscal Quarters ending on such day, of at least a minimum ratio of 3.50 to
1.00. SECTION 6.02. Reporting Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, each Loan Party
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing: (a) Financial Statements.
Livent shall furnish to the Administrative Agent (with sufficient copies for
each of the Lenders or in electronic, readable and duplicable form) each of the
following: (i) Quarterly Reports. Within forty-five (45) days after the end of
each Fiscal Quarter of each Fiscal Year, other than the fourth Fiscal Quarter of
such Fiscal Year, financial information regarding Livent and its Subsidiaries
consisting of Consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flows for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter
(provided, that if Livent has designated one or more of its Subsidiaries as an
Unrestricted Subsidiary, Livent shall include reasonably detailed reconciliation
statements with respect to Livent and its Restricted Subsidiaries), setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a responsible officer of Livent as fairly
presenting the Consolidated financial position of Livent and its Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments). (ii) Annual Reports. Within
ninety (90) days after the end of each Fiscal Year, audited financial
information regarding Livent and its Subsidiaries consisting of Consolidated
balance sheets of Livent and its Subsidiaries as of the end of such year and
related statements of income, changes in stockholders’ equity and cash flows of
Livent and its Subsidiaries for such Fiscal Year (provided, that if Livent has
designated one or more of its Subsidiaries as an Unrestricted Subsidiary, Livent
shall include reasonably detailed reconciliation statements with respect to
Livent and its Restricted Subsidiaries), all prepared in conformity with GAAP
and certified without a “going concern” or like qualification or exception and
without any qualification as to the scope of the audit by Livent’s Accountants,
together with the report of such accounting firm stating that (A) such financial
statements fairly present the Consolidated financial position of Livent and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which Livent’s Accountants
shall concur and that shall have been disclosed in the notes to the financial
statements) and (B) the examination by Livent’s Accountants in connection with
such Consolidated financial statements has been made in accordance with
generally accepted auditing standards. (iii) Compliance Certificate. Together
with each delivery of any financial statement pursuant to clause (i) or (ii)
above, a certificate of a responsible officer of Livent in substantially the
form attached hereto as Exhibit G (or such other form approved by the
Administrative Agent) (each, a “Compliance Certificate”) (A) showing in
reasonable detail the calculations used in determining the(x) prior to the
Covenant 85 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr108.jpg]
Conversion Date, the Total Leverage Ratio and (y) on and after the Covenant
Conversion Date, the First Lien Leverage Ratio, and demonstrating compliance
with each of the financial covenants contained in Section 6.01 that is tested on
a quarterly basis, and (B) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that Livent
proposes to take with respect thereto. (iv) Budget. Within ninety (90) days
after the start of each Fiscal Year, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement and funds flow
statement) of Livent and its Subsidiaries for each month of such fiscal year in
form reasonably satisfactory to the Administrative Agent. (b) Default Notices.
(i) As soon as practicable, and in any event within five (5) Business Days after
a responsible officer of any Borrower has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, Livent shall give the Administrative Agent notice specifying the
nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day; and (ii) As soon as
practicable, and in any event within five (5) Business Days after a responsible
officer of any Borrower or any of its respective Restricted Subsidiaries has
actual knowledge of the existence of any default under any Indebtedness of any
Borrower or any of its respective Restricted Subsidiaries which is outstanding
in a principal amount of at least $25 million in the aggregate, the Borrowers
shall give the Administrative Agent notice specifying the nature of such
default, including the anticipated effect thereof, which notice, if given by
telephone, shall be promptly confirmed in writing on the next Business Day. (c)
Litigation. Promptly after the commencement thereof, the Borrowers shall give
the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting any Borrower or any of such Borrower’s Restricted
Subsidiaries that (i) seeks injunctive or similar relief that, if granted, would
reasonably be expected to have a Material Adverse Effect or (ii) in the
reasonable judgment of such Borrower or such MaterialRestricted Subsidiary,
exposes such Borrower or such MaterialRestricted Subsidiary to liability that,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect. (d) SEC Filings; Press Releases. Promptly after the sending or filing
thereof, each Borrower shall send the Administrative Agent copies, electronic or
otherwise, of (i) all reports that such Borrower sends to its security holders
generally, (ii) all reports and registration statements that such Borrower or
any of its Restricted Subsidiaries files with the SEC or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.,
(iii) all financial (including any updates to the annual combined financial
statements contained in the Disclosure Documents as in effect on the Effective
Date) and other material press releases and (iv) all other statements concerning
material changes or developments in the business of any 86 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr109.jpg]
Borrower or any of its Restricted Subsidiaries made available by any Borrower or
any of its Restricted Subsidiaries to the public or any other creditor. (e)
ERISA Matters. Each Borrower shall furnish the Administrative Agent (with
sufficient copies for each of the Lenders or in electronic, readable and
duplicable form) each of the following: (i) promptly and in any event within
thirty (30) days after such Borrower or any ERISA Affiliate knows or should
reasonably know that any ERISA Event with respect to such Borrower has occurred,
a statement of a principal financial officer of such Borrower describing such
ERISA Event and the action, if any, which such Borrower or such ERISA Affiliate
proposes to take with respect thereto; (ii) promptly and in any event within ten
(10) Business Days after receipt thereof by such Borrower or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan where
such action would have a Material Adverse Effect; (iii) promptly and in any
event within twenty (20) Business Days after receipt thereof by such Borrower or
any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy of each
notice received by such Borrower or any ERISA Affiliate (A) that it has incurred
a Withdrawal Liability to a Multiemployer Plan, (B) of being insolvent or in
endangered or critical status or termination, within the meaning of Title IV of
ERISA, of any Multiemployer Plan or (C) the amount of liability incurred, or
which may be incurred, by such Borrower or any ERISA Affiliate in connection
with any event described in clause (A) or (B) above. (f) Perfection Certificate.
Concurrently with the delivery of a Compliance Certificate, a Perfection
Certificate Supplement (or a certificate confirming that there has been no
change in information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement), signed by each Borrower and in a form
reasonably satisfactory to the Administrative Agent. (g) Other Information. Each
Borrower shall provide the Administrative Agent and each requesting Lender with
such other information respecting the business, properties, condition, financial
or otherwise, or operations of such Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request. (h) Deemed
Delivery. Information required to be delivered pursuant to Section 6.02(a) or
(d) above shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on DebtDomain or a similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the SEC at http://www.sec.gov or on Livent’s website at
www.livent.com. SECTION 6.03. Affirmative Covenants. So long as any obligations
under this Agreement or any Note shall remain unpaid, any Letter of Credit shall
be outstanding or any Lender shall have any Commitment hereunder, each Loan
Party agrees with the Administrative Agent to each of the following (for the
avoidance of doubt, nothing contained in this Section 6.03 87 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr110.jpg]
shall impair or prevent the consummation of the Separation Transactions), unless
the Required Lenders shall otherwise consent in writing: (a) Preservation of
Corporate Existence, Etc. Each Borrower shall, and shall cause each of its
Restricted Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory), franchises and Permits, except as permitted by Section
6.04(c). (b) Compliance with Laws, Etc. Each Borrower shall, and shall cause
each of its Restricted Subsidiaries to, comply with all applicable Requirements
of Law, Contractual Obligations and Permits, including ERISA, except where the
failure so to comply would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. (c) Conduct of Business. Each Borrower shall, and
shall cause each of its Restricted Subsidiaries to, (i) conduct its business in
the ordinary course consistent with past practice and (ii) use its reasonable
efforts, in the ordinary course and consistent with past practice, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with such Borrower or any of its
Restricted Subsidiaries, except in each case where the failure to comply with
the covenants in each of clauses (i) and (ii) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (d) Payment of Taxes,
Etc. Each Borrower shall, and shall cause each of its Restricted Subsidiaries
to, pay and discharge before the same shall become delinquent, all U.S. federal
taxes and all other material and lawful governmental claims, taxes, assessments,
charges and levies, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of the such
Borrower or the appropriate Restricted Subsidiary in conformity with GAAP or
locally applicable accounting principles. (e) Maintenance of Insurance. (i) Each
Borrower shall maintain for itself, and cause to be maintained for each of its
Restricted Subsidiaries, insurance with responsible and reputable insurance
companies or associations in such amounts (subject to customary retentions and
deductibles) and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which such Borrower or such Restricted Subsidiary operates. (ii) Each Borrower
will furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding. (iii) Each such policy of
insurance maintained by any Loan Party shall (A) name the Administrative Agent
on behalf of the Lenders as an additional insured thereunder as its interests
may appear and (B) in the case of each casualty insurance policy (including any
business interruption insurance policy), contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Lenders as the
loss payee thereunder and provides for at least 30 days’ prior written notice to
the 88 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr111.jpg]
Administrative Agent of any modification or cancellation of such policy (or 10
days’ prior written notice in the case of the failure to pay any premiums
thereunder). (iv) Each Borrower shall, if at any time the area in which any
Material Real Property is located is designated (A) a Special Flood Hazard Area,
obtain Flood Insurance in an amount required by any applicable Requirement of
Law, or (B) a “Zone 1” area, obtain earthquake insurance in such total amount as
customary for similarly situated Persons engaged in the same or similar
businesses as Livent and its Restricted Subsidiaries. (f) Access. Each Borrower
shall from time to time permit the Administrative Agent and the Lenders, or any
agents or representatives thereof, within two (2) Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (i) examine and make copies of and
abstracts from the records and books of account of each Borrower and each of its
Restricted Subsidiaries, (ii) visit the properties of each Borrower and each of
their Restricted Subsidiaries, (iii) discuss the affairs, finances and accounts
of each Borrower and each of their Restricted Subsidiaries with any of their
respective officers or directors and (iv) communicate directly with any of its
certified public accountants (including Livent’s Accountants). Each Borrower
shall authorize its certified public accountants (including Livent’s
Accountants) to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests from each Borrower and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of each Borrower or any of its Restricted
Subsidiaries; provided, that any such disclosures shall be considered
Confidential Information governed by Section 9.11 hereof. (g) Keeping of Books.
Each Borrower shall, and shall cause each of its Restricted Subsidiaries to,
keep proper books of record and account, in which full and correct entries shall
be made in conformity with GAAP of all financial transactions and the assets and
business of such Borrower and such Material Subsidiary. (h) Maintenance of
Properties, Etc. Each Borrower shall, and shall cause each of its Restricted
Subsidiaries to, maintain and preserve (i) in good working order and condition
all of its properties necessary in the conduct of its business, (ii) all rights,
permits, licenses, approvals and privileges (including all Permits) used or
useful or necessary in the conduct of its business and (iii) all intellectual
property rights used in or otherwise related to the business of the Borrowers
and their respective Restricted Subsidiaries, except where failure to so
maintain and preserve the items set forth in clauses (i), (ii) and (iii) above
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. (i) Application of Proceeds. The entire amount of the Letters of Credit
or the proceeds of the Loans shall be used by each Borrower for general
corporate purposes (including capital expenditures and Permitted Acquisitions)
or for the purposes of making any payments described pursuant to the terms of
the Plan of Reorganization. (j) Environmental. Each Borrower shall, and shall
cause all of its Restricted Subsidiaries to, comply in all material respects
with Environmental Laws and, without limiting the foregoing, each Borrower
shall, at its sole cost and expense, upon receipt of any notification or
otherwise obtaining knowledge of any Release or other event (including
noncompliance with Environmental Law) that has any reasonable likelihood of any
Borrower and any Restricted 89 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr112.jpg]
Subsidiary incurring material Environmental Liabilities and Costs, (i) conduct
or pay for consultants to conduct, such tests or assessments of environmental
conditions at such operations or properties as the applicable Borrower deems
appropriate under the circumstances and (ii) take such Remedial Action and
undertake such investigation or other action as required by Environmental Laws
or as any Governmental Authority requires or as is appropriate and consistent
with good business practice to address the Release or event and otherwise ensure
compliance with Environmental Laws and (iii) promptly notify the Administrative
Agent of such Release or other event. Without limiting the foregoing, if an
Event of Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exist violations of Environmental Laws by
any Borrower or any of its respective Restricted Subsidiaries or that there
exist any material Environmental Liabilities and Costs, then each Borrower
shall, and shall cause all of its Restricted Subsidiaries to, promptly upon
receipt of request from the Administrative Agent, cause the performance of, and
allow the Administrative Agent, each Lender and its Related Parties access to
such real property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent and
the Lenders may from time to time reasonably request, the cost of which shall be
the sole responsibility of the Borrowers (on a joint and several basis). Such
audits, assessments and reports, to the extent not conducted by the
Administrative Agent, the Lenders or any of their respective Related Parties,
shall be conducted and prepared by reputable environmental consulting firms
reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent. (k) Designation as
Senior Debt. Each Borrower shall, and shall cause all of its Restricted
Subsidiaries to ensure that the Obligations under this Agreement are and at all
times remain “senior debt,” “senior indebtedness,” “guarantor senior debt,”
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) under the documentation for all Indebtedness that is
subordinated in right of payment to the Obligations (if applicable). (l)
Sanctions, etc. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Borrower, its respective
Restricted Subsidiaries and its and their respective directors, officers,
employees, brokers, agents and any other Persons acting for or on behalf of a
Borrower or any Restricted Subsidiary thereof with Anti-Corruption Laws,
Anti-Money Laundering Laws, applicable Sanctions. (m) Additional Collateral;
Further Assurances. (i) Subject to applicable law, each Borrower shall cause
each of its wholly- owned Material Domestic Subsidiaries formed or acquired on
or after the date of this Agreement in accordance with the terms of this
Agreement to become a Guarantor (provided, that any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary that is a wholly-owned Material Domestic
Subsidiary becoming a Restricted Subsidiary shall be deemed to be an acquisition
for the purposes of this Agreement), within thirty (30) days (or such later date
as the Administrative Agent may agree) after the date of such formation or
acquisition, by executing the joinder agreement set forth as Exhibit E hereto
(the “Joinder Agreement”). Upon execution and delivery thereof, each such Person
shall automatically become a Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents. 90 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr113.jpg]
(ii) Subject to applicable law, each Borrower and other Loan Party shall cause
each of its wholly-owned Material Domestic Subsidiaries formed or acquired after
the date of this Agreement in accordance with the terms of this Agreement
(provided, that any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary that is a wholly- owned Material Domestic Subsidiary becoming a
Restricted Subsidiary shall be deemed to be an acquisition for the purposes of
this Agreement) and each Subsidiary who hereafter becomes a Material Domestic
Subsidiary, in each case, (A) within thirty (30) days (or such later date as the
Administrative Agent may agree) after the date of such formation or acquisition
(or after the date on which such Subsidiary becomes a Material Domestic
Subsidiary, as applicable) to execute a joinder to the Security Agreement,
pursuant to which such Material Domestic Subsidiary shall grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral, and
(B) within sixty (60) days (or such later date as the Administrative Agent may
agree) after the date of such formation or acquisition (or after the date on
which such Subsidiary becomes a Material Domestic Subsidiary, as applicable) to
execute a Mortgage, pursuant to which such Material Domestic Subsidiary shall
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, in any property of such Loan Party which constitutes
Material Real Property and satisfy all Mortgage Requirements in connection
therewith. (iii) Subject to the foregoing clauses (i) and (ii), each Loan Party
will cause (A) 100% of the issued and outstanding Stock of each of its Domestic
Subsidiaries and (B) 65% of the issued and outstanding Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Excluded Subsidiary (including any Subsidiary who
becomes an Excluded Subsidiary after the Effective Date) directly owned by any
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request. (iv) Without limiting the foregoing, each Loan Party will,
and will cause each Subsidiary to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.02, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and, to the extent required by the
Security Agreement, to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all at the expense of the
Loan Parties. (n) Designation of Subsidiaries. Livent may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided, that each such designation
satisfies the applicable requirements set forth in the definition of
“Unrestricted Subsidiary”. 91 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr114.jpg]
(o) Post-Closing Deliverables. As promptly as practicable, and in any event
within the time periods after the Effective Date specified in Schedule 6.03(o)
(or such later date as the Administrative Agent reasonably agrees to in
writing), Livent shall deliver, or cause to be delivered, the documents or take
the actions specified on Schedule 6.03(o). (p) Separation Transactions and
Separation Agreements. Each of the Borrowers agrees (i)(A) to enter into each of
the Separation Agreements on or prior to the Lithium IPO and (B) to provide to
the Arrangers (1) executed copies of each Separation Agreement and (2) any
amendments, modifications, supplements or other changes to each of the
Separation Agreements, in the case of clauses (i)(B)(1) and (i)(B)(2), promptly
following the execution and delivery thereof (or notice of the filing of such
Separation Agreements as exhibits to the Disclosure Documents or any amendments,
modifications or supplements with the SEC) and (ii) that such Separation
Agreements, amendments, modifications or supplement shall not contain any terms
or provisions that are materially more adverse to the interests of the Lenders
than the draft Separation Agreements provided to counsel to the Administrative
Agent on or before September 13, 2018. Each Separation Transaction shall be
consummated in a manner and on the term and conditions, consistent in all
material respects with the description thereof in the Disclosure Documents,
other than with respect to changes that are not materially adverse to the
Lenders or are otherwise approved in writing by the Arrangers. SECTION 6.04.
Negative Covenants. So long as any obligations under this Agreement or any Note
shall remain unpaid, any Letter of Credit shall be outstanding or any Lender
shall have any Commitment hereunder, the Loan Parties agree with the
Administrative Agent to each of the following (provided, that, to the extent not
completed prior to the Signing Date or the Effective Date, as applicable,
nothing contained in this Section 6.04 shall impair or prevent the consummation
of the Separation Transactions) unless the Required Lenders shall otherwise
consent in writing: (a) Indebtedness. No Borrower shall, nor shall it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except for the following: (i) the Secured Obligations including additional
Indebtedness incurred hereunder in accordance with the provision of Section
2.04; (ii) Indebtedness existing on the date hereof and set forth in Schedule
6.04(a)(ii); (iii) Indebtedness of any Borrower to any Restricted Subsidiary and
of any Restricted Subsidiary to any Borrower or any other Restricted Subsidiary;
provided, that (A) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to any Borrower or to any Restricted Subsidiary that is a Loan Party shall
be subject to Section 6.04(d) and (B) Indebtedness of any Borrower to any
Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that is a
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent; (iv) Guarantees by any Borrower of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of any
Borrower or any other Restricted Subsidiary; provided, that (A) the Indebtedness
so Guaranteed is permitted by this Section 6.04(a), (B) Guarantees by any
Borrower or any of its 92 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr115.jpg]
respective Restricted Subsidiaries that is a Loan Party of Indebtedness of any
Restricted Subsidiary that is not a Loan Party shall be subject to Section
6.04(d) and (C) Guarantees permitted under this clause (iv) shall be
subordinated to the Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations; (v) Indebtedness of any Borrower
or any of its respective Restricted Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including equipment and whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition (including by way of any Permitted
Acquisition) of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (vi) hereof; provided, that, (A) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (B) after
giving effect to Indebtedness permitted by this clause (v) (including any
refinancing thereof permitted by clause (vi)), Livent shall be in pro forma
compliance with (i) prior to the Covenant Conversion Date, Section 6.01;(a) and
(ii) on and following the Covenant Conversion Date, Section 6.01(b). (vi)
Indebtedness which represents an extension, refinancing, or renewal of any of
the Indebtedness described in clauses (ii) and (v) hereof; provided, that, (A)
the aggregate principal amount of such Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced plus the amount of any
interest, premiums or penalties required to be paid, plus fees and expenses
associated therewith, (B) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (C) no Loan Party that is not
originally obligated (or required to become obligated) with respect to repayment
of such Indebtedness is required to become obligated with respect thereto, (D)
such extension, refinancing or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (E) the terms of any such extension, refinancing, or renewal are not
materially less favorable to the obligor thereunder than the original terms of
such Indebtedness, taken as a whole, and (F) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness; (vii)
Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business; (viii)
Indebtedness of any Borrower or any of its respective Restricted Subsidiaries in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business; 93 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr116.jpg]
(ix) Indebtedness or Guarantees of any Borrower or any of its respective
Restricted Subsidiaries in connection with any Hedging Contract, in each case
entered into in the ordinary course of business; (x) Indebtedness arising from
customary agreements providing for indemnification, adjustment of purchase
price, earnout, deferred purchase price or similar obligations in connection
with acquisitions or dispositions of any business or assets by or of any
Borrower or any of its respective Restricted Subsidiaries permitted hereunder;
(xi) Judgments entered against any Borrower or any of its respective Restricted
Subsidiaries to the extent not constituting an Event of Default; (xii)
Indebtedness or Guarantees incurred in the ordinary course of business in
connection with cash pooling, netting and cash management arrangements
consisting of overdrafts or similar arrangements; (xiii) Indebtedness of a
Person or Indebtedness attaching to assets of a Person that, in either case,
becomes a Restricted Subsidiary (other than any Mine OpCo Group Member) or
Indebtedness attaching to assets that are acquired by any Borrower or any of its
respective Restricted Subsidiaries, (other than any Mine OpCo Group Member), in
each case as the result of a Permitted Acquisition; provided, that (A) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (B) immediately after giving effect thereto, Livent
shall be in pro forma compliance with the Leverage Ratio no greater than the
Leverage Ratio as of the Effective Date(a) prior to the Covenant Conversion
Date, Section 6.01(a) and (b) on and following the Covenant Conversion Date,
Section 6.01(b); (xiv) Indebtedness of any Borrower or any of its respective
Restricted Subsidiaries in connection with a Permitted Factoring or Receivables
Transaction; (xv) Indebtedness incurred under any credit card facility in an
aggregate amount not exceeding $5 million at any time outstanding plus any
accrued and unpaid interest thereon; (xvi) Indebtedness of Restricted
Subsidiaries (other than any Mine OpCo Group Member) that are not Domestic
Subsidiaries provided that the aggregate principal amount of such Indebtedness
shall not exceed $25 million outstanding at any time; (xvii) Indebtedness of any
Borrower or any of its respective Restricted Subsidiaries incurred in the
ordinary course of business under guarantees of Indebtedness of suppliers,
licensees, franchisees or customers provided that the aggregate principal amount
of such Indebtedness shall not exceed $10 million outstanding at any time; and
(xviii) other Indebtedness in an aggregate principal amount not exceeding $50
million at any time outstanding. (xviii) other Indebtedness of Restricted
Subsidiaries (other than any Mine OpCo Group Member) in an aggregate principal
amount (i) not to exceed $25 million at any 94 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr117.jpg]
time outstanding prior to the Covenant Conversion Date, and (ii) not to exceed
$50 million at any time outstanding on and following the Covenant Conversion
Date; and (xix) other unsecured Indebtedness of Restricted Subsidiaries (other
than any Mine OpCo Group Member) in an aggregate principal amount not exceeding
$350 million at any time outstanding; provided, however, (i) any such
Indebtedness shall not be incurred by any Person other than a Loan Party, (ii)
if such Indebtedness is Guaranteed, it shall not be Guaranteed by any Person
other than a Loan Party and (iii) any such Indebtedness shall not mature or
require any scheduled amortization or scheduled payments of principal and shall
not be subject to any mandatory redemption, repurchase, repayment or sinking
fund obligation (other than customary offers to repurchase in connection with
any change of control, Disposition or casualty event), in each case, prior to
the date that is 91 days after the Final Maturity Date. (b) Liens, Etc. No
Borrower shall, nor shall it permit any Restricted Subsidiary to, create or
suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Restricted Subsidiaries to assign, any right to receive
income, except for the following: (i) Liens created pursuant to any Loan
Document (including, for the avoidance of doubt, any Cash Collateral granted
with respect thereto); (ii) Customary Permitted Liens; (iii) any Lien on any
property or asset of the Borrowers or any of their respective Restricted
Subsidiaries existing on the date hereof and set forth in Schedule 6.04(b)(iii);
provided, that (A) such Lien shall not apply to any other property or asset of
the Borrowers or their respective Restricted Subsidiaries and (B) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; (iv) any Lien existing on any property or
asset prior to the acquisition thereof (including by way of any Permitted
Acquisition) by the Borrowers or any of their respective Restricted Subsidiaries
or existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided, that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (B) such Lien shall not apply to
any other property or assets of Livent or any Restricted Subsidiary thereof and
(C) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (v) Liens on fixed or capital
assets acquired, constructed or improved by a Borrower or any Restricted
Subsidiary; provided, that (A) such security interests secure Indebtedness
permitted by clause (v) of Section 6.04(a), (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(C) the Indebtedness secured thereby does not exceed 110% of the cost of
acquiring, constructing 95 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr118.jpg]
or improving such fixed or capital assets and (D) such security interests shall
not apply to any other property or assets of the Borrowers or their respective
Restricted Subsidiaries; (vi) Liens on property or assets of Restricted
Subsidiaries (other than any Mine OpCo Group Member) that are not Domestic
Subsidiaries securing Indebtedness of such Foreign Subsidiary permitted by
clause (xvi) of Section 6.04(a); (vii) Liens not otherwise permitted hereunder
which relate to obligations not exceeding (i) $25 million at any time
outstanding prior to the Covenant Conversion Date and (ii) $50 million at any
time outstanding on or following the Covenant Conversion Date; provided, that
such Liens shall not extend or apply to any assets or property of any Mine OpCo
Group Member; and (viii) Liens securing Indebtedness permitted by clause (xiv)
of Section 6.04(a); provided, that such Liens shall only relate to the
underlying assets that are the subject of the Permitted Factoring or Receivables
Transaction. (c) Restriction on Fundamental Changes. (i) No Borrower will, nor
will it permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, and no Borrower will sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets on a consolidated basis (in each case, whether
now owned or hereafter acquired), except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (A) any Restricted Subsidiary of any Borrower may merge into
any Borrower in a transaction in which such Borrower is the surviving
corporation; (B) any Restricted Subsidiary may merge into any Loan Party in a
transaction in which the surviving entity is a Loan Party; (C) any Person may
merge with or into any Loan Party or any of its Restricted Subsidiaries in
connection with a Permitted Acquisition so long as, in the case of a merger
involving any Loan Party, such Loan Party is the surviving entity; (D) any
Restricted Subsidiary may (x) sell, transfer, lease or otherwise dispose of its
assets to any Borrower or to another Restricted Subsidiary, (y) be dissolved or
liquidated into another Loan Party; provided, that the surviving Person is a
Loan Party and (z) otherwise have their existence terminated to the extent that
the assets of such Restricted Subsidiary are distributed, upon such termination,
to one or more Borrowers or Restricted Subsidiaries; provided, that to the
extent that any assets that are distributed by a Loan Party shall be distributed
to another Loan Party (or another Person who concurrently becomes a Loan Party);
and (E) any Restricted Subsidiary that is not a Loan Party may liquidate or
dissolve if the Loan Party which owns such Restricted Subsidiary determines 96 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr119.jpg]
in good faith that such liquidation or dissolution is in the best interests of
such Loan Party and is not materially disadvantageous to the Lenders; provided,
that any such merger involving a Person that is not a wholly owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04(d). Notwithstanding anything to the contrary in the
foregoing, each Borrower and each of its Restricted Subsidiaries shall be
permitted to enter into an agreement to effect any transaction of merger or
consolidation that is not otherwise permitted under this Section 6.04(c) at a
future time; provided, that such agreement shall be conditioned on (1) obtaining
requisite approvals permitting the respective transaction (and any related
financing or other transactions) in accordance with the requirements of Section
9.01 or (2) the satisfaction and discharge of all outstanding Obligations under
this Agreement and the other Loan Documents; provided, further that such
agreement shall (x) not contain any provision imposing fees or damages on any
Borrower or any of its respective Restricted Subsidiaries for failure to meet
the conditions set forth above and (y) contain termination provisions which will
provide for the termination of the agreement within a reasonable time if the
conditions described in the preceding proviso have not been satisfied by such
time. (ii) No Borrower will, nor will it permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by Livent and its Restricted Subsidiaries on
the date of execution of this Agreement and businesses which are, in the good
faith judgment of the Board of Directors, similar, complimentary or
substantially related thereto or are reasonable extensions thereof. (iii) Livent
and each of its Restricted Subsidiaries will not change their respective Fiscal
Year. (d) Investments, Loans, Advances, Guarantees and Acquisitions. No Borrower
shall, nor shall it permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Borrower and a Wholly-Owned Subsidiary that is a Restricted Subsidiary prior to
such merger) any Stock, evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except for the
following: (i) Investments in cash and Cash Equivalents; (ii) Investments in
existence on the date of this Agreement or committed to be made pursuant to an
agreement existing on the date of this Agreement, in each case described in
Schedule 6.04(d)(ii); (iii) Investments by any Borrower or any Restricted
Subsidiary in any other Borrower or any other Loan Party; (iv) Guarantees
constituting Indebtedness permitted by Section 6.04(a); 97 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr120.jpg]
(v) Permitted Acquisitions; (vi) loans and advances to directors, officers and
employees of any Borrower or any of its respective Restricted Subsidiaries in
the ordinary course of business (including for travel, entertainment and
relocation expenses and analogous ordinary business purposes and to finance the
purchase of Stock of Livent) in an aggregate amount for any Borrower and any
Restricted Subsidiaries not to exceed $10 million at any time outstanding; (vii)
investments received in connection with the bankruptcy or reorganization of any
Person or in settlement of obligations of, or disputes with, any Person arising
in the ordinary course of business; (viii) Hedging Contracts permitted by
Section 6.04(k); (ix) (A) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business or (B) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(x) to the extent constituting Investments, performance guarantees of
obligations of any Borrower or any of its respective Restricted Subsidiaries in
the ordinary course of business; (xi) Investments made in respect of joint
ventures or other similar agreements or partnership not to exceed $50 million in
any fiscal year; (xii) any Investment so long as, after giving effect thereto on
a pro forma basis, (A) no Event of Default shall have occurred and be continuing
or would result therefrom and (B) the First Lien Leverage Ratio, as of the last
day of the most recently ended Fiscal Quarter, does not exceed 2.50:1.00; (xiii)
Investments made by any Borrower and/or any of its Restricted Subsidiaries in an
aggregate outstanding amount not to exceed the portion, if any, of the Available
Amount Basket on such date that such Borrower or such Restricted Subsidiary
elects to apply to this clause (xiii), provided, that no Event of Default shall
have occurred and be continuing or would result therefrom; (xiv) Investments
made in Restricted Subsidiaries which are not also Loan Parties in an aggregate
amount (valued at cost) not to exceed $100200 million (net of any return or
repayment) during the term of this Agreement; (xv) in addition to Investments
otherwise expressly permitted by this Section 6.04(d), Investments by any
Borrower or any of its respective Restricted Subsidiaries in an aggregate amount
(valued at cost) not to exceed $50 million (net of any return or repayment)
during the term of this Agreement; 98 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr121.jpg]
(xvi) Investments to the extent that payment for such investments is made solely
with newly issued Stock of Livent; (xvii) Investments in or by a qualified
receivables or factoring entity in connection with a Permitted Factoring or
Receivables Transaction; and (xviii) Investments made by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
not a Loan Party. (e) Asset Dispositions; Sale and Leaseback Transactions. No
Borrower shall, nor shall it permit any Restricted Subsidiary to, make any
Disposition, except for the following: (i) Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business; (ii) Dispositions (including non-exclusive licenses) of inventory in
the ordinary course of business; (iii) Dispositions of property by any Borrower
to any other Borrower or any Restricted Subsidiary and by any Restricted
Subsidiary to any Borrower or any other Restricted Subsidiary; provided, that if
such property is subject to any Lien under any Collateral Document prior to any
such Disposition, such property shall remain subject to valid and perfected
Liens under the Collateral Documents after such Disposition; (iv) Dispositions
permitted by Sections 6.04(c), 6.04(d), 6.04(f) and 6.04(n); (v) Dispositions of
overdue accounts receivable solely in connection with the collection or
compromise thereof; (vi) Dispositions pursuant to operating leases (not in
connection with any sale and leaseback transactions or other Capital Lease
Obligations) entered into in the ordinary course of business; (vii) Dispositions
of property and assets subject to condemnation and casualty events; (viii)
Dispositions of cash and Cash Equivalents in the ordinary course of business;
(ix) Dispositions consisting of the licensing or sublicensing of intellectual
property and licenses, leases or subleases of other property, in each case in
the ordinary course of business; (x) Dispositions to a receivables or factoring
entity of accounts receivable and related assets in connection with a Permitted
Factoring or Receivables Transaction; (xi) Dispositions of Investments
(including Stock) in joint ventures to the extent required by, or made pursuant
to customary buy/sell arrangements between, the 99 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr122.jpg]
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and (xii) Dispositions by any Borrower and any Restricted
Subsidiary not otherwise permitted under this Section 6.04(e); provided, that
(A) at the time of such Disposition, no Default shall exist or would result from
such Disposition, and (B) at least 75% of the consideration for such Disposition
shall consist of cash or Cash Equivalents, provided, however, that for the
purposes of this clause (xii), the following shall be deemed to be cash: (1) any
securities received by any Borrower or any of its respective Restricted
Subsidiaries from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within one hundred eighty (180)
days following the closing of the applicable Disposition and (2) any Designated
Non-Cash Consideration in respect of such Disposition having an aggregate fair
market value, taken together with the Designated Non-Cash Consideration in
respect of all other Dispositions, not in excess of $5 million (with the fair
market value of each item of Designated Non-Cash Consideration being measured as
of the time received). provided, however, that any Disposition pursuant to
Section 6.04(e)(i), Section 6.04(e)(ii) and Section 6.04(e)(iv) (except insofar
as it relates to any transaction solely between Livent and any Restricted
Subsidiary or Section 6.04(f)), Section 6.04(e)(v) (except to the extent
determined by the applicable Person making such Disposition in good faith to be
appropriate in accordance with its usual practice), Section 6.04(e)(vi) and
Section 6.04(e)(xii) shall be for fair market value (or, in respect of Section
6.04(e)(xii), where the fair market value cannot reasonably be determined, such
disposition shall otherwise be in accordance with the terms of Section
6.04(e)(xii)). (f) Restricted Payments. No Borrower shall, nor shall it permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except for the following: (i) (A) any
Borrower may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, and (B) Subsidiaries may declare and pay
dividends ratably with respect to their Stock; (ii) on and following the
Covenant Conversion Date, Restricted Payments paid in cash to shareholders of
Livent, so long as (A) no Event of Default has occurred and is continuing, and
(B) the First Lien Leverage Ratio, as of the last day of the most recently ended
Fiscal Quarter, calculated on pro forma basis, shall not exceed 2.50 to 1.00;
(iii) on and following the Covenant Conversion Date, Restricted Payment paid in
cash to shareholders of Livent, so long as the aggregate amount of such
Restricted Payments does not exceed $25 million in any Fiscal Year; (iv)
issuances of Stock to sellers of Permitted Acquisitions in satisfaction of
obligations of the type described in Section 6.04(a)(x); 100 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr123.jpg]
(v) on and following the Covenant Conversion Date, Livent may repurchase,
redeem, retire or otherwise acquire for value its Stock (including any stock
appreciation rights in respect thereof) from current or former employees or
directors; provided, that the aggregate annual cash payments in respect of such
repurchases, redemptions, retirements and acquisitions shall not exceed $10
million; (vi) on and following the Covenant Conversion Date, Livent may
purchase, redeem or otherwise acquire shares of its Stock or other common equity
interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its Stock or
other common equity interests; (vii) on and following the Covenant Conversion
Date, Repurchases of Stock deemed to occur upon the exercise of options to
purchase Stock if such shares of Stock represent a portion of the exercise price
of such options; (viii) Livent may make Restricted Payments to FMC or its
affiliates contemplated by the Separation Agreements, provided, that there shall
be no other material payments or distributions to FMC or its affiliates unless
otherwise expressly permitted as a Restricted Payment under this Section 6.04(f)
or under a Separation Agreement; (ix) on and following the Covenant Conversion
Date, Livent may make Restricted Payments in an amount not to exceed the
portion, if any, of the Available Amount Basket on such date that Livent elects
to apply to this clause (ix), so long as (A) no Event of Default shall have
occurred and be continuing or would result therefrom, and (B) after giving
effect to any such Restricted Payment, Livent shall be in pro forma compliance
with Section 6.01. (g) Change in Nature of Business. No Borrower shall, nor
shall it permit any of its Restricted Subsidiaries to, make any material change
in the nature or conduct of Livent’s Business, whether in connection with a
transaction permitted by Section 6.04(c) or otherwise; provided, however, that
nothing in this Section 6.04(g) shall prohibit any Borrower or any of its
respective Restricted Subsidiaries from consummating the Transactions. (h)
Modification of Constituent Documents. No Borrower shall, nor shall it permit
any of its Restricted Subsidiaries to, amend its Constituent Documents, except
for changes and amendments that would not reasonably be expected to be
materially adverse to the interest of the Lenders. (i) Accounting Changes. No
Borrower shall, nor shall it permit any of its Restricted Subsidiaries to,
change its accounting treatment and reporting practices or tax reporting
treatment, except as required or permitted by GAAP. (j) Margin Regulations. No
Borrower shall, nor shall it permit any of its Restricted Subsidiaries to, use
all or any portion of the proceeds of any credit extended hereunder to purchase
or carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board. 101 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr124.jpg]
(k) No Speculative Transactions. No Borrower shall, nor shall it permit any of
its Restricted Subsidiaries to, enter into any Hedging Contract solely for
speculative purposes or other than for the purpose of hedging risks associated
with the businesses of any Borrower and any of its Restricted Subsidiaries, as
done in the ordinary course of such businesses; provided, however, this that
this Section 6.04(k) shall not restrict, and Livent shall be permitted to enter
into, Permitted Bond Hedge Transactions and Permitted Warrant Hedge
Transactions. (l) Compliance with ERISA. No Borrower shall cause or permit to
occur, nor shall it permit any of its ERISA Affiliates to cause or permit to
occur, (i) an event that could result in the imposition of a Lien under Section
412 of the Code or Section 302 or 4068 of ERISA or (ii) ERISA Events that would
have a Material Adverse Effect in the aggregate. (m) Sanctions, etc. No Borrower
shall request or obtain any Loan or Letter of Credit, and no Borrower shall use
(and such Borrower shall ensure that its Restricted Subsidiaries and its or
their respective directors, officers, employees, brokers, agents and other
Persons acting for or on behalf of a Borrower or any Subsidiary of a Borrower
shall not use) the proceeds of any Loan or Letter of Credit, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any Anti-
Corruption Laws or Anti-Money Laundering Laws, (ii) to fund, finance or
facilitate any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permissible for a
Person required to comply with Sanctions or (iii) with any other effect or in
any other manner that would result in the violation by any Person of any
Sanctions. (n) Transactions with Affiliates. No Borrower shall, nor shall it
permit any of its Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions that (A) are in the ordinary course of
business and (B) are at prices and on terms and conditions not less favorable to
such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among any Borrower and any Restricted Subsidiary not involving any other
Affiliate, (iii) any Restricted Payment permitted by Section 6.04(f) and (iv)
reasonable and customary director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements. (o) Restrictive
Agreements. No Borrower will, nor will it permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (i)
the ability of such Borrower or any of its Restricted Subsidiaries to create,
incur or permit to exist any Lien upon any of its property or assets, or (ii)
the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to any Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Restricted Subsidiary; except for: (A)
such encumbrances or restrictions existing under or by reason of Requirements of
Law or any Loan Document; (B) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or other property
pending such sale, 102 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr125.jpg]
provided such restrictions and conditions apply only to the Restricted
Subsidiary or other property that is to be sold and such sale is permitted
hereunder; (C) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness; (D)
customary provisions in leases and other contracts restricting the assignment
thereof; (E) restrictions or conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to exist or be
incurred hereunder; (F) restrictions and conditions imposed on any Restricted
Subsidiary by the terms of any Indebtedness of such Subsidiary existing at the
time it became a Restricted Subsidiary, if such restriction or condition was not
created in connection with or in anticipation of the transaction or series of
transactions pursuant to which that Restricted Subsidiary became a Restricted
Subsidiary of the CompanyBorrower; (G) restrictions and conditions relating to
property of any Borrower or any Restricted Subsidiary existing at the time such
property was acquired, so long as the restriction relates solely to the property
so acquired and was not created in connection with or in anticipation of the
acquisition; (H) customary restrictions and conditions contained in agreements
relating to a Permitted Factoring or Receivables Transaction; (I) restrictions
imposed by any holder of a Lien permitted by Section 6.04(b) restricting the
transfer of the property subject thereto; and (J) restrictions and conditions
contained in any agreement with a customer that require a Borrower or a
Restricted Subsidiary (i) to build and maintain a safety stock of goods or
product to satisfy future deliveries under such agreement and (ii) not to sell,
transfer, encumber, use or create a Lien upon such safety stock for any purpose
other than to meet the obligations under such agreement. (p) Sale Leaseback
Transactions. No Borrower will, nor will it permit any Restricted Subsidiary to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any owned property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets by any Borrower or any of its respective
Restricted Subsidiaries that is made for cash consideration in an amount not
less than the fair market value of such fixed or capital asset and is
consummated within ninety (90) days after such Borrower or such Restricted
Subsidiary acquires or completes the construction of such fixed or capital
asset. 103 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr126.jpg]
(q) Disclosure Documents and Material Contracts. No Borrower shall, nor shall it
permit any of its Restricted Subsidiaries to, amend, supplement or otherwise
directly or indirectly modify any Disclosure Documents or Material Contracts, in
each case, as in effect on the Effective Date, or any Separation Agreements and
corresponding amendments, supplements or modifications delivered pursuant to
Section 6.03(p), except for changes and amendments, supplements or modifications
that would not reasonably be expected to be materially adverse to the interest
of the Lenders. ARTICLE VII EVENTS OF DEFAULT SECTION 7.01. Events of Default.
If any of the following events (“Events of Default”) shall occur and be
continuing: (a) (i) Any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when the same becomes due and payable; or (ii) any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other payment under any Loan Document, for a period of three (3) Business
Days after the same becomes due and payable; or (b) Any representation or
warranty made or deemed made by any Loan Party herein or by any Loan Party (or
any of its officers) under or in connection with any Loan Document shall prove
to have been incorrect in any material respect when made or deemed made; or (c)
Any Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 6.01, Section 6.02(a), Section 6.02(b), Section
6.03(a), Section 6.03(i), Section 6.03(m)(i), Section 6.03(m)(ii), Section
6.03(o) or Section 6.04, or (ii) any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed if the failure to
perform or observe such other term, covenant or agreement shall remain
unremedied for thirty (30) days after written notice thereof shall have been
given to Livent by the Administrative Agent or the Required Lenders; or (d) (i)
Any Borrower or any of its respective Restricted Subsidiaries shall fail to pay
any principal of or premium or interest on any Indebtedness which is outstanding
in a principal amount of at least $50 million in the aggregate (but excluding
Indebtedness evidenced by the Notes) of such Borrower or such Restricted
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, (ii) any
such Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof and such Borrower or
such Restricted Subsidiary shall have failed to make such payment or effect such
repurchase, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or (iii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness, provided, that any required notice of such event
or condition shall have been given or any applicable grace period shall have
expired; provided, however, that if there is acceleration of any Indebtedness
which is included under this clause (d) solely because of a Guarantee by any
Borrower or any of its respective Restricted Subsidiaries, an Event of Default
104 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr127.jpg]
will not exist under this clause (d) so long as such Borrower or such Restricted
Subsidiary, as the case may be, fully performs its obligations in a timely
manner under such Guarantee upon demand therefor by the beneficiary thereof; or
(e) Any Borrower or any of its respective Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Borrower or any of its respective Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days,
or any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or any Borrower or any of its respective Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or (f) One or more judgments or orders for the payment
of money in excess of $50 million in the aggregate and not covered by insurance
shall be rendered against any Borrower or any of its respective Restricted
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or
(g) Any ERISA Event with respect to any Borrower shall have occurred and the
amount of all liabilities and deficiencies resulting therefrom, whether or not
assessed, could reasonably be expected to exceed $50 million in the aggregate;
(h) Any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan which would reasonably be expected to have a Material Adverse
Effect; (i) Any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or in
endangered or critical status or is being terminated, within the meaning of
Title IV of ERISA, and such reorganization or termination would reasonably be
expected to have a Material Adverse Effect; (j) The Loan Guaranty set forth in
Article X hereof shall cease to be valid and binding on, or enforceable against,
any Loan Party or any Loan Party shall so state in writing; (k) there shall
occur any Change of Control; provided, however, that no Event of Default shall
occur from consummation of any of the Separation Transactions; (l) (i) any
Collateral Document shall for any reason fail to create a valid and perfected
first priority security interest in any Collateral purported to be covered
thereby, except (A) as permitted by the terms of any Collateral Document or
other Loan Document or (B) as a result of the Administrative Agent’s failure to
(1) maintain possession of any stock certificates, 105 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr128.jpg]
promissory notes or other instruments delivered to it under the Collateral
Documents, or (2) file UCC continuation statements, (ii) any material provision
of any Collateral Document shall fail to remain in full force or effect or (iii)
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or (m) any material provision of
any Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); then, and in any such event, the Administrative
Agent (i) shall at the request, or may with the express consent, of the Required
Lenders, by notice to Livent, declare the obligation of each Lender to make
Loans and of the Issuing Banks to issue Letters of Credit to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the express consent, of the Required Lenders, by notice to Livent,
declare the Loans and other Obligations to be forthwith due and payable,
whereupon the Loans and other Obligations shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Borrower; provided, however, that
upon the occurrence of any Event of Default specified in Section 7.01(e), (A)
the obligation of each Lender to make Loans and of each Issuing Bank to issue
Letters of Credit shall automatically be terminated and (B) the Loans and other
Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower. SECTION 7.02. Actions in Respect of the
Letters of Credit Upon Event of Default; L/C Cash Collateral Account; Investing
of Amounts in the L/C Cash Collateral Account; Release. (a) Upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 7.01
to authorize the Administrative Agent to declare the Loans due and payable
pursuant to the provisions of Section 7.01, the Administrative Agent may, and at
the request of the Required Lenders shall, irrespective of whether it is taking
any of the actions described in Section 7.01 or otherwise, make demand upon any
Borrower to, and forthwith upon such demand such Borrower will, pay to the
Administrative Agent on behalf of the Lenders in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the L/C
Cash Collateral Account, an amount equal to the aggregate Available LC Amount of
all Letters of Credit then outstanding in the Currency of such Letters of
Credit; provided, however, that upon the occurrence of any Event of Default
specified in Section 7.01(e), such payments by any Borrower pursuant to this
Section 7.02(a) shall automatically be required to be made. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any equal or prior right or claim of any Person other
than the Administrative Agent and the Lenders pursuant to this Agreement or that
the total amount of such funds is less than the aggregate Available LC Amount of
all Letters of Credit, any Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (A) such aggregate Available LC Amount over (B) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such equal or prior
right and claim. 106 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr129.jpg]
(b) The Borrowers hereby authorize the Administrative Agent to open at any time
upon the occurrence and during the continuance of an Event of Default a
non-interest bearing account with the Administrative Agent at its address
designated in Section 9.02 in the name of the any Borrower but in connection
with which the Administrative Agent shall be the sole entitlement holder or
customer (the “L/C Cash Collateral Account”), and hereby pledges and assigns and
grants to the Administrative Agent on behalf of the Lenders a security interest
in the following collateral (the “L/C Cash Collateral Account Collateral”): (i)
the L/C Cash Collateral Account, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing the investment
of funds held therein, (ii) all L/C Cash Collateral Account Investments from
time to time, and all certificates and instruments, if any, from time to time
representing or evidencing the L/C Cash Collateral Account Investments, (iii)
all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of any Borrower in substitution for or in
addition to any or all of the then existing L/C Cash Collateral Account
Collateral, (iv) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing L/C Cash Collateral Account
Collateral, and (v) all proceeds of any and all of the foregoing L/C Cash
Collateral Account Collateral. (c) If requested by any Borrower, the
Administrative Agent will, subject to the provisions of clause (e) below, from
time to time (i) invest amounts on deposit in the L/C Cash Collateral Account in
such notes, certificates of deposit and other debt instruments as such Borrower
may select and the Administrative Agent may approve and (ii) invest interest
paid on the notes, certificates of deposit and other instruments referred to in
clause (i) above, and reinvest other proceeds of any such notes, certificates of
deposit and other instruments which may mature or be sold, in each case in such
notes, certificates of deposit and other debt instruments any Borrower may
select and the Administrative Agent may approve (the notes, certificates of
deposit and other instruments referred to in clauses (i) and (ii) above being
collectively “L/C Cash Collateral Account Investments”). Interest and proceeds
that are not invested or reinvested in L/C Cash Collateral Account Investments
as provided above shall be deposited and held in the L/C Cash Collateral
Account. (d) Upon such time as (i) the aggregate Available LC Amount of all
Letters of Credit is reduced to zero and such Letters of Credit are expired with
no pending drawings or terminated by their terms and all amounts payable in
respect thereof, including but not limited to principal, interest, commissions,
fees and expenses, have been paid in full in cash, and (ii) no Event of Default
has occurred and is continuing under this Agreement, the Administrative Agent
will pay and release to the applicable Borrower or at its order (A) accrued
interest due and payable on the L/C Cash Collateral Account Investments and in
the L/C Cash Collateral Account, and (B) the balance remaining in the L/C Cash
Collateral Account after the application, if any, by the 107 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr130.jpg]
Administrative Agent of funds in the L/C Cash Collateral Account to the payment
of amounts described in clause (i) of this subsection (d). (e) (i) The
Administrative Agent may, without notice to any Borrower or any other Person
except as required by law and at any time or from time to time, charge, set-off
and otherwise apply all or any part of the L/C Cash Collateral Account against
the obligations of the Borrowers in respect of Letters of Credit (collectively,
the “L/C Cash Collateral Account Obligations”) or any part thereof. The
Administrative Agent agrees to notify Livent promptly after any such set-off and
application, provided, that the failure of the Administrative Agent to give such
notice shall not affect the validity of such set-off and application. (ii) The
Administrative Agent may also exercise in respect of the L/C Cash Collateral
Account Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all the rights and remedies of a secured party on
default under the Uniform Commercial Code in effect in the State of New York at
that time (the “UCC”) (whether or not the UCC applies to the affected L/C Cash
Collateral Account Collateral), and may also, without notice except as specified
below, sell the L/C Cash Collateral Account Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. Each Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Livent of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of L/C Cash Collateral Account Collateral regardless
of notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. (iii) Any cash held by the
Administrative Agent as L/C Cash Collateral Account Collateral and all cash
proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon all or any part of the L/C Cash
Collateral Account Collateral may, in the discretion of the Administrative
Agent, be held by the Administrative Agent as collateral for, and/or then or at
any time thereafter be applied in whole or in part by the Administrative Agent
against, all or any part of the L/C Cash Collateral Account Obligations in such
order as the Administrative Agent shall elect. Any surplus of such cash or cash
proceeds held by the Administrative Agent and remaining after payment in full of
all the L/C Cash Collateral Account Obligations shall be paid over to the
applicable Borrower or to whomsoever may be lawfully entitled to receive such
surplus. (f) Upon the permanent reduction from time to time of the aggregate
Available LC Amount of all Letters of Credit in accordance with the terms
thereof, the Administrative Agent shall release to the applicable Borrower
amounts from the L/C Cash Collateral Account in an amount equal to each such
permanent reduction; provided, that the Administrative Agent shall not be
obligated to reduce the funds or other L/C Cash Collateral Account Collateral
then held in the L/C Cash Collateral Account below that level that the
Administrative Agent reasonably determines is required to be maintained after
taking into consideration any rights or claims of any Persons other than the
Administrative Agent and the Lenders. 108 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr131.jpg]
(g) In furtherance of the grant of the pledge and security interest pursuant to
this Section 7.02, each Borrower hereby agrees with each Lender and the
Administrative Agent that each Borrower shall give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement
or other papers that may be necessary or desirable (in the reasonable judgment
of the Administrative Agent) to create, preserve, perfect or validate the
security interest granted pursuant hereto or to enable the Administrative Agent
to exercise and enforce its rights hereunder with respect to such pledge and
security interests. ARTICLE VIII THE ADMINISTRATIVE AGENT SECTION 8.01.
Authorization and Action. Each Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), and such instructions shall
be binding upon all Lenders and all holders of Notes; provided, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by any Borrower pursuant to the
terms of this Agreement. SECTION 8.02. Reliance, Etc. (a) None of the
Administrative Agent nor any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment). Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives and
accepts an Assignment and Acceptance entered into by the Lender which is the
payee of such Note, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (ii) may consult with legal counsel (including counsel
for any Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iv)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by 109 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr132.jpg]
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties. (b) The Arrangers each referred to on the
cover page hereto, shall have no duties or obligations whatsoever to the Lenders
under or with respect to this Agreement, the Notes or any other document or any
matter related thereto. SECTION 8.03. The Administrative Agent and their
Affiliates as Lenders. With respect to its respective Commitment as a Lender,
the Loans made by it as a Lender, the Letters of Credit issued by it as an
Issuing Bank and the Notes issued to it as a Lender, the Administrative Agent as
Lender and/or Issuing Bank shall have the same rights and powers under this
Agreement as any other Lender in its capacity as a Lender and/or any other
Issuing Bank in its capacity as Issuing Bank and may exercise the same as though
it were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include the Administrative Agent in its
individual capacity as a Lender and/or an Issuing Bank. The Administrative
Agent, in its individual capacity as a Lender and/or an Issuing Bank, and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Borrower,
any of its Restricted Subsidiaries and any Person who may do business with or
own securities of any Borrower or any such Restricted Subsidiary, all as if the
Administrative Agent was not the Administrative Agent under this Agreement and
without any duty to account therefor to the Lenders. SECTION 8.04. Lender Credit
Decision. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on the
financial statements referred to in Section 5.03 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. SECTION 8.05. Indemnification. The
Lenders severally agree to indemnify the Administrative Agent and each Issuing
Bank (in each case to the extent any Borrower fails to pay the same pursuant to
Section 9.04(b) or otherwise), ratably according to their respective pro rata
share, from and against any and all claims, damages, losses, liabilities and
expenses of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against such Person in any way relating to or arising out of this
Agreement or any action taken or omitted by such Person under this Agreement in
its respective capacity as an agent hereunder, provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment, of the Administrative Agent or
such Issuing Bank. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees but excluding normal
administrative expenses expressly excluded under Section 9.04(a)) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the 110 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr133.jpg]
Administrative Agent is not reimbursed for such expenses by any Borrower as
required under Section 9.04(a). SECTION 8.06. Successor Administrative Agent.
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and Livent and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent with
the consent of each Borrower, which consent shall not be unreasonably withheld.
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation
or the Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent, which shall be an Eligible Assignee and a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50 million. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII (The Administrative
Agent) shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. SECTION 8.07. No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as a Lender hereunder. SECTION 8.08. Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or the other Loan Parties, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84- 14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration 111 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr134.jpg]
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (A)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that: none of
the Administrative Agent or any of its respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE IX MISCELLANEOUS SECTION 9.01. Amendments, Etc. No amendment or waiver
of any provision of this Agreement or the Notes, nor consent to any departure by
any Borrower or other Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (a) waive any of the conditions specified in Section 4.01,
Section 4.02 or 4.03; (b) reduce or forgive any interest, fees, principal amount
or other amounts payable hereunder; 112 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr135.jpg]
(c) postpone any date fixed for any payment of any interest, fees, principal
amount or other amounts payable hereunder; (d) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder; (e) release the Loan Guaranty set forth in Article X
(Loan Guaranty); (f) amend this Section 9.01 or any other Section of this
Agreement or any other Loan Document, the effect of which amendment is to alter
the pro rata sharing of payments or pro rata funding required thereby; or (g)
except as provided for in this Agreement or in any other Loan Document, release
all or substantially all of the Collateral; provided, further, that (i) no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent, and any Issuing Bank, under this Agreement or any Note,
unless such amendment, waiver or consent is in writing and signed by the
Administrative Agent or such Issuing Bank, as applicable, in addition to the
Lenders required above to take such action; (ii) subject to the provisions of
Section 2.04, no amendment, waiver or consent shall reduce the principal of, or
interest on, the Revolving Loans or Notes or postpone any date fixed for any
payment of principal of, or interest on, the Revolving Loans or Notes, unless in
each case signed by all of the Lenders; (iii) no amendment, waiver or consent
shall reduce the principal of, or interest on, the Letter of Credit Loans or
postpone any date fixed for any payment of principal of, or interest on, the
Letter of Credit Loans, unless in each case signed by each affected Lender; (iv)
subject to the provisions of Section 2.04, no amendment, waiver or consent shall
extend the Termination Date of the Commitment or increase the Commitment of any
Lender or subject any Lender to any additional obligations, unless signed by
such Lender; and (v) no amendment, waiver or consent shall be made to Section
2.02, unless signed by each Lender affected by such amendment, waiver or
consent; provided, however, that, notwithstanding anything herein to the
contrary, in connection with any Incremental Term Loan Amendment, the
Administrative Agent, the Loan Parties and the other parties thereto may (A)
introduce the concept of class voting with respect to matters that only apply to
the relevant Incremental Term Loan Facility and (B) amend the definition of
“Required Lenders” hereunder to incorporate the commitments and term loans held
by the relevant Lenders under the Incremental Term Loan Amendment. Anything
herein to the contrary notwithstanding, during such period as a Lender is a
Defaulting Lender, to the fullest extent permitted by applicable law, such
Defaulting Lender 113 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr136.jpg]
will not be entitled to vote in respect of amendments and waivers hereunder and
the Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided, that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender. SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopy communication)
and mailed, emailed, telecopied or delivered as follows: (i) if to the
Borrowers: Livent Corporation FMC Tower at Cira Centre South 2929 Walnut Street
Philadelphia, PA 19104, Attention: Gilberto Antoniazzi Chief Financial Officer
Julian Treves Treasurer Fax Number: (215) 299-6557 E-Mail Address:
Julian.Treves@Livent.comGilberto.Antoniazzi@livent.com with a copy to: Morgan,
Lewis & Bockius LLP 1701 Market Street Philadelphia, Pennsylvania 19103
Attention: Andrew T. Budreika Fax Number: (215) 963-5001 E-Mail Address:
andrew.budreika@morganlewis.com (ii) if to the Administrative Agent: Citibank,
N.A. 1615 Brett RoadOne Penns Way, OPS 3II, Floor 2 New Castle, DE 19720
Attention: Bank Loan Syndications Department Fax Number: (646) 274-5080 E-Mail
Address: AgencyABTFSupport@citi.com (with a copy to GLAgentOfficeOps@citi.com )
114 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr137.jpg]
E-Mail Address: oploanswebadmin@citi.com (for materials required to be delivered
pursuant to Section 6.02(a)) with a copy to: 388 Greenwich Street New York, NY
10013 Attention: David Jaffe Telephone: (212) 816-4880 Email:
david.jaffe@citi.com with a copy to: Weil, Gotshal & Manges LLP 767 Fifth Avenue
New York, NY 10153 Attention: Danek Freeman, Esq. Facsimile: (212) 310-8007
Email: Danek.Freeman@weil.com (iii) if to a Lender, to it at its address (or
email or telecopy number) set forth in the applicable administrative
questionnaire or in the applicable Acceptance. Any party may subsequently change
its notice address by a written notice to the other parties as herein provided.
All such notices and communications shall, (A) when mailed, be effective three
(3) Business Days after the same is deposited in the mails, (B) when mailed for
next day delivery by a reputable freight company or reputable overnight courier
service, be effective one (1) Business Day thereafter, and (C) when sent by
telegraph, telecopy, telex or cable, be effective when the same is telegraphed,
telecopied and receipt thereof is confirmed by telephone or return telecopy,
confirmed by telex answerback or delivered to the cable company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II (Amounts and Terms of Loans), III (Making the Loans and Issuing the
Letters of Credit) or VIII (The Administrative Agent) shall not be effective
until received by the Administrative Agent. (b) Electronic Communications. (i)
Delivery of Communications by the Borrowers. Each Borrower agrees that, unless
otherwise requested by the Administrative Agent, it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
the other Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
Conversion of an existing, Borrowing (including any election of an interest rate
or Interest Period relating thereto), (B) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement, (D) is required to be delivered to satisfy any condition precedent in
Article IV (Conditions of Lending) relating to the effectiveness of this
Agreement and/or any Borrowing or (E) initiates or responds to legal process
(all such 115 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr138.jpg]
non-excluded information being referred to herein collectively as the
“Communications”), by transmitting the Communications in an electronic/soft
medium (provided, that such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to the email address specified in
Section 9.02(a) above or such other e-mail address designated by the
Administrative Agent from time to time. (ii) Use of Web Platforms. Each party
hereto agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on DebtDomain,
IntraLinks, SyndTrak or another similar website, if any, to which each Lender
and the Administrative Agent have access (the “Platform”). Nothing in this
Section 9.02 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement. (iii) E-mail Notification to Lenders. Each Lender agrees that e-mail
notice to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in the next paragraph) specifying that Communications have
been posted to the Platform shall constitute effective delivery of such
Communications to such Lender for purposes of this Agreement. Each Lender agrees
(A) to notify the Administrative Agent in writing (including by electronic
communication) from time to time to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender to which the foregoing notice
may be sent by electronic transmission, and (B) that the foregoing notice may be
sent to such e-mail address. (iv) Presumption as to Delivery of E-Mail. Each
party agrees that any electronic communication referred to in this Section 9.02
shall be deemed delivered upon the posting of a record of such communication as
“received” in the e-mail system of the recipient; provided, that if such
communication is not so received during normal business hours, such
communication shall be deemed delivered at the opening of business on the next
Business Day. (v) Waiver of Responsibility. Each party acknowledges that (A) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (B) the Communications and the Platform are provided “as is” and
“as available,” (C) none of the Administrative Agent, its affiliates nor any of
their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Citigroup Parties”) warrants the adequacy,
accuracy or completeness of the Communications or the Platform, and each
Citigroup Party expressly disclaims liability for errors or omissions in any
Communications or the Platform, and (D) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform. (vi) Limitation on use of Platform.
Notwithstanding the foregoing, if any Borrower has any reason to believe that
either the confidentiality of the Platform, the confidentiality of electronic
transmissions to the Administrative Agent, or the integrity of Communications
posted on the Platform has, may have or may in the future be compromised, then
Livent may upon notice to the Administrative Agent delivered in any 116 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr139.jpg]
manner permitted under this Agreement, either (A) suspend their obligation
hereunder to transmit Communications to the Administrative Agent by
electronic/soft medium, (B) instruct the Administrative Agent not to transmit to
the Platform any as yet un-posted Communications, and/or (C) instruct the
Administrative Agent to take commercially reasonable steps to remove any
currently posted Communications from the Platform. In the event that the use of
the Platform should be suspended due to any of the circumstances described in
this clause (vi), each Borrower agrees to deliver the Communications to each
Lender via e-mail. The Lenders agree that the delivery of the Communications via
e-mail shall be deemed effective upon the posting of a record of such electronic
transmission as “sent” in the e-mail system of any Borrower. The Administrative
Agent agrees to immediately inform Livent of any security issue or
Communications integrity issue that comes to its attention and relates to the
Platform or the Administrative Agent’s receipt of electronic Communications.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) Each Borrower agrees to pay, whether or
not any of the transactions contemplated hereby are consummated, on demand (i)
all reasonable costs and expenses in connection with the preparation (excluding
normal travel and related expenses incurred by the personnel of the
Administrative Agent), execution, delivery, syndication, administration
(excluding those which are customarily borne by the Administrative Agent),
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, and (ii) the reasonable fees and expenses of one
outside counsel and one local counsel in each relevant jurisdiction to the
Administrative Agent (and any other counsel retained with each Borrower’s
consent, such consent not to be unreasonably withheld or delayed) and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement. Each Borrower further agrees to pay on
demand all reasonable expenses of the Administrative Agent and the Lenders
(including, reasonable counsel (including, without duplication, internal
counsel) fees and expenses) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including reasonable counsel fees
and expenses in connection with the enforcement of rights under this Section
9.04(a). (b) Each Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, penalties, losses,
liabilities and expenses (including reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party in
its agent or lending capacity under, or otherwise in connection with, the Loan
Documents, in each case arising out of or in connection with or by reason of, or
in connection with the preparation for a defense of, any investigation,
litigation or proceeding arising out of, related to or in connection with the
Loan Documents, the proposed or actual use of the proceeds therefrom or any of
the other transactions contemplated thereby, whether or not such investigation,
litigation or proceeding is brought by a 117 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr140.jpg]
Borrower, its shareholders or creditors or an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (i) the
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment, of such Indemnified Party or
any of its Related Parties, (ii) a material breach of such Indemnified Party’s
or any of its Related Parties’ obligations hereunder or under any other Loan
Document or (iii) any dispute solely among Indemnified Parties that does not
involve any act or omission by any Loan Party or any of their respective
Subsidiaries; provided, that, with respect to clause (iii), each of the
Administrative Agent and the Issuing Banks shall remain indemnified in their
capacities as such. Each Borrower also agrees not to assert any claim against
the Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans; provided, that such waiver of consequential, indirect,
special or punitive damages shall not limit the indemnification obligations of
the Borrowers under this Section 9.04(b). Each of the Lenders and the
Administrative Agent agrees not to assert any claim against any Borrower, their
Affiliates or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans or the Letters of Credit.
For purposes of this Section 9.04(b), a “Related Party” of an Indemnified Party
means (A) any controlling Person, controlled Affiliate or Subsidiary of such
Indemnified Party and (B) the respective directors, officers or employees of
such Indemnified Party or any of its Subsidiaries, controlled Affiliates or
controlling Persons; provided, that each reference to a controlling Person,
controlled Affiliate, director, officer or employee in this sentence pertains to
a controlling Person, controlled Affiliate, director, officer or employee
involved in the preparation of the Loan Documents or the other transactions
contemplated thereby. (c) If (i) any payment of principal of any Eurocurrency
Rate Loan is made other than on the last day of the Interest Period for such
Loan, as a result of a payment pursuant to Section 3.03 or acceleration of the
maturity of the Loans pursuant to Section 7.01 or for any other reason, (ii) any
Borrower gives notice of a Loan conversion pursuant to Section 2.07(b), or (iii)
a Eurocurrency Rate Loan is assigned other than on the last day of the Interest
Period for such Loan as a result of a request of Livent pursuant to Section
3.06, then the Borrowers shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment, including any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
(d) Without prejudice to the survival of any other agreement of any Borrowers or
the Lenders hereunder, the agreements and obligations of any Borrower contained
in Sections 2.10, 3.03 and 9.04, and the agreements and obligations of each
Lender under Section 9.11, shall 118 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr141.jpg]
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes. SECTION 9.05. Rights of Set-off; Payments Set
Aside. (a) Upon the occurrence and during the continuance of any Event of
Default each Lender and each Affiliate of a Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or its Affiliates to or for the credit or the account of any Borrower or
another Loan Party against any and all of its obligations under the Loan
Documents now or hereafter existing whether or not such Lender shall have made
any demand under this Agreement or any other Loan Document and even though such
Obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13(a)(iii) and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify Livent after any such set-off and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 9.05 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have. (b) To the extent that any Borrower makes a payment or payments
to the Administrative Agent or the Lenders or any such Person exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. SECTION 9.06. Binding Effect. This
Agreement shall become effective when it shall have been executed by each
Borrower and the other Loan Parties, the Administrative Agent and each Lender
and thereafter shall be binding upon and inure to the benefit of the Borrowers,
the Administrative Agent and each Lender and their respective successors and
assigns, except that no Loan Party shall have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of each Lender. SECTION 9.07. Assignments and Participations. (a) Each Lender
may assign to one or more banks or other entities all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments, the Loans owing to it and the Note or Notes held by it); provided,
however, that: (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement, 119 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr142.jpg]
(ii) the amount of the Commitments and/or Loans of the assigning Lender being
assigned pursuant to each such assignment other than an assignment to another
Lender (determined as of the date of the Assignment and Acceptance with respect
to such assignment) shall in no event be less than $5 million and shall be an
integral multiple of $1 million in excess thereof, unless, in each case, each
Borrower and the Administrative Agent otherwise consent, (iii) each such
assignment shall be to an Eligible Assignee, and Livent, the Administrative
Agent (in each case, unless such assignment shall be to a Lender, an Affiliate
of such Lender, a Subsidiary of the assigning Lender, to the bank holding
company or a Subsidiary of the bank holding company of which the assigning
Lender is a Subsidiary or an Approved Fund) and the Issuing Banks (solely to the
extent such assignment relates to Revolving Loans or Letter of Credit Loans)
shall have consented to such assignment (which consents shall not be
unreasonably withheld or delayed); provided, that no consent of Livent shall be
required if any Event of Default has occurred and is continuing; provided,
further, that Livent shall be deemed to have consented to such assignment unless
Livent objects thereto by written notice to the Administrative Agent within ten
(10) Business Days after receiving notice thereof, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500 paid by either the assigning Lender or the assignee;
provided, that the Administrative Agent may, in its sole discretion, elect to
waive such recordation fee in the case of any such assignment. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (B) the Lender assignor thereunder
shall relinquish its rights and be released from its obligations under this
Agreement, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance. Notwithstanding
anything to the contrary contained herein except for the conditions set for in
clause (iv) of this Section 9.07(a), any Lender (a “Granting Lender”) may grant
to a special purpose funding vehicle (a “SPC”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and Livent,
the option to provide to either Borrower all or any part of a Loan that such
Granting Lender would otherwise be obligated to make to such Borrower pursuant
to this Agreement; provided, that (1) nothing herein shall constitute a
commitment by any SPC to make any Loan, (2) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial 120 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr143.jpg]
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.07 except for the
conditions set forth in clause (iii) of this Section 9.07(a), any SPC may (i)
with notice to, but without the prior written consent of, Livent and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
Eligible Assignee (consented to by each Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This paragraph may not be amended without the
written consent of the SPC. (b) By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.03, the most recent financial statements delivered pursuant to Section
6.02(a) and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon
anythe Administrative Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.
(c) Each New Lender shall submit a New Commitment Acceptance in accordance with
the provisions of Sections 2.04(b) or 2.04(c), as applicable. Upon the
execution, delivery, acceptance and recording of a New Commitment Acceptance,
from and after the Increase Date or Incremental Term Loan Facility Date, as
applicable, related thereto such New Lender shall be a party hereto and have the
rights and obligations of a Lender hereunder having the Commitment specified
therein (or such lesser Commitment as shall be allocated to such New Lender in
accordance with Section 2.04(b)(vi) or Section 2.04(c)(vi)). By executing and
delivering a New Commitment Acceptance, the New Lender thereunder confirms to
and agrees with the other parties hereto as follows: (i) such New Lender hereby
agrees that no Lender has made any representation or warranty, or assumes any
responsibility with respect to, (A) any statements, 121 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr144.jpg]
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or (B) the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such New Lender
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 5.03, the most recent financial
statements delivered pursuant to Section 6.02(a) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such New Commitment Acceptance; (iii) such New Lender
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (iv) such New Lender confirms that it is
an Eligible Assignee; (v) such New Lender appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such New Lender agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender. (d) The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a copy of each Assignment and Acceptance and each New Commitment
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitments of, and principal and
interest amounts of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and each Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall provide any Borrower with a copy of the Register upon reasonable request.
(e) (i) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Loan Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, (A) accept such
Assignment and Acceptance, (B) record the information contained therein in the
Register and (C) give prompt notice thereof to Livent. Within five (5) Business
Days after its receipt of such notice, the relevant Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Revolving Loan Note or Notes a new Revolving Loan Note to the
order of such Eligible Assignee in an amount equal to the Commitments and/or
Loans assumed by it pursuant to such Assignment and Acceptance and a new
Revolving Loan Note to the order of the assigning Lender in an amount equal to
the Commitments and/or Loans retained by it hereunder. Such new Revolving Loan
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Revolving Loan Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto. Such surrendered Revolving Loan Note
or Notes shall be marked “canceled” and shall be returned promptly to Livent.
122 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr145.jpg]
(ii) Upon its receipt of a New Commitment Acceptance executed by a New Lender
representing that it is an Eligible Assignee, the Administrative Agent shall, if
such New Commitment Acceptance has been completed and is in substantially the
form of Exhibit C-3 hereto, (A) accept such New Commitment Acceptance, (B)
record the information contained therein in the Register and (C) give prompt
notice thereof to Livent. Within five (5) Business Days after its receipt of
such notice, the relevant Borrower, at its own expense, shall execute and
deliver to the Administrative Agent a new Revolving Loan Note to the order of
such New Lender in an amount equal to the Commitments assumed by it pursuant to
such New Commitment Acceptance. Such new Revolving Loan Note shall be dated the
relevant Increase Date and shall otherwise be in substantially the form of
Exhibit A hereto. (f) Each Lender may sell participations to one or more banks
or other entities (other than (x) any natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (y) any Borrower or any Affiliates of such Borrower or
(z) any Defaulting Lender) (a “Participant”) in or to a portion of its rights
and obligations under this Agreement (including a portion of its Commitments,
the Loans owing to it and the Note or Notes held by it); provided, however, that
(i) such Lender’s obligations under this Agreement (including its Commitments
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) except in the case of a participation involving a Lender and one
of its Affiliates (and this exception shall apply only so long as the
participant remains an Affiliate of such Lender), the parties to each such
participation shall execute a participation agreement in substantially the form
of the Participation Agreement, and (vi) no participant under any such
participation shall have any right to approve any amendment to or waiver of any
provision of any Loan Document, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
alter the principal of, or interest on, the Loan or Loans in which such
participant is participating or any fees or other amounts payable to the Lenders
hereunder, or postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder. The
Borrowers agree that each Participant shall be entitled to the benefits of
Section 2.10 and Section 3.03 (subject to the requirements and limitations
therein, including the requirements under Section 2.10, it being understood that
the documentation required under Section 2.10 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Section 9.07(a); provided
that such Participant (A) agrees to be subject to the provisions of Section 3.05
as if it were an assignee under this Section 9.07(f); and (B) shall not be
entitled to receive any greater payment under Section 2.10 or Section 3.03, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal and interest amounts of each participant’s interest in the
Loans or other obligations hereunder (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Loan or other
obligation hereunder) except 123 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr146.jpg]
to the extent that such disclosure is necessary to establish that such Loan or
other obligation is in registered form under Section 5f.103−1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive and binding for all purposes, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (g) Any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.07, disclose to the assignee or
participant or proposed assignee or participant, any information, including
Confidential Information, relating to the Borrowers furnished to such Lender by
or on behalf of the Borrowers; provided, that, prior to any such disclosure of
Confidential Information, the assignee or participant or proposed assignee or
participant shall be informed of the confidential nature of such Confidential
Information and shall agree to (i) preserve the confidentiality of any
Confidential Information relating to the Borrowers received by it from such
Lender and (ii) be bound by the provisions of Section 9.11. (h) Notwithstanding
any other provision in this Agreement, an Eligible Assignee shall not be
entitled to receive any greater payment under Section 2.10 or Section 3.03 than
the assigning Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the effective date of such assignment. (i) Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time and
without the consent of the Administrative Agent or any Borrower create a
security interest in all or any portion of its rights under this Agreement
(including the Loans owing to it and the Notes held by it), including in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any other central banking authority.
SECTION 9.08. No Liability of the Issuing Banks. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of their respective officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that each
Borrower shall have a claim against an Issuing Bank, and such Issuing Bank shall
be liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence, as determined by a court of competent
jurisdiction in a final non-appealable judgment, in determining whether
documents presented under any Letter of Credit comply with the terms of the
Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, each Issuing Bank
acting in good faith may accept documents that 124 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr147.jpg]
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary. SECTION
9.09. Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS AGREEMENT, THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW. SECTION 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the each Borrower, (h) any credit insurance provider or (i)
to the extent such Confidential Information (A) becomes publicly available other
than as a result of a breach of this Section 9.11 or (B) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than any Borrower. For purposes of
this Section 9.11, “Confidential Information” means all information received
from any Borrower or any of its respective Subsidiaries or any of their
respective certified public accountants (including Livent’s Accountants)
relating to any Borrower or any of its respective Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower or any of its respective Subsidiaries, provided,
that, in the case of information 125 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr148.jpg]
received from any Borrower or any of its respective Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 9.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information. SECTION 9.12.
Submission to Jurisdiction; Service of Process. (a) Any legal action or
proceeding brought by any Borrower or any of its respective Affiliates with
respect to this Agreement or any other Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, borough of Manhattan, or of the United States of America for the Southern
District of New York. By execution and delivery of this Agreement, each Loan
Party hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions. (b) Each Loan Party hereby irrevocably consents to the
service of any and all legal process, summons, notices and documents in any
suit, action or proceeding brought in the United States of America arising out
of or in connection with this Agreement or any other Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to the Loan Parties at its address specified in Section
9.02. Each Loan Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. (c) Nothing
contained in this Section 9.12 shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against the Loan Parties in any
other jurisdiction. SECTION 9.13. WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH OF THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. SECTION 9.14.
Judgment Currency. This is an international loan transaction in which the
specification of Dollars or an Alternate Currency, as the case may be (the
“Specified Currency”), any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers or any other Loan Party under this Agreement and
the Notes shall not be discharged by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the 126 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr149.jpg]
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Specified Currency into another currency (the “Second
Currency”), the rate of exchange which shall be applied shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with the Second Currency on the Business Day
next preceding that on which such judgment is rendered. The obligation of each
Borrower or any other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder (an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder or under
the Notes in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and each Borrower and other Loan Party hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand in the Specified Currency,
any difference between the sum originally due to such Entitled Person in the
Specified Currency and the amount of the Specified Currency so purchased and
transferred. SECTION 9.15. European Monetary Union. (a) Payments by the
Administrative Agent Generally. With respect to the payment of any amount
denominated in Euro, the Administrative Agent shall not be liable to any of the
Borrowers or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in Euro) to the account of any Borrower or
any Lender in the Principal Financial Center in the Participating Member State
which such Borrower or such Lender, as the case may be, shall have specified for
such purpose. For the purposes of this clause (a), “all relevant steps” means
all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time determine for the purpose of clearing or settling
payments in Euro. (b) Other Consequential Changes. Without prejudice to the
respective liabilities of the Borrowers to the Lenders and the Lenders to the
Borrowers under or pursuant to this Agreement, except as expressly provided in
this Section 9.15, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time reasonably specify to be necessary or appropriate to reflect the
introduction of or changeover to Euros in Participating Member States. SECTION
9.16. USA PATRIOT Act. Each Lender subject to the Patriot Act hereby notifies
each Borrower that, pursuant to Section 326 of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of such Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.
SECTION 9.17. Appointment of Livent as Representative. Each Borrower hereby
designates Livent to act as its representative hereunder. Livent will be acting
as agent on each of the Borrowers behalf for the purposes of issuing notices of
Borrowing and notices of 127 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr150.jpg]
conversion/continuation of any Loans or Letters of Credit or similar notices,
giving instructions with respect to the disbursement of the proceeds of the
Loans and the Letters of Credit, selecting interest rate options, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions on behalf of any Borrower or the
Borrowers under the Loan Documents. Livent hereby accepts such appointment. Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Livent shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower. SECTION 9.18. Entire Agreement. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or any Issuing Bank, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. SECTION 9.19. No Fiduciary Duty. EachThe
Administrative Agent, each Lender, each Issuing Bank and their respective
Affiliates (collectively, solely for purposes of this Section 9.19, the
“Lenders”), may have economic interests that conflict with those of any
Borrowers, its stockholders and/or its Affiliates. Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its Affiliates,
on the other. Each Borrower acknowledges and agrees that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers and its Affiliates, on
the other, and (b) in connection therewith and with the process leading thereto,
(i) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to any
Borrower and its Affiliates except the obligations expressly set forth in the
Loan Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Borrower or any of its Affiliates, their management,
stockholders, creditors or any other Person. Each Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower and its Affiliates, in connection with such transaction or the process
leading thereto. SECTION 9.20. Appointment for Perfection. Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other Requirement of Law
can be perfected only by possession or control. Should any Lender (other than
the Administrative Agent) obtain possession or control of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent 128 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr151.jpg]
or otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions. SECTION 9.21. MIRE Events. Each of the parties hereto
acknowledges and agrees that, if there are any Mortgages at such time, any
increase, extension or renewal of any of the Commitments hereunder (including
the provision of any increase pursuant to Section 2.04), but excluding (a) any
continuation or conversion of borrowings, (b) the making of any Revolving Loans
or (c) the issuance, renewal or extension of Letters of Credit shall, to the
extent such increased, extended or renewed Commitments are secured by such
Mortgages (having regard to the final sentence of this Section 9.21), be subject
to (and conditioned upon): (i) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Material Real
Property as required by Flood Insurance Laws and (ii) the Administrative Agent
shall have received written confirmation from each Lender that flood insurance
due diligence and flood insurance compliance has been completed by such Lender
(such written confirmation not to be unreasonably withheld, conditioned or
delayed). Notwithstanding any provision herein or in any other Loan Document to
the contrary, no increase, extension or renewal of any of the Commitments
hereunder (including the provision of any increase pursuant to Section 2.04)
shall be secured by any such Mortgage unless and until the requirements of
clauses (i) and (ii) of the immediately preceding sentence have been satisfied.
SECTION 9.22. Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. (b) In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a 129 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr152.jpg]
state of the United States. Without limitation of the foregoing, it is
understood and agreed that rights and remedies of the parties with respect to a
Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support. ARTICLE X LOAN GUARANTY
SECTION 10.01. Loan Guaranty. (a) Each Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrowers, any Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guarantied
Obligations”), whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, and whether enforceable or
unenforceable as against any Borrower, now or hereafter existing, or due or to
become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code, whether or not such interest is an allowed
claim in such proceeding), provided, however, that the definition of “Guarantied
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded
Hedging Contract of such Guarantor for purposes of determining any obligations
of any Guarantor). This guaranty constitutes a guaranty of payment and not of
collection. (b) Each Guarantor further agrees that, (i) if any payment made by
any of the Borrowers or any other person and applied to the Guarantied
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or (ii) if any payment is made by any Lender or any other holder of
Guarantied Obligations (the “Guarantied Parties”) to any Borrower, its estate,
trustee, receiver or any other party, including the Guarantors, under any
bankruptcy law, state or federal law, common law or equitable cause, then, in
each case, to the extent of such payment or repayment, each Guarantor’s
liability under this Section 10.01 shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto this
guaranty set forth in this Section 10.01 shall have been cancelled or
surrendered, the guaranty set forth in this Section 10.01 shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of each
Guarantor in respect of the amount of such payment. SECTION 10.02.
Authorization; Other Agreements. The Guarantied Parties are hereby authorized,
without notice to or demand upon the Guarantors, which notice or demand is 130 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr153.jpg]
expressly waived hereby, and without discharging or otherwise affecting the
obligations of the Guarantors hereunder (which shall remain absolute and
unconditional notwithstanding any such action or omission to act), from time to
time, to: (a) supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Guarantied Obligations, or any
part of them, or otherwise modify, amend or change the terms of any promissory
note or other agreement, document or instrument (including this Agreement and
the other Loan Documents) now or hereafter executed by any Borrower and
delivered to the Guarantied Parties or any of them, including any increase or
decrease of principal or the rate of interest thereon; (b) waive or otherwise
consent to noncompliance with any provision of any instrument evidencing the
Guarantied Obligations, or any part thereof, or any other instrument or
agreement in respect of the Guarantied Obligations (including this Agreement and
the other Loan Documents) now or hereafter executed by any Borrower and
delivered to the Guarantied Parties or any of them; (c) accept partial payments
on the Guarantied Obligations; (d) receive, take and hold additional security or
collateral for the payment of the Guarantied Obligations or any part of them and
exchange, enforce, waive, substitute, liquidate, terminate, abandon, fail to
perfect, subordinate, transfer, otherwise alter and release any such additional
security or collateral; (e) settle, release, compromise, collect or otherwise
liquidate the Guarantied Obligations or accept, substitute, release, exchange or
otherwise alter, affect or impair any security or collateral for the Guarantied
Obligations or any part of them or any other guaranty therefor, in any manner;
(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guarantied Obligations or any part of them and otherwise deal
with any Borrower or any other guarantor, maker or endorser; (g) apply to the
Guarantied Obligations any and all payments or recoveries from any Borrower,
from any other guarantor, maker or endorser of the Guarantied Obligations or any
part of them to the Guarantied Obligations in such order as provided herein
whether such Guarantied Obligations are secured or unsecured or guaranteed or
not guaranteed by others; and (h) refund at any time any payment received by any
Guarantied Party in respect of any of the Guarantied Obligations, and payment to
such Person of the amount so refunded shall be fully guaranteed hereby even
though prior thereto this Loan Guaranty shall have been cancelled or
surrendered, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any Guarantor
hereunder in respect of the amount so refunded; even if any right of
reimbursement or subrogation or other right or remedy of any Guarantor is
extinguished, affected or impaired by any of the foregoing (including any
election of remedies by reason of any judicial, non-judicial or other proceeding
in respect of the Guarantied Obligations which impairs any subrogation,
reimbursement or other right of any Guarantor). 131 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr154.jpg]
SECTION 10.03. Loan Guaranty Absolute and Unconditional. Each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations under this Article X (Loan Guaranty) are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of: (a) the invalidity or unenforceability of any of any Borrower’s
obligations under this Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Guarantied Obligations or any part of them, or the lack of perfection or
continuing perfection or failure of priority of any security for the Guarantied
Obligations or any part of them; (b) the absence of any attempt to collect the
Guarantied Obligations or any part of them from any Borrower or other action to
enforce the same; (c) any Guarantied Parties’ election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (d) any borrowing or grant of a Lien
by any Borrower, as debtor-in-possession, or extension of credit, under Section
364 of the Bankruptcy Code; (e) the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the Administrative Agent’s, any
Issuing Bank’s or Lender’s claim (or claims) for repayment of the Guarantied
Obligations; (f) any use of cash collateral under Section 363 of the Bankruptcy
Code; (g) any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding; (h) the avoidance of any Lien in favor
of the Guarantied Parties or any of them for any reason; (i) any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against any Borrower or any of its
Restricted Subsidiaries, including any discharge of, or bar or stay against
collecting, all or any of the Guarantied Obligations (or any part of them or
interest thereon) in or as a result of any such proceeding; (j) failure by any
Guarantied Party to file or enforce a claim against any Borrower or its estate
in any bankruptcy or insolvency case or proceeding; (k) any action taken by any
Guarantied Party that is authorized hereby; or (l) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor or any other obligor on any obligations, other than the payment in
full of the Guarantied Obligations. SECTION 10.04. Waivers. Each Guarantor
hereby waives diligence, promptness, presentment, demand for payment or
performance and protest and notice of protest, notice of 132 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr155.jpg]
acceptance and any other notice in respect of the Guarantied Obligations or any
part of them, and any defense arising by reason of any disability or other
defense of any Borrower. No Guarantor shall, until the Guarantied Obligations
are irrevocably paid in full and the Commitments have been terminated, assert
any claim or counterclaim it may have against any Borrower or set off any of its
obligations to any Borrower against any obligations of any Borrower to it. In
connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, except by complete performance. SECTION
10.05. Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrowers and any and all endorsers
and/or other guarantors of all or any part of the Guarantied Obligations, and of
all other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations, or any part thereof, that diligent inquiry would reveal, and each
Guarantor hereby agrees that no Guarantied Party shall have any duty to advise
it of information known to it regarding such condition or any such
circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Guarantied Party shall be under no obligation (a) to undertake
any investigation not a part of its regular business routine, (b) to disclose
any information which such Guarantied Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or (c)
to make any other or future disclosures of such information or any other
information to any Guarantied Party. SECTION 10.06. Waiver of Subrogation and
Contribution Rights. Until the Guarantied Obligations have been irrevocably paid
in full and the Commitments have been terminated, no Guarantor shall enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against any Borrower or any right of
reimbursement or contribution or similar right against any Borrower by reason of
this Agreement or by any payment made by any Guarantor in respect of the
obligations under this Agreement or the Notes. SECTION 10.07. Subordination.
Each Guarantor hereby agrees that upon the occurrence of any Event of Default
described in Section 7.01(e), any Indebtedness of any Borrower now or hereafter
owing to it, whether heretofore, now or hereafter created (the “Loan Guaranty
Subordinated Debt”), is hereby subordinated to all of the obligations under this
Agreement and the Notes, and that, except as expressly permitted by this
agreement, the Guaranty Subordinated Debt shall not be paid in whole or in part
until such obligations have been paid in full and this Loan Guaranty is
terminated and of no further force or effect. No Guarantor shall accept any
payment of or on account of any Loan Guaranty Subordinated Debt at any time in
contravention of the foregoing. Upon the occurrence and during the continuance
of an Event of Default described in Section 7.01(e), each Borrower shall pay to
the Administrative Agent any payment of all or any part of the Loan Guaranty
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the obligations under this Agreement and the Notes as
provided herein. Each payment on the Loan Guaranty Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by the Guarantors as trustee for the Administrative Agent and the Lenders and
shall be paid over to the Administrative Agent immediately on account of the
Guarantied Obligations, but without otherwise affecting in any manner the
Guarantors’ liability under this Article X (Loan Guaranty). Each Guarantor
agrees to file all claims against the Borrowers in any bankruptcy or other
proceeding in which the filing of claims is required by law in respect of any
Loan Guaranty Subordinated Debt, and the Administrative Agent shall be entitled
to all of such Guarantor’s rights thereunder. If for any reason any Guarantor
fails to file such claim at least ten (10) 133 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr156.jpg]
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. SECTION 10.08. Default; Remedies. The
obligations of each Guarantor hereunder are independent of and separate from the
Guarantied Obligations. Upon any Event of Default, the Administrative Agent may,
at its sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Guarantied Obligations then due, without first proceeding against the defaulting
Borrower or Borrowers or any other guarantor of the Guarantied Obligations, or
joining the defaulting Borrower or Borrowers or any other guarantor in any
proceeding against any Guarantor. At any time after maturity of the Guarantied
Obligations, the Administrative Agent may (unless the Guarantied Obligations
have been irrevocably paid in full), without notice to any Guarantor,
appropriate and apply toward the payment of the Guarantied Obligations (a) any
indebtedness due or to become due from any Guarantied Party to any Guarantor and
(b) any moneys, credits or other property belonging to any Guarantor at any time
held by or coming into the possession of any Guarantied Party or any of its
respective Affiliates. SECTION 10.09. Irrevocability. This Loan Guaranty set
forth in this Article X (Loan Guaranty) shall be irrevocable as to any and all
of the Guarantied Obligations until the Commitments have been terminated and all
monetary Guarantied Obligations then outstanding have been irrevocably repaid in
cash. SECTION 10.10. Setoff. Upon the occurrence and during the continuance of
an Event of Default, each Guarantied Party and each Affiliate thereof may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of all or any part of the Guarantied Obligations then due and payable (a) any
indebtedness due or to become due from such Guarantied Party or Affiliate
thereof to any Guarantor or any Borrower, and (b) any moneys, credits or other
property belonging to any Guarantor or any Borrower, at any time held by or
coming into the possession of such Guarantied Party or Affiliate thereof (other
than trust accounts). SECTION 10.11. No Marshaling. Each Guarantor consents and
agrees that no Guarantied Party or Person acting for or on behalf thereof shall
be under any obligation to marshal any assets in favor of any Guarantor or
against or in payment of any or all of the Guarantied Obligations. SECTION
10.12. Enforcement; Amendments; Waivers. No delay on the part of any Guarantied
Party in the exercise of any right or remedy arising under this Agreement, any
of the other Loan Documents or otherwise with respect to all or any part of the
Guarantied Obligations or any other guaranty of or security for all or any part
of the Guarantied Obligations shall operate as a waiver thereof, and no single
or partial exercise by any such Person of any such right or 134 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr157.jpg]
remedy shall preclude any further exercise thereof. Failure by any Guarantied
Party at any time or times hereafter to require strict performance by any
Guarantor, any other guarantor of all or any part of the Guarantied Obligations
or any other Person of any of the provisions, warranties, terms and conditions
contained in any of the Loan Documents now or at any time or times hereafter
executed by such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of such person at any time or times hereafter to
demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of any Guarantied Party, or its Affiliates,
unless such waiver is contained in an instrument in writing, directed and
delivered to such Borrower or Guarantor, as applicable, specifying such waiver,
and is signed by the party or parties necessary to give such waiver under this
Agreement. No waiver of any Event of Default shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by any Guarantied Party permitted hereunder shall in any way affect or
impair any its rights and remedies or the obligations of any Guarantor under
this Article X (Loan Guaranty). Any determination by a court of competent
jurisdiction of the amount of any principal and/or interest owing by any
Borrower to any Guarantied Party shall be conclusive and binding on the
Guarantors irrespective of whether any or all of the Guarantors were a party to
the suit or action in which such determination was made. SECTION 10.13.
Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Loan Guaranty in respect of a Hedging Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under any Requirement of Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.13 shall remain in full force and effect until
the termination of all Hedging Obligations. Each Qualified ECP Guarantor intends
that this Section 10.13 constitute, and this Section 10.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. [SIGNATURE PAGES FOLLOW] 135 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr158.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. The Borrowers LIVENT CORPORATION By: Name: Title: FMC LITHIUM USA
CORP. By: Name: Title: [Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr159.jpg]
The Guarantors FMC ASIA-PACIFIC, INC. By: Name: Title: FMC LITHIUM OVERSEAS LTD.
By: Name: Title: [Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr160.jpg]
CITIBANK, N.A., as Administrative Agent, a Lender and an Issuing Bank By: Name:
Title: [Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr161.jpg]
BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By: Name: Title:
[Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr162.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Issuing Bank By:
Name: Title: [Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr163.jpg]
GOLDMAN SACHS BANK USA, as a Lender and an Issuing Bank By: Name: Title:
[Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr164.jpg]
CITIZENS BANK, N.A., as a Lender By: Name: Title: [Signature Page to Livent
Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr165.jpg]
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
By: Name: Title: [Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr166.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: Name: Title: [Signature Page to
Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr167.jpg]
SUMITOMO MITSUI BANKING CORPORATION, as a Lender By: Name: Title: [Signature
Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr168.jpg]
[Signature Page to Livent Credit Agreement] -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr169.jpg]
Schedule I Commitments Revolving Loan Letter of Credit Lender Commitment
Commitment Citibank, N.A. $60,000,000 $12,500,000 Bank of America, N.A.
$60,000,000 $12,500,000 Credit Suisse AG, Cayman $60,000,000 $12,500,000 Islands
Branch Goldman Sachs Bank USA $60,000,000 $12,500,000 Citizens Bank, N.A.
$40,000,000 N/A Industrial and Commercial Bank of China Limited, New $40,000,000
N/A York Branch JPMorgan Chase Bank, N.A. $40,000,000 N/A Sumitomo Mitsui
Banking $40,000,000 N/A Corporation TOTAL $400,000,000 $50,000,000 -



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr170.jpg]
Exhibit B FORM OF BORROWING NOTICE [To be attached] WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr171.jpg]
EXHIBIT B-1 TO CREDIT AGREEMENT FORM OF NOTICE OF BORROWING CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement referred to below 388 Greenwich Street New York, New York 10013
[Date] Attention: David Jaffee Ladies and Gentlemen: Reference is made to the
Credit Agreement, dated as of September 28, 2018 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Livent Corporation, a Delaware corporation
(“Livent”), and FMC Lithium USA Corp., a Delaware corporation (“Lithium Opco”),
as borrowers, the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and the Administrative Agent for the Lenders
thereunder. Capitalized terms used herein and not defined herein are used herein
as defined in the Credit Agreement. Livent [, as representative of Lithium
Opco,], hereby gives you notice, irrevocably (subject to the terms of Section
2.07(b) and Section 3.04 of the Credit Agreement), pursuant to Section 3.01 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
3.01(a) of the Credit Agreement: (i) The Business Day of the Proposed Borrowing
is [ ], 20[ ] (the “Funding Date”). (ii) The Type of Revolving Loans comprising
the Proposed Borrowing is [Base Rate Loans] [Eurocurrency Rate Loans]. (iii) The
[Currency of the Proposed Borrowing is [ ] and the]1 aggregate amount of the
Proposed Borrowing is [ ]. (iv) [The Interest Period for each Revolving Loan
made as part of the Proposed Borrowing is [one] [two] [three] [six] month[s].] 2
(v) The Borrower is [Livent][Lithium Opco]. 1 Insert in case of Eurocurrency
Rate Borrowing only. 2 To be used in the case of a Borrowing comprised of
Eurocurrency Rate Loans. WEIL:\97460291\2\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr172.jpg]
The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom: A. the representations and warranties set forth in the Loan Documents
are true and correct in all material respects (except any representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the Funding Date, before and after giving effect to
the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representations
and warranties that, by their terms, refer to a date other than the date of the
Proposed Borrowing, in which case such representations and warranties shall have
been true and correct as of such earlier date; [and] B. no event has occurred
and is continuing, or would result from the Proposed Borrowing or from the
application of the proceeds therefrom, which constitutes a Default; [and] C.
[the Consolidated Cash Balance on and as of the date of such Proposed Borrowing
does not exceed $50,000,000, before and immediately after giving effect to such
Proposed Borrowing, to the extent Total Outstandings will exceed $50,000,000
following such Proposed Borrowing; and D. the Total Outstandings on and as of
the date of such Proposed Borrowing does not exceed $325,000,000, before and
immediately after giving effect to such Proposed Borrowing].3 [Signature Page
Follows] 3 To be included for any Proposed Borrowing occurring from the First
Amendment Effect Date until the Covenant Conversion Date.
WEIL:\97460291\2\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr173.jpg]
LIVENT CORPORATION [as representative of FMC LITHIUM USA CORP.]4 By: Name:
Title: 4 If applicable. WEIL:\97460291\2\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr174.jpg]
Exhibit C FORM OF COMPLIANCE CERTIFICATE [To be attached]
WEIL:\97457544\6\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr175.jpg]
EXHIBIT G TO CREDIT AGREEMENT FORM OF COMPLIANCE CERTIFICATE To: The Lenders
parties to the Credit Agreement Described Below Date: [●] This Compliance
Certificate is furnished pursuant to that certain Credit Agreement dated as of
September 28, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Livent
Corporation, a Delaware corporation (“Livent”), and FMC Lithium USA Corp., a
Delaware corporation, the Guarantors party thereto from time to time, the
Lenders party thereto from time to time and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders thereunder.
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement. THE UNDERSIGNED HEREBY CERTIFIES THAT: 1. I am the duly
elected [●] of the Livent; 2. I have reviewed the terms of the Credit Agreement
and I have made, or have caused to be made under my supervision, a detailed
review of the transactions and conditions of Livent and its Subsidiaries during
the accounting period covered by the attached financial statements in Exhibit A
[for quarterly financial statements add: and such financial statements present
fairly in all material respects the financial condition and results of
operations of Livent and its Subsidiaries on a Consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes] [for annual financial statements add: and such financial statements
present fairly in all material respects the financial condition and results of
operations of Livent and its Subsidiaries on a Consolidated basis in accordance
with GAAP consistently applied (except for changes with which Livent’s
Accountants have concurred and have been disclosed in the notes to the financial
statements)]. 3. The examinations described in paragraph 2 did not disclose and
I have no knowledge of the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate [, except as disclosed in Annex A hereto]1. 4. [Attached
as Schedule [I] hereto is a list of each Subsidiary of Livent that identifies
each as a Restricted Subsidiary, an Unrestricted Subsidiary and/or Material
Domestic Subsidiary as of the last day of the Fiscal Quarter covered hereby.]2
[There is no change in the list of Restricted Subsidiaries, 1 If unable to
provide the foregoing certification attach an Annex A specifying the details of
each Default or Event of Default that has occurred and is continuing and any
action taken or proposed to be taken with respect thereto. 2 Only required if a
Subsidiary has been designated as an Unrestricted Subsidiary since delivery of
the last Compliance Certificate. WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr176.jpg]
Unrestricted Subsidiaries and/or Material Domestic Subsidiary since the later of
the Effective Date and the date of the last Compliance Certificate.] 5.
[Attached as Schedule [II] hereto are reconciliation statements of the pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
designated by Livent from the attached financial statements in Exhibit A.]3 6.
Schedule [III] attached hereto sets forth financial data and calculations used
in determining the [Total Leverage Ratio][First Lien Leverage Ratio]4 and
demonstrating compliance with each of the financial covenants contained in
Section Error! Reference source not found. of the Credit Agreement, all of which
financial data and calculations are true, complete and correct. 7. [Attached as
Schedule [IV] is a Perfection Certificate Supplement which is true, complete and
correct in all respects][I hereby certify that there has been no change in
information contained in the [Perfection Certificate][latest Perfection
Certificate Supplement] since the date of such [Perfection
Certificate][Perfection Certificate Supplement].5 [Signature Page Follows] 3
Only required if one or more of Livent’s Subsidiaries is or has been designated
as an Unrestricted Subsidiary at the time of delivery of the applicable
Compliance Certificate. 4 Prior to the Covenant Conversion Date, include
financial data and calculations for the Total Leverage Ratio. On and after the
Covenant Conversion Date, include financial data and calculations for the First
Lien Leverage Ratio. 5 If unable to provide the foregoing certification, deliver
a Perfection Certificate Supplement pursuant to Section 6.02(f) of the Credit
Agreement. WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr177.jpg]
The foregoing certifications, together with the information and computations set
forth in the Schedules [I] through [IV] [and Annex A] and the financial
statements delivered with this Compliance Certificate contained in Exhibit A in
support hereof, are made and delivered as of the first date written above.
LIVENT CORPORATION By: Name: Title: WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr178.jpg]
EXHIBIT A FINANCIAL STATEMENTS WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr179.jpg]
SCHEDULE [I] LIST OF RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES AND
MATERIAL DOMESTIC SUBSIDIARIES6 6 If applicable. WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr180.jpg]
SCHEDULE [II] RECONCILIATION STATEMENTS FOR DESIGNATION OF UNRESTRICTED
SUBSIDIARIES7 7 If applicable. WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr181.jpg]
SCHEDULE [III] [TOTAL LEVERAGE RATIO][FIRST LIEN LEVERAGE RATIO] AND COMPLIANCE
WITH FINANCIAL COVENANTS WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 
[liventfirstamendmenttocr182.jpg]
SCHEDULE [IV] PERFECTION CERTIFICATE SUPPLEMENT8 8 If applicable.
WEIL:\97460301\1\35899.0596



--------------------------------------------------------------------------------



 